

EXHIBIT 10





 






CREDIT AGREEMENT


Dated as of July 29, 2005


among
A. M. CASTLE & CO.,
as U.S. Borrower,


A. M. CASTLE & CO. (CANADA) INC.,
as Canadian Borrower,


BANK OF AMERICA, N.A.,
as U.S. Agent, U.S. Swing Line Lender
and U.S. L/C Issuer,


BANK OF AMERICA, N.A., CANADA BRANCH,
as Canadian Agent and Canadian L/C Issuer


JPMORGAN CHASE BANK, N.A.,
as Documentation Agent


and


The Other Lenders Party Hereto











--------------------------------------------------------------------------------




TABLE OF CONTENTS


          ARTICLE                                                                                                                      
PAGE


 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
1.01.
Defined Terms
1
1.02.
Other Interpretive Provisions
1
1.03.
Accounting Terms.
36
 
(a)
Generally
36
 
(b)
Changes in GAAP
37
1.04.
Rounding
37
1.05.
Times of Day
37
1.06.
Letter of Credit Amounts
37
1.07.
Classification of Loans and Borrowings
37
1.08.
Currencies; Exchange Rates
37
 
ARTICLE II
 
THE COMMITMENTS AND CREDIT EXTENSIONS
 
38
2.01.
Committed Loans.
38
 
(a)
U.S. Committed Loans
38
 
(b)
Canadian Committed Loans
38
2.02.
Borrowings, Conversions and Continuations of Committed Loans.
39
2.03.
Acceptances.
40
 
(a)
Acceptance Commitment
40
 
(b)
Terms of Acceptance
41
 
(c)
Notice of Drawing and Discount of Acceptances.
41
 
(d)
Sale of Acceptances
41
 
(e)
Acceptance Obligation
43
 
(f)
Supply of Drafts and Power of Attorney
43
 
(g)
Exculpation
44
 
(h)
Rights of Canadian Lender as to Acceptances
45
 
(i)
Acceptance Equivalent Loans
45
 
(j)
Terms Applicable to Discount Notes
45
 
(k)
Prepayment of Acceptances and Discount Notes
46
 
(l)
Depository Bills and Notes Act
46
 
(m)
Circumstances Making Acceptances Unavailable
46

2.04.
Letters of Credit.
47
 
(a)
The Letter of Credit Commitment.
47
 
(b)
Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.
49
 
(c)
Drawings and Reimbursements; Funding of Participations.
52
 
(d)
Repayment of Participations.
54
 
(e)
Obligations Absolute
55
 
(f)
Role of L/C Issuers
55
 
(g)
Cash Collateral
56
 
(h)
Applicability of ISP and UCP
57
 
(i)
L/C Fees
57
 
(j)
Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers
57

 

--------------------------------------------------------------------------------






 
(k)
Conflict with Issuer Documents
58
 
(l)
Letters of Credit Issued for Subsidiaries
58
2.05.
U.S. Swing Line Loans.
58
 
(a)
The U.S. Swing Line
58
 
(b)
Borrowing Procedures
59
 
(c)
Refinancing of U.S. Swing Line Loans.
59
 
(d)
Repayment of Participations.
61
 
(e)
Interest for Account of U.S. Swing Line Lender
61
 
(f)
Payments Directly to U.S. Swing Line Lender
61
2.06.
Prepayments.
61
2.07.
Termination or Reduction of Commitments
63
2.08.
Repayment of Loans.
63
2.09.
Interest.
63
2.10.
Fees
64
 
(a)
Commitment Fee
64
 
(b)
Agent's Fees
65
 
(c)
Lenders' Upfront Fee
65
 
(d)
Acceptance Fees
65
2.11.
Computation of Interest and Fees.
65
2.12.
Evidence of Debt.
66
2.13.
Payments Generally; Agent's Clawback.
66
 
(a)
General
66
 
(b)
Failure to Satisfy Conditions Precedent
68
 
(c)
Obligations of Lenders Several
68
 
(d)
Funding Source
69
 2.14
 Sharing of Payments  69    (a)  U.S. Lenders  69    (b)  Canadian Lenders  70

 
ARTICLE III
 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
70
3.01.
Taxes.
70
 
(a)
Payments Free of Taxes
70
 
(b)
Payment of Other Taxes by Borrowers
71
 
(c)
Indemnification by Borrowers
71
 
(d)
Evidence of Payments
71
 
(e)
Status of U.S. Lenders
71
 
(f)
Treatment of Certain Refunds
72
3.02.
Illegality
73
3.03.
Inability to Determine Rates
73
3.04.
Increased Costs.
74
 
(a)
Increased Costs Generally
74
 
(b)
Capital Requirements
74
 
(c)
Certificates for Reimbursement
75
 
(d)
Delay in Requests
75
3.05.
Compensation for Losses
75
3.06.
Mitigation Obligations
76
3.07.
Replacement of Lenders
76
 3.08.      Survival  76


 



--------------------------------------------------------------------------------


 
 
ARTICLE IV
 
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
76
4.01.
Conditions of Initial Credit Extension
76
4.02.
Conditions to all Credit Extensions
78
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
79
5.01.
Existence, Qualification and Power
79
5.02.
Authorization; No Contravention
79
5.03.
Governmental Authorization; Other Consents
80
5.04.
Binding Effect
80
5.05.
Financial Statements; No Material Adverse Effect; No Internal Control Event.
80
5.06.
Litigation
81
5.07.
No Default
81
5.08.
Ownership of Property; Liens
81
5.09.
Environmental Compliance
81
5.10.
Insurance
81
5.11.
Taxes
81
5.12.
ERISA Compliance.
82
5.13.
Subsidiaries
82
5.14.
Margin Regulations; Investment Company Act; Public Utility Holding Company Act.
83
5.15.
Disclosure
83
5.16.
Compliance with Laws
83
5.17.
Intellectual Property; Licenses, Etc
83
5.18.
Compliance with Other Senior Debt Documents
84

 
ARTICLE VI
 
AFFIRMATIVE COVENANTS
 
84
6.01.
Corporate Existence
84
6.02.
Insurance
84
6.03.
Taxes, Claims for Labor and Materials
84
6.04.
Maintenance of Properties
85
6.05.
Maintenance of Records
85
6.06.
Financial Information and Reports
85
6.07.
Inspection of Properties and Records.
88
 
(a)
Inspection Generally
88
 
(b)
Collateral Monitoring and Review
89
6.08.
ERISA.
89
6.09.
Compliance with Laws.
90
6.10.
Maintenance of Most Favored Lender Status
90
6.11.
Subsequent Guarantors.
90
6.12.
Collateral Covenant
91
6.13.
Use of Proceeds
91
6.14.
Security Interests
92
6.15.
Bank Accounts
92
 
ARTICLE VII
 
NEGATIVE COVENANTS
 
92
7.01.
Adjusted Consolidated Net Worth
92
7.02.
Consolidated Debt
93
7.03.
Net Working Capital
93
7.04.
Liens
93

 

--------------------------------------------------------------------------------



7.05.
Merger or Consolidation
94
7.06.
Sale of Assets
95
7.07.
Disposition of Stock of Subsidiary
95
7.08.
Leases
96
7.09.
Transactions with Affiliates
96
7.10.
Nature of Business
96
 
ARTICLE VIII
 
EVENTS OF DEFAULT AND REMEDIES
 
96
8.01.
Events of Default
96
 
(a)
Non-Payment of Interest and Other Amounts
96
 
(b)
Non-Payment of Principal
97
 
(c)
Cross-Default
97
 
(d)
Specific Covenants
97
 
(e)
Other Defaults
97
 
(f)
Representations and Warranties
97
 
(g)
Judgments
97
 
(h)
Insolvency
98
 
(i)
Guarantor Obligations
98
 
(j)
Other Representations and Warranties
99
 
(k)
Collateral Documents
99
 
(l)
Receivables Purchase Agreement. U.S. Borrower or any Subsidiary shall enter into
a Receivables Purchase Agreement; or
99
 
(m)
Intercreditor Agreement
99

8.02.
Remedies Upon Event of Default
99
8.03.
Application of Funds.
100
 
(a)
U.S. Obligations
100
 
(b)
Canadian Obligations
101
8.04.
Notice of Default
102
 
ARTICLE IX
 
AGENTS
 
102
9.01.
Appointment and Authorization of Agents
102
9.02.
Rights as a Lender
103
9.03.
Exculpatory Provisions
103
9.04.
Reliance by Agents
104
9.05.
Delegation of Duties
104
9.06.
Resignation of an Agent
104
9.07.
Non-Reliance on Agent and Other Lenders
105
9.08.
No Other Duties, Etc
105
9.09.
Agents May File Proofs of Claim
105
9.10.
Guaranty Matters
106
9.11.
Collateral Matters.
106
9.12.
Canadian Agent Matters
109
 
ARTICLE X
 
MISCELLANEOUS
 
110
10.01.
Amendments, Etc
110
10.02.
Notices; Effectiveness; Electronic Communications.
112
 
(a)
Notices Generally
112
 
(b)
Electronic Communications
112
 
(c)
The Platform
113

 
 

--------------------------------------------------------------------------------





 
(d)
Change of Address, Etc
113
 
(e)
Reliance by Agents, L/C Issuers and Lenders
114
10.03.
No Waiver; Cumulative Remedies
114
10.04.
Expenses; Indemnity; Damage Waiver.
114
 
(a)
Costs and Expenses.
114
 
(b)
Indemnification by Borrowers.
115
 
(c)
Reimbursement by Lenders.
117
 
(d)
Waiver of Consequential Damages, Etc
117
 
(e)
Payments
118
 
(f)
Survival
118
10.05.
Payments Set Aside.
118
10.06.
Successors and Assigns.
119
 
(a)
Successors and Assigns Generally
119
 
(b)
Assignments by Lenders
119
 
(c)
Register
120
 
(d)
Participations
121
 
(e)
Limitations upon Participant Rights
121
 
(f)
Certain Pledges
121
 
(g)
Electronic Execution of Assignments
121
 
(h)
Deemed Consent of Borrowers
122
 
(i)
Resignation as L/C Issuer or U.S. Swing Line Lender.
122
 
(j)
Canadian Lenders
123
10.07.
Treatment of Certain Information; Confidentiality
123
10.08.
Right of Setoff
124
10.09.
Interest Rate Limitations.
125
10.10.
Counterparts; Integration; Effectiveness
126
10.11.
Survival of Representations and Warranties
126

10.12.
Severability
126
10.13.
Replacement of Lenders
126
10.14.
Governing Law; Jurisdiction; Etc.
127
 
(a)
GOVERNING LAW
127
 
(b)
SUBMISSION TO JURISDICTION
127
 
(c)
WAIVER OF VENUE
128
 
(d)
SERVICE OF PROCESS
128
10.15.
Waiver of Right to Trial by Jury
128
10.16.
USA PATRIOT Act Notice
128
10.17.
Time of the Essence
128

 

--------------------------------------------------------------------------------



SCHEDULES
 
 
 1.01
Permitted Investments
 
 2.01
Commitments and Applicable Percentages
 
 2.04
Existing Letters of Credit
 
 5.06
Litigation
 
 5.09
Environmental Matters
 
 5.13
Subsidiaries and Other Equity Investments
 
 7.04
Existing Liens
 
 10.02
Agents' Offices, Certain Addresses for Notices
     
EXHIBITS
 
Form of
   
 
 A
U.S. Committed Loan Notice
 
 B
Canadian Committed Loan Notice
 
 C
U.S. Swing Line Loan Notice
 
 D
Note
 
 E
Compliance Certificate
 
 F
Discount Note
 
 G
Notice of Drawing
 
 H
Assignment and Assumption
 
 I
Borrowing Base Certificate

 
 

--------------------------------------------------------------------------------


 


CREDIT AGREEMENT

CREDIT AGREEMENT (this "Agreement") is entered into as of July 29, 2005, among
A. M. CASTLE & CO., a Maryland corporation ("U.S. Borrower"), A. M. CASTLE & CO.
(CANADA) INC., a corporation organized under the laws of the Province of
Ontario, Canada ("Canadian Borrower"), each lender from time to time party
hereto, BANK OF AMERICA, N.A., as U.S. Agent, U.S. Swing Line Lender and U.S.
L/C Issuer and BANK OF AMERICA, N.A., CANADA BRANCH, as Canadian Agent and
Canadian L/C Issuer.


U.S. Borrower and Canadian Borrower have requested that Lenders provide a
revolving credit facility, and Lenders are willing to do so on the terms and
conditions set forth herein. In consideration of the mutual covenants and
agreements herein contained, the parties hereto covenant and agree as follows:
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
         1.01     Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:
        
            "Acceptance" means a Draft drawn by Canadian Borrower on a Canadian
Lender conforming to the requirements of Section 2.03 and accepted by such
Canadian
    Lender in accordance with Section 2.03(c). As the context shall require,
"Acceptance" shall also have the meaning ascribed to it in Section 2.03(j).
 
      "Acceptance Equivalent Loan" means an advance made under this Agreement by
a Canadian Lender evidenced by a Discount Note.
 
"Acceptance Fee" has the meaning assigned to it in Section 2.10(d).
 
"Acceptance Exposure" means, at any time, the aggregate face amount of the
outstanding Acceptances and Acceptance Equivalent Loans at such time. The
Acceptance Exposure of any Canadian Lender at any time shall be its Applicable
Percentage of the aggregate Acceptance Exposure at such time.
 
"Account" means a Receivable (as defined in the Collateral Agency and
Intercreditor Agreement) and any account receivable, book debt or other similar
chose in action however defined or referenced in any of the Canadian Security
Documents.
 
"Account Debtor" means any Person obligated on an Account.
 
"Adjusted Consolidated Net Worth" means Consolidated Stockholders' Equity less
all Restricted Investments that exceed, in the aggregate, 10% of Consolidated
Stockholders' Equity.
 
"Administrative Agents" or "Agents" means U.S. Agent and Canadian Agent.
 
          "Administrative Questionnaire" means an Administrative Questionnaire
in a form supplied by Agents.
 
"Affiliate" of any Person means any Person (other than a Subsidiary) (i) who is
a director or executive officer of such Person or any Subsidiary, (ii) which
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such Person, (iii) which
beneficially owns or holds securities representing 10% or more of the combined
voting power of the Voting Stock of such Person, or (iv) of which securities
representing 10% or more of the combined voting power of its Voting Stock (or in
the case of a Person not a corporation, 10% or more of its equity) is
beneficially owned or held by such Person or any Subsidiary. The term "control"
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
 
"Agent Fee Letter" has the meaning specified in Section 2.10(b).
 
"Agent's Office" means the U.S. Agent's Office in the case of the U.S. Agent and
the Canadian Agent's Office in the case of the Canadian Agent.


"Agents" means, collectively, the U.S. Agent and the Canadian Agent.
 
"Aggregate Canadian Commitments" means the Canadian Commitments of all Canadian
Lenders.
 
"Aggregate Commitments" means the Commitments of all Lenders.
 
"Aggregate U.S. Commitments" means the U.S. Commitments of all U.S. Lenders.
 
"Agreement" means this Credit Agreement.
 
"Applicable Percentage" means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate U.S.
Commitments or Aggregate Canadian Commitments, as the case may be, represented
by such Lender's U.S. Commitment or Canadian Commitment, as the case may be, at
such time. If the commitment of each Lender to make Loans and the obligation of
each L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02 or if the Aggregate Commitments have expired, then the Applicable
Percentage of each Lender shall be determined based on the Applicable Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments. The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
 
          "Applicable Rate" means, from time to time, the following percentages
per annum, based upon the ratio of Consolidated Debt to Consolidated Total
Capitalization
        (the "Debt to Capitalization Ratio") as set forth in the most recent
Compliance Certificate received by Agents pursuant to Section 6.06(c):
 
Applicable Rate
Pricing
Level
Consolidated Debt to Consolidated Total Capitalization Ratio
Commitment Fee
Eurodollar Rate
+
________
Acceptance Fee
________
 
L/C Fee
1
£20%
0.20%
0.875%
2
>20% but £30%
0.25%
1.125%
3
>30% but £40%
0.30%
1.375%
4
>40% but £50%
0.35%
1.750%
5
>50%
0.40%
2.000%

 


Any increase or decrease in the Applicable Rate resulting from a change in the
Debt to Capitalization Ratio shall become effective commencing on the 5th
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.06(c); provided, however, that if no Compliance
Certificate is delivered when due in accordance with such Section, then Pricing
Level 5 shall apply commencing on the 5th Business Day following the date such
Compliance Certificate was required to have been delivered and the Applicable
Rate will not be eligible for decrease until the 5th Business Day immediately
following the date such Compliance Certificate is delivered pursuant to Section
6.06(c). The Applicable Rate in effect from the Closing Date through the earlier
of (i) the date the Compliance Certificate for the fiscal quarter ending
September 30, 2005 is delivered pursuant to Section 6.06(c), or (ii) the date
the Compliance Certificate for the fiscal quarter ending September 30, 2005 is
required to be delivered pursuant to Section 6.06(c) shall be determined based
upon Pricing Level 3.


"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b), and accepted by the applicable Agent, in
substantially the form of Exhibit H or any other form approved by the applicable
Agent.
 
"Audited Financial Statements" means the audited consolidated balance sheet of
U.S. Borrower and its Subsidiaries for the fiscal year ended December 31, 2004,
and the related consolidated statements of income or operations, shareholders'
equity and cash flows for such fiscal year of U.S. Borrower and its
Subsidiaries, including the notes thereto.
 
"Availability Period" means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.07, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of U.S. L/C
Issuer to make U.S. L/C Credit Extensions and Canadian L/C Issuer to make
Canadian L/C Credit Extensions, pursuant to Section 8.02.
 
"Bank of America" means Bank of America, N.A. and its successors.
 
"Bank of America Canada" means Bank of America, N.A., Canada Branch and its
successors.
 
"Base Rate" means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its "prime rate." The "prime rate" is a rate set by Bank of America based
upon various factors including Bank of America's costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
 
"Base Rate Committed Loan" means a Committed Loan that is a Base Rate Loan.
 
"Base Rate Loan" means a Loan that bears interest based on the Base Rate.
 
"Book Value" means, with respect to any Eligible Inventory, an amount equal to
(i) the book value of such Eligible Inventory determined in accordance with GAAP
plus (ii) the LIFO Reserve, if any, established with respect to such Eligible
Inventory in accordance with GAAP minus (iii) without duplication to amounts
deducted pursuant to the definition of åEligible Inventoryæ, any reserves
established by the applicable Loan Party with respect to such Eligible Inventory
in accordance with GAAP.
 
"Borrowers" means, collectively, U.S. Borrower and Canadian Borrower.
 
"Borrower Materials" has the meaning specified in Section 6.06.
 
"Borrowing" means a Committed Borrowing or a U.S. Swing Line Borrowing, as the
context may require.
 
"Borrowing Base Certificate" means a certificate, signed by a Senior Financial
Officer of the applicable Borrower, in the form of Exhibit I or another form
which is acceptable to Agents in their discretion exercised in a commercially
reasonable manner.
 
"Business Day" means, as the context shall require, a U.S. Business Day, a
Canadian Business Day, or both.
 
"Canadian Agent" means Bank of America Canada, in its capacity as administrative
agent for Canadian Lenders hereunder, together with its successors and assigns.
 
"Canadian Agent's Office" means Canadian Agent's address and, as appropriate,
account as set forth on Schedule 10.02, or such other address or account as
Canadian Agent may from time to time notify Canadian Borrower and Canadian
Lenders.
 
"Canadian Availability" means the amount by which the lesser of the Aggregate
Canadian Commitments and the Canadian Borrowing Base, exceeds the Canadian Total
Outstandings.
 
"Canadian Borrower" has the meaning specified in the introductory paragraph
hereto.
 
"Canadian Borrowing Base" means, at any time, the sum, expressed in U.S.
Dollars, of (a) 80% of Canadian Borrower's Eligible Accounts at such time,
plus (b) 50% of the Book Value of Canadian Borrower's Eligible Inventory,
plus (c) (i) through and including July 28, 2006, 30% of the Net PP&E of
Canadian Borrower, (ii) from July 29, 2006 through and including July 28, 2007,
20% of the Net PP&E of Canadian Borrower, (iii) from July 29, 2007 through and
including July 28, 2008, 10% of the Net PP&E of Canadian Borrower, and (iv) from
and after July 29, 2008, 0% of the Net PP&E of Canadian Borrower, minus (d) the
principal amount of all secured Indebtedness of Canadian Borrower, other than
the Obligations, minus, (e) at such time as Canadian Borrower's Obligations are
not Secured, the sum of (x) 50% of Canadian Borrower's aggregate accounts
payable (other than such accounts payable, if any, which serve as the basis for
causing all or any part of any Account of Canadian Borrower to fail to qualify
as an Eligible Account), plus, (y) the outstanding principal amount of all
unsecured Indebtedness of Canadian Borrower, other than the Obligations, with
the amounts referred to in clauses (a), (b) and (c) above determined by
reference to the most recent Borrowing Base Certificate and applicable financial
statements delivered to Canadian Agent by Canadian Borrower.
 
"Canadian Borrowing" means a Borrowing comprised of Canadian Loans.
 
"Canadian Business Day" means any day other than a Saturday, Sunday or other day
on which commercial banks are authorized to close under the Laws of, or are in
fact closed in, the province where Canadian Agent's Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in U.S. Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.
 
"Canadian Commitment" means, as to each Canadian Lender, its obligation to
(a) make Canadian Committed Loans to Canadian Borrower pursuant to
Section 2.01(b) and (b) purchase participations in Canadian L/C Obligations, in
an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Canadian Lender's name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Canadian Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
 
           "Canadian Committed Borrowing" means a borrowing consisting of
simultaneous Canadian Committed Loans of the same Type and, in the case of
Eurodollar Rate
        Loans, having the same Interest Period made by each Canadian Lender
pursuant to Section 2.01(b), and shall be deemed to include the acceptance and
purchase of
       Acceptances, where applicable.
 
"Canadian Committed Loan" has the meaning specified in Section 2.01(b).
 
"Canadian Dollar Equivalent" means, with respect to an amount of U.S. Dollars on
any date, the amount of Canadian Dollars that may be purchased with such amount
of U.S. Dollars at the Exchange Rate with respect to U.S. Dollars on such date.
 
"Canadian Dollars" and the symbol "Cdn.$" mean the lawful currency of Canada.
 
"Canadian Hypothec" means a deed of hypothec granted by Canadian Borrower in
favor of Canadian Agent with respect to the universality of its moveable
property in the province of Quebec, and any bonds or debentures, pledges of
bonds or debentures and other documentation related thereto.
 
"Canadian L/C Credit Extension" means, with respect to any Canadian Letter of
Credit, the issuance thereof or extension of the expiry date thereof, or the
increase of the amount thereof.
 
"Canadian L/C Issuer" means Bank of America Canada in its capacity as issuer of
Canadian Letters of Credit hereunder, or any successor issuer of Canadian
Letters of Credit hereunder.
 
"Canadian L/C Obligations" means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Canadian Letters of Credit
plus the aggregate of all Unreimbursed Amounts, including all L/C Borrowings.
For purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Canadian Letter of Credit shall be determined in
accordance with Section 1.06. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be "outstanding" in the amount so
remaining available to be drawn.
 
"Canadian L/C Sublimit" means an amount equal to Cdn. $2,000,000. The Canadian
L/C Sublimit is part of, and not in addition to, the Aggregate Canadian
Commitments.
 
"Canadian Lender" means any Lender that has a Canadian Commitment or any portion
of the Total Canadian Outstandings. The initial Canadian Lenders are listed on
Schedule 2.01 under the caption "Canadian Lenders".
 
           "Canadian Letter of Credit" means any letter of credit issued by
Canadian L/C Issuer hereunder. A Canadian Letter of Credit may be a commercial
letter of credit or a
        standby letter of credit.
 
"Canadian Loan" means an extension of credit by a Canadian Lender to Canadian
Borrower under Article II in the form of a Canadian Committed Loan and includes
Acceptances.
 
"Canadian Obligations" means all Obligations relating to Canadian Loans or
Canadian Letters of Credit.
 
"Canadian Prime" means, when used in reference to any Loan or Borrowing, that
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Canadian Prime Rate.
 
"Canadian Prime Rate" means, for any day, a rate per annum equal to the higher
of (i) the rate per annum publicly announced from time to time by Bank of
America Canada as its prime rate in effect for Canadian Dollar denominated loans
made at its principal office in Toronto and (ii) the one-month CDOR Rate plus
fifty bps (.50%) per annum. Each change in the Canadian Prime Rate shall be
effective on the date after such change is publicly announced.
 
"Canadian Security Documents" means each security agreement, hypothec,
debenture, assignment or other security document, by or between Canadian
Borrower and Canadian Agent, for the benefit of Canadian Agent and Canadian
Lenders, including each Canadian Hypothec, securing the Canadian Obligations, as
any of the foregoing may be amended, restated or otherwise modified from time to
time.
 
"Canadian Supermajority Lenders" means, as of any date of determination,
Canadian Lenders having more than 66-2/3% of the Aggregate Canadian Commitments
or, if the commitment of each Canadian Lender to make Canadian Loans and the
obligation of Canadian L/C Issuer to make Canadian L/C Credit Extensions have
been terminated pursuant to Section 8.02, Canadian Lenders holding in the
aggregate more than 66-2/3% of the Canadian Total Outstandings (with the
aggregate amount of each Canadian Lender's risk participation and funded
participation in Canadian L/C Obligations being deemed "held" by such Canadian
Lender for purposes of this definition); provided that the Canadian Commitment
of, and the portion of the Canadian Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Canadian Supermajority Lenders. For purposes of determining Canadian
Supermajority Lenders, any amounts denominated in Canadian Dollars shall be
translated into the U.S. Dollar Equivalent at the Exchange Rate in effect on the
date of determination thereof.
 
"Canadian Total Outstandings" means the aggregate Outstanding Amount of all
Canadian Loans and all Canadian L/C Obligations.
 
"Capitalized Lease" means any lease the obligation for Rentals with respect to
which, in accordance with GAAP, would be required to be capitalized on a balance
sheet of the lessee or for which the amount of the asset and liability
thereunder, as if so capitalized, would be required to be disclosed in a note to
such balance sheet.
 
"Capitalized Lease Obligations" means any amounts required to be capitalized
under any Capitalized Lease.
 
"Cash Collateralize" has the meaning specified in Section 2.04(g).
 
"CC" means the Civil Code of Quebec.
 
"CDOR Rate" means, on any day, the annual discount rate which is the rate
determined by Canadian Agent as being the arithmetic average (rounded upward to
the nearest multiple of 0.01%) of the rates applicable to Canadian Dollar
bankers' acceptances for the applicable period displayed and identified as such
on the "Reuters' Screen CDOR Page" at approximately 10:00 A. M. (Toronto time)
on such day for Schedule I chartered banks, or if such day is not a Canadian
Business Day then on the immediately preceding Canadian Business Day (as
adjusted by a Canadian bank after 10:00 A. M. (Toronto time) to reflect any
error in a posted discount rate or in the posted average annual discount rate).
 
"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
 
"Class", when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Canadian Loans or U.S. Loans,
and when used in reference to any Commitment, refers to whether such Commitment
is a Canadian Commitment or U.S. Commitment.
 
"Closing Date" means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
 
"Code" means the Internal Revenue Code of 1986, as amended.
 
"Collateral" means any and all assets and rights and interests in or to property
of Borrowers and each of the other Loan Parties, whether real or personal,
tangible or intangible, in which a Lien is granted or purported to be granted
pursuant to the Collateral Documents.
 
"Collateral Access Agreement" means any landlord waiver or other agreement, in
form and substance reasonably satisfactory to the applicable Agent, between such
Agent and any third party (including any bailee, consignee, customs broker, or
other similar Person) in possession of any Collateral or any landlord of any
Loan Party for any real property where any Collateral is located, as such
landlord waiver or other agreement may be amended, restated, or otherwise
modified from time to time.
 
"Collateral Agency and Intercreditor Agreement" means the Collateral Agency and
Intercreditor Agreement, dated as of March 20, 2003, by and among Collateral
Agent, Bank of America, various Noteholders (as defined therein), The Northern
Trust Company, U.S. Borrower and the Subsidiary Guarantors.
 
"Collateral Agent" means U.S. Bank National Association, in its capacity as
Collateral Agent under the Collateral Agency and Intercreditor Agreement,
together with its successors and assigns.
 
"Collateral Documents" means, collectively, the U.S. Security Documents and the
Canadian Security Documents.
 
"Commitments" means, collectively, each Canadian Commitment and each U.S.
Commitment.
 
"Committed Borrowing" means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.
 
"Committed Loan" means either a U.S. Committed Loan or a Canadian Committed
Loan.
 
"Committed Loan Notice" means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A, in the case of a U.S. Committed
Borrowing, or Exhibit B, in the case of a Canadian Committed Borrowing.
 
"Compliance Certificate" means a certificate substantially in the form of
Exhibit E.


"Consolidated Debt" means Debt of U.S. Borrower and its Subsidiaries
consolidated in accordance with GAAP.
 
"Consolidated EBITDA" means, for any period, the sum of (a) Consolidated Net
Income for such period; plus (b) to the extent, and only to the extent, that
such aggregate amount was deducted in the computation of such Consolidated Net
Income, the aggregate amount of (i) income tax expense of U.S. Borrower and its
Subsidiaries for such period, plus (ii) charges for depreciation, amortization
and other non-cash charges of U.S. Borrower and its Subsidiaries for such
period, plus (iii) Interest Charges for such period.
 
           "Consolidated Net Income" means, for any period, the net income (or
deficit) of U.S. Borrower and its Subsidiaries for such period determined on a
consolidated basis
       in accordance with GAAP.
 
"Consolidated Stockholders' Equity" means the stockholders' equity of U.S.
Borrower and its Subsidiaries determined on a consolidated basis in accordance
with GAAP.
 
"Consolidated Total Assets" means, at any time, all assets of U.S. Borrower and
its Subsidiaries which would be reflected on a consolidated balance sheet of
such Persons at such time prepared in accordance with GAAP .
 
"Consolidated Total Capitalization" means the sum of (i) Consolidated
Stockholders' Equity, (ii) 50% of the LIFO Reserve, and (iii) Consolidated Debt,
less Restricted Investments in excess of 10% of Consolidated Stockholders'
Equity.
 
"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
"Credit Extension" means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
 
"Current Debt" means, at any time and with respect to any Person, all
Indebtedness of such Person outstanding at such time other than Funded Debt of
such Person.
 
"Current Maturities of Funded Debt" means (without duplication), at any time and
with respect to any item of Funded Debt, the portion of such Funded Debt
outstanding at such time which by the terms of such Funded Debt or the terms of
any instrument or agreement relating thereto (a) is due on demand or within 365
days from such time (whether by sinking fund, other required prepayment or final
payment at maturity) and (b) (i) is not directly or indirectly renewable,
extendible or refundable at the option of the obligor under an agreement or firm
commitment in effect at such time to a date 365 days or more from such time or
(ii) if so renewable, extendible or refundable at the option of the obligor, the
obligor shall have agreed that it will not renew, extend or refund to a date 365
days or more from such time.
 
"Debt" means all Indebtedness (excluding obligations with respect to bankers'
acceptances and trade acceptance financings to the extent such obligations, in
the aggregate, are less than $5,000,000, but including any such obligations, in
the aggregate, in excess of such amount) of U.S. Borrower or any Subsidiary.
 
          "Debtor Relief Laws" means the Bankruptcy Code of the United States,
the Companies Creditors Arrangement Act (Canada), the Bankruptcy and Insolvency
Act
       (Canada), and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization,
       or similar debtor relief Laws of the United States, Canada or any
province or territory thereof or other applicable jurisdictions from time to
time in effect and affecting the rights
       of creditors generally.
 
"Default" means any event which, with the lapse of time or the giving of notice,
or both, would become an Event of Default.
 
"Default Rate" means (a) when used with respect to Obligations other than L/C
Fees an interest rate equal to (i) the Base Rate or the Canadian Prime Rate, as
the case may be, plus (ii) 2% per annum; provided, however, that (x) with
respect to a Eurodollar Rate Loan, the Default Rate shall be an interest rate
equal to the interest rate (including any Applicable Rate) otherwise applicable
to such Loan plus 2% per annum and (y) with respect to Acceptances, the Default
Rate shall be the Applicable Rate plus 2% per annum, and (b) when used with
respect to L/C Fees, a rate equal to the Applicable Rate plus 2% per annum.
 
"Defaulting Lender" means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations or participations in U.S.
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder, (b) has otherwise failed to
pay over to the applicable Agent or any other Lender any other amount required
to be paid by it hereunder within one Business Day of the date when due, unless
the subject of a good faith dispute, or (c) has been deemed insolvent or become
the subject of a bankruptcy or insolvency proceeding.
 
"Discount Note" means a non-interest bearing, non-negotiable promissory note
denominated in Canadian Dollars, issued by Canadian Borrower to a Non-Acceptance
Canadian Lender, substantially in the form of Exhibit F.
 
"Discount Proceeds" means proceeds in respect of any Acceptance to be purchased
by a Lender under Section 2.03 on any day, in an amount (rounded to the nearest
whole Canadian cent, and with one-half of one Canadian cent being rounded up)
calculated on such day by dividing:
 
    (a)    the face amount of such Acceptance; by
 
   (b)     the sum of one plus the product of:
 
           (i)    the Discount Rate (expressed as a decimal) applicable to such
Acceptance; and
 
           (ii)    a fraction, the numerator of which is the number of days in
the term of such Accpetance commencing on the date of acceptance of
               the Acceptance and ending on, but excluding, the maturity date of
such Accpetance, and the denominator of which is 365; 
               with such product being rounded up or down to the fifth decimal
place and .000005 being rounded up.
 
"Discount Rate" with respect to an issue of Acceptances with the same maturity
date, (a) for a Canadian Lender which is a Schedule I Lender, the CDOR Rate for
banker's acceptances with the applicable term and face value and (b) for a
Canadian Lender which is not a Schedule I Lender, the rate determined by
Canadian Agent based on the arithmetic average (rounded upwards to the nearest
multiple of 0.01%) of the actual discount rates, calculated on the basis of a
year of 365 days, for Acceptances for such term and face value accepted by such
Lender established in accordance with their normal practices at or about 10:00
A. M. (Toronto time) on the date of issuance of such Acceptances, but not to
exceed the actual rate of discount applicable to Acceptances established
pursuant to clause (a) for the same Acceptances issued plus ten bps (0.10%) per
annum or the rate that would be applicable to such Acceptances if there were a
Schedule I Lender.
 
             
    "Disposition" has the meaning specified in Section 7.06.
 
    "Draft" means a depository bill as defined and issued in accordance with the
Depository Bills and Notes Act (Canada) or a bill of exchange in the form used
from time to time by each Canadian Lender, respectively, in connection with the
creation of bankers' acceptances in accordance with the provisions of
Section 2.03
and payable in Canadian Dollars.
 
  "Eligible Accounts" means, at any time, the Accounts of the applicable Loan
Party except any Account:


            (a)      which, at any time that the Obligations are Secured, is not
subject to a first priority perfected security interest in favor of Collateral
Agent, in the
     case of  Accounts of U.S. Borrower or a Subsidiary Guarantor, or Canadian
Agent, in the case of Accounts of Canadian Borrower;
 
            (b)     which, at any time that the Obligations are Secured, is
subject to any Lien other than (i) a Lien in favor of Collateral Agent, in the
case of Accounts of
      U.S.  Borrower or a Subsidiary Guarantor, or Canadian Agent, in the case
of Accounts of Canadian Borrower and (ii) a Permitted Encumbrance which does not
have 
         priority over the Lien in favor of Collateral Agent, in the case of
Accounts of U.S. Borrower or a Subsidiary Guarantor, or Canadian Agent, in the
case Accounts of  Canadian
     Borrower;
 
             (c)    with respect to which more than 90 days have elapsed since
the date of the original invoice therefor or which is more than 60 days past
due;
 
          (d)    with respect to which any of the representations, warranties,
covenants, and agreements contained in the Collateral Documents are incorrect or
have
      been breached;
 
             (e)    with respect to which Account (or any other Account due from
such Account Debtor), in whole or in part, a check, promissory note, draft,
         trade acceptance or other instrument for the payment of money has been
received, presented for payment and returned uncollected for any reason;
 
             (f)    which represents a progress billing (as hereinafter defined)
or as to which the applicable Loan Party has extended the time for payment
without the
        consent of the applicable Agent; for the purposes hereof, "progress
billing" means any invoice for goods sold or leased or services rendered under a
 contract
        or agreement pursuant to which the Account Debtor’s obligation to pay
such invoice is conditioned upon the applicable Loan  Party's completion of any
        further performance under the contract or agreement;
 
            (g)    with respect to which any one or more of the following events
has occurred to the Account Debtor on such Account: death or judicial
declaration
       of incompetency of an Account Debtor who is an individual; the filing by
or against the Account Debtor of a request or petition for  liquidation,
reorganization, arrangement,
       adjustment of debts, adjudication as a bankrupt, winding-up, or other
relief under the bankruptcy, insolvency, or similar laws of the United States,
Canada, any state,
       province or territory thereof, or any foreign jurisdiction, now or
hereafter in effect; the making of  any general assignment by the Account Debtor
for the benefit of creditors;
       the appointment of a receiver, trustee, receiver and manager,
custodian or liquidator for the Account Debtor or for any of the assets of the
Account Debtor, including,
       without limitation, the appointment of or taking possession  by a
"custodian,"as defined in the Federal Bankruptcy Code of the United States; the
institution by or against
       the Account Debtor of any other type of insolvency proceeding (under the
bankruptcy laws of the United States, Canada or otherwise) or of any formal or
informal
       proceeding for the dissolution or liquidation of, settlement of claims
against, or winding up of affairs of, the Account Debtor; the sale, assignment,
or transfer of all or any
       material part of the assets of the Account Debtor; the nonpayment
generally by the Account Debtor of its debts as they become due; or the
cessation of the business of
       the Account Debtor as a going concern;
 
           (h)    which is owed by an Account Debtor with respect to which
twenty-five percent (25%) or more of the aggregate U.S. Dollar amount of
outstanding
       Accounts owed at such time by such Account Debtor are classified as
ineligible under clause (c) above;
 
            (i)     owed by an Account Debtor which: (i) does not maintain its
chief executive office in the United States of America or Canada; or (ii) is not
organized under
       the laws of the United States of America or Canada or any state or
province thereof;
 
            (j)     owed by an Account Debtor which is an Affiliate or employee
of either Borrower;

            (k)    except as provided in clause (m) below, with respect to which
either the perfection, enforceability, or validity of the Collateral Agent’s
Liens or the
      Canadian  Agent's Liens, as the case may be, in such Account, or the
Collateral Agent’s or the Canadian Agent's, as the case may be, right or ability
to obtain direct
      payment to the Collateral Agent or the Canadian Agent of the proceeds of
such Account, is governed by any federal, state, or local statutory
requirements other than
      those of the UCC, the PPSA or the CC;
 
              (l)   owed by an Account Debtor to which the applicable Borrower
or any of its Subsidiaries is indebted in any way, or which is subject to any
right of setoff
      or  recoupment by the Account Debtor, unless the Account Debtor has
entered into an agreement acceptable to U.S. Agent or Canadian Agent, as the
case  may be,
      to waive setoff rights; or if the Account Debtor thereon has disputed
liability or made any claim with respect to any other Account due from
such Account Debtor;
      but in each such case only to the extent of such indebtedness, setoff,
recoupment, dispute, or claim;
 
            (m)    which is owed by (i) the government (or any department,
agency, public corporation, or instrumentality thereof) of any country other
than the U.S. or
      Canada unless such Account is backed by a letter of credit or other credit
support acceptable to such Agent, or (ii) the government of the U.S. or Canada,
or  any
     department, agency, public corporation, or instrumentality thereof, unless
the Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727
et seq. and 41 U.S.C.
      §15 et seq.), or Part VII of the Financial Administration Act (Canada)
relating to the assignment of federal Crown debts, and any other steps necessary
to perfect the Lien of
      the Collateral Agent in the case of Accounts of U.S. Borrower or a
Subsidiary Guarantor, or Canadian Agent, in  the case of Accounts of Canadian
Borrower, in such
      Account have been complied with to such Person's satisfaction;
            (n)    which represents a sale on a bill-and-hold, guaranteed sale,
sale and return, sale on approval, consignment, or other repurchase or return
basis or
        is issued on a cash on delivery basis;
 
            (o)      which is evidenced by a promissory note or other instrument
or by chattel paper;
 
            (p)    if the U.S. Agent or the Canadian Agent, as the case may be,
believes, in the exercise of its reasonable judgment, that the prospect of
collection of
       such  Account is impaired or that the Account may not be paid by reason
of the Account Debtor’s financial inability to pay;
 
            (q)    with respect to which the Account Debtor is located in any
State of the United States requiring the filing of a Notice of Business
Activities Report
       or similar report in order to permit the applicable Loan Party to seek
judicial enforcement in such State of payment of such Account, unless U.S.
Borrower has qualified to do
       business in such state or has filed a Notice of Business Activities
Report or equivalent report for the then current year and except to the  extent
U.S. Borrower may qualify
       subsequently as a foreign entity authorized to transact business in such
U.S. State and gain access to courts in such State to seek judicial enforcement
of such Account,
       without incurring any cost or penalty reasonably viewed by U.S. Agent to
be material in amount, and such  later qualification permits judicial
enforcement by such Loan
       Party of payment of such Account;
 
             (r)    which arises out of a sale not made in the ordinary course
of the applicable Loan Party's business;
 
            (s)     with respect to which the goods giving rise to such Account
have not been shipped and delivered to and accepted by the Account Debtor or
      the services giving rise to such Account have not been performed by the
applicable Loan Party, and, if applicable, accepted by the Account Debtor, or
the Account  Debtor
      revokes its acceptance of such goods or services; or
 
            (t)     owed by an Account Debtor which is obligated in respect of
Accounts the aggregate unpaid balance of which exceeds fifteen percent (15%) of
      the aggregate unpaid balance of all Accounts owed to U.S. Borrower and the
Subsidiary Guarantors as a whole or to Canadian Borrower, as applicable, at
such time, but only
      to the extent of such excess.

            "Eligible Assignee" means (a) a Lender; (b) an Affiliate of a
Lender; and (c) any other Person (other than a natural person) approved by
(i) the applicable
      Agent,  the applicable L/C Issuer and, with respect to any U.S.
Commitment, U.S. Swing Line Lender, and (ii) unless an Event of Default has
occurred and is continuing,
      Borrowers (each such approval referred to in the foregoing clauses (i) and
(ii) not to be unreasonably withheld or delayed); provided that notwithstanding
the foregoing,
      "Eligible Assignee" shall not include either Borrower or any of either
Borrower's Affiliates or Subsidiaries.
 
"Eligible Inventory" means, at any time, the Inventory owned by the applicable
Loan Party except any Inventory:
 
  (a)     which at any time that the Obligations are Secured is not subject to a
first priority (except for any prior landlord's liens) perfected Lien in favor
of  Collateral Agent, in the case of Inventory of U.S. Borrower, or Canadian
Agent, in the case of Inventory of Canadian Borrower;
 
  (b)      which at any time that the Obligations are Secured is subject to any
Lien other than (i) a Lien in favor of Collateral Agent in the case of Inventory
of U.S.  Borrower, or Canadian Agent in the case of Inventory of Canadian
Borrower and (ii) a Permitted Encumbrance that does not have priority (except
for any prior landlords' liens) over the Lien in favor of Collateral Agent, in
the case of Inventory of U.S. Borrower, or Canadian Agent, in the case of
Inventory of Canadian  Borrower;
 
  (c)   that is not owned by the applicable Borrower;
 
  (d)   that does not consist of finished goods, mill products or raw materials;
 
       (e)   that consists of scrap metal, work-in-process, chemicals, samples,
prototypes, supplies, or packing and shipping materials;
 
  (f)    that is not currently either usable or salable in the normal course of
the applicable Borrower’s business, or that is slow moving, obsolete or stale;
 
  (g)    that is located outside the United States of America or Canada (or that
is in-transit from vendors or suppliers, not including any Loan Party);
 
 (h)    which is located in any location leased by the applicable Borrower
unless (i) the lessor has delivered to the Collateral Agent or Canadian Agent,
as         applicable, a Collateral Access Agreement or (ii) a reserve for two
months rent, charges, and other amounts due or to become due with respect to
such facility has been established by such Agent in its Permitted Discretion;
 
 (i)    which contains or bears any intellectual property rights licensed to
Borrowers unless the applicable Agent is satisfied that it may sell or otherwise
dispose of such Inventory without (i) infringing the rights of such licensor,
(ii) violating any contract with such licensor, or (iii) incurring any liability
with respect to  payment of royalties other than royalties incurred pursuant to
sale of such Inventory under the current licensing agreement;
 
(j)    that is located at any location in the United States at which the total
Inventory at such location has a value of less than $350,000;
 
(k)    that is Inventory placed on consignment; or
 
(l)    that represents Inventory not reflected on the applicable Loan Party's
general ledger.
 
"Environmental Laws" means all laws relating to environmental matters, including
those relating to (i) fines, orders, injunctions, penalties, damages,
contribution, cost recovery compensation, losses or injuries resulting from the
Release or threatened Release of Hazardous Materials and to the generation, use,
storage, importation, or disposal of Hazardous Materials, in any manner
applicable to U.S. Borrower or any of its Subsidiaries or any of their
respective properties, including, without limitation, the Comprehensive
Environmental Response, Compensation, and Liability Act (42 U.S.C. § 9601
et seq.), the Hazardous Material Transportation Act (49 U.S.C. § 1801 et seq.),
the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the
Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Safe
Drinking Water Act (42 U.S.C. § 300f et seq.), the Clean Air Act (42 U.S.C.
§ 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.),
the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), and the
Emergency Planning and Community Right-to-Know Act (42 U.S.C. § 11001 et seq.),
and (ii) environmental protection, including the National Environmental Policy
Act (42 U.S.C. § 4321 et seq.), and comparable state, provincial, territorial
and foreign laws, each as amended or supplemented, and any similar or analogous
local, state, federal and foreign statutes and regulations promulgated pursuant
thereto, each as in effect as of the date of determination.
 
    "Equity Interests" means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
"ERISA" means the Employee Retirement Income Security Act of 1974.
 
"ERISA Affiliate" means U.S. Borrower and (i) any corporation that is a member
of a controlled group of corporations within the meaning of Section 414(b) of
the Code of which U.S. Borrower is a member; (ii) any trade or business (whether
or not incorporated) which is a member of a group of trades or businesses under
common control within the meaning of Section 414(c) of the Code of which U.S.
Borrower is a member; and (iii) any member of an affiliated service group within
the meaning of Section 414(m) or (o) of the Code of which U.S. Borrower, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member.
 
"ERISA Event" means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by U.S. Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon U.S. Borrower or any ERISA Affiliate.
 
"Eurodollar Base Rate" has the meaning specified in the definition of Eurodollar
Rate.
 
"Eurodollar Rate" means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the applicable Agent pursuant to the
following formula:
 
 
Eurodollar Rate =
Eurodollar Base Rate 
1.00 - Eurodollar Reserve Percentage

 
Where,


"Eurodollar Base Rate" means, for such Interest Period the rate per annum equal
to the British Bankers Association LIBOR Rate ("BBA LIBOR"), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by Agent from time to time) at approximately 11:00 A. M.,
London time, two Business Days prior to the commencement of such Interest
Period, for U.S. Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period. If such rate is not
available at such time for any reason, then the "Eurodollar Base Rate" for such
Interest Period shall be the rate per annum determined by the applicable Agent
to be the rate at which deposits in U.S. Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted by Bank of America or
Bank of America Canada, as applicable, and with a term equivalent to such
Interest Period would be offered by Bank of America's London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 A. M. (London time) two Business Days prior to the
commencement of such Interest Period.
 
"Eurodollar Rate Loan" means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.
 
"Eurodollar Reserve Percentage" means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as "Eurocurrency liabilities"). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.
 
"Event of Default" has the meaning specified in Section 8.01.
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
 
"Exchange Rate" means, on any day, (a) with respect to Canadian Dollars in
relation to U.S. Dollars, the spot rate at which U.S. Dollars are offered on
such day by Bank of America in New York City for Canadian Dollars at
approximately 12:00 p.m. (New York City time), and (b) with respect to U.S.
Dollars in relation to Canadian Dollars, the spot rate at which Canadian Dollars
are offered on such day by Bank of America in New York City for U.S. Dollars at
approximately 12:00 p.m. (New York City time), as quoted generally to customers
of Bank of America.
 
"Excluded Collateral" means (i) any property (whether currently existing or
subsequently acquired) subject to a Lien permitted under Section 7.04, to the
extent the agreement creating such Lien prohibits additional Liens on such
property; (ii) cash sufficient to secure U.S. Borrower's or any of its
Subsidiary's obligations to pay its workmen's compensation benefits including
obligations to any Person providing surety, insurance, letters of credit or
other credit support so long as such cash does not secure any obligation for any
other purpose; (iii) all properties and assets of Canadian Borrower and any
successor holder of such assets; (iv) all property purchased with proceeds of
the note issued pursuant to the Loan Agreement, dated as of November 1, 1994,
between U.S. Borrower and the City of Hammond, Indiana; (v) other property with
a de minimis fair market value, that individually or in the aggregate with all
other such property, is not material to the continued business operations of
U.S. Borrower or the Subsidiary which owns such property; and (vi) any leasehold
interest in any real property leased by U.S. Borrower or any Subsidiary the
termination of which would not result in a Material Adverse Effect.
 
"Excluded Taxes" means, with respect to Agents, any Lender, any L/C Issuer or
any other recipient of any payment to be made by or on account of any obligation
of Borrowers hereunder or under any other Loan Document, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized, has a permanent establishment or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located, and (b) any branch profits taxes imposed by the United States or any
similar tax imposed by Canada or any other jurisdiction in which a Borrower is
located, and (c) any withholding tax that is imposed by the United States,
Canada or any other jurisdiction in which a Borrower is located to the extent
such tax (i) is in effect and would apply as of the date such Agent, Lender or
L/C Issuer becomes a party to this Agreement or (ii) relates to such payments
that would be made to any new applicable lending office designated by such
Lender and is in effect and would apply as of the time of such designation, and
(d) any withholding tax that is attributable to such Lender’s or L/C Issuer’s
failure to comply with Section 3.01(e), as applicable, except (i) as a result of
any Change in Law, or (ii) to the extent the relevant Lender (or its assignee)
was entitled, at the time of designation of a new lending office (or at the time
of assignment) to receive additional amounts from the relevant Borrower with
respect to such withholding tax pursuant to Section 3.01(a).
 
"Existing Letters of Credit" means the letters of credit listed on Schedule
2.04.
 
"Facilities" means any and all real property (including all buildings, fixtures
or other improvements located thereon) now or heretofore or hereafter owned,
leased, operated or used (under permit or otherwise) by U.S. Borrower or any of
its Subsidiaries.
 
           "Federal Funds Rate" means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
      members of  the Federal Reserve System arranged by Federal funds brokers
on such day, as published by the Federal Reserve Bank of New York on the
Business Day next
      succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding
      Business Day as so published on the next succeeding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate
      for such day shall be the average rate (rounded upward, if necessary, to a
whole multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as
      determined by U.S. Agent.
 
           "Financial Covenant" means any covenant (or substantially equivalent
default provision) which requires U.S. Borrower to attain or maintain a
prescribed level of
      financial condition, financial achievement or results of operations or
cash flow or prohibits U.S. Borrower from taking specified actions (such as
incurring Debt, selling
      assets, making distributions or making investments) unless it will be in
compliance with such a prescribed level immediately thereafter, including,
without limitation,
      covenants of the type contained in Article VII.
 
"Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which U.S. Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
"Foreign Subsidiary" means a Subsidiary organized or formed under the laws of a
jurisdiction other than a State of the United States, the District of Columbia,
Canada or any province or territory of Canada.
 
"FRB" means the Board of Governors of the Federal Reserve System of the United
States.
 
"Funded Debt" means with respect to any Person, all Debt which would, in
accordance with GAAP, be required to be classified as a long term liability on
the balance sheet of such Person prepared in accordance with GAAP, and without
limiting the generality of the foregoing shall also include, without limitation
(i) any Indebtedness which by its terms or by the terms of any instrument or
agreement relating thereto matures, or which is otherwise payable or unpaid,
more than 365 days from the date of creation thereof, (ii) any Indebtedness
outstanding under a revolving credit or similar agreement providing for
borrowings (and renewals and extensions thereof) which would, in accordance with
GAAP, be required to be classified as a long term liability of such Person, and
(iii) any Guaranties of such Person with respect to Funded Debt of another
Person.
 
"GAAP" means generally accepted accounting principles in effect from time to
time in the United States.
 
"Governmental Authority" means (a) the government of (i) the United States of
America or any State or other political subdivision thereof, or (ii) any
jurisdiction in which U.S. Borrower or any Subsidiary, including Canadian
Borrower, conducts all or any part of its business, or which asserts
jurisdiction over any properties of U.S. Borrower or any Subsidiary, including
Canadian Borrower, or (b) any entity exercising executive, legislative,
judicial, regulatory or administrative functions of, or pertaining to, any such
government.
 
"Guaranties" means all obligations (other than endorsements in the ordinary
course of business of negotiable instruments for deposit or collection) of a
Person guaranteeing, or in effect guaranteeing, any Indebtedness, dividend or
other obligation of any other Person in any manner, whether directly or
indirectly, including, without limitation, all obligations incurred through an
agreement, contingent or otherwise, by such Person: (i) to purchase such
Indebtedness or obligation or any property or assets constituting security
therefor; (ii) to advance or supply funds (x) for the purchase or payment of
such Indebtedness or obligation, (y) to maintain working capital or other
balance sheet condition, or (z) otherwise to advance or make available funds for
the purchase or payment of such Indebtedness or obligation; (iii) to lease
property or to purchase securities or other property or services primarily for
the purpose of assuring the owner of such Indebtedness or obligation against
loss in respect thereof; or (iv) otherwise to assure the owner of the
Indebtedness or obligation against loss in respect thereof. For the purposes of
all computations made under this Agreement, Guaranties in respect of any
Indebtedness for borrowed money shall be deemed to be Indebtedness equal to the
principal amount of such Indebtedness for borrowed money which has been
guaranteed, and Guaranties in respect of any other obligation or liability or
any dividend shall be deemed to be Indebtedness equal to the maximum aggregate
amount of such obligation, liability or dividend.
 
          "Hammond Letter of Credit" means the letter of credit issued in
connection with the transactions contemplated by the Operative Documents.
 
"Hazardous Materials" means (i) any chemical, material or substance defined as
or included in the definition of "hazardous substances," "hazardous wastes,"
"hazardous materials," "extremely hazardous waste," "restricted hazardous
waste," or "toxic substances" or "pollutant" or words of similar import under
any Environmental Laws; (ii) any oil, petroleum or petroleum derived substance,
any drilling fluid, produced water or other waste associated with the
exploration, development or production of crude oil, any flammable substance or
explosive, any radioactive material, any hazardous waste or substance, any toxic
waste or substance or any other material or pollutant that (x) poses a hazard to
any property of U.S. Borrower or any of its Subsidiaries or to Persons on or
about such property, or (y) causes such property to be in violation of any
Environmental Law; (iii) any friable asbestos, urea formaldehyde foam
insulation, electrical equipment which contains any oil or electric fluid with
levels of polychlorinated biphenyls in excess of fifty parts per million; and
(iv) any other chemical, material or substance, exposure to which is prohibited,
limited or regulated by any governmental authority.
 
"Indebtedness" means for any Person, without duplication, all (i) obligations
for borrowed money or to pay the deferred purchase price of property or assets
(except trade account payables), (ii) obligations secured by any Lien upon
property or assets owned by such Person, whether or not such Person has assumed
or become liable for the payment of such obligations, (iii) obligations created
or arising under any conditional sale or other title retention agreement with
respect to property acquired, notwithstanding the fact that the rights and
remedies of the seller, lender or lessor under such agreement in the event of
default are limited to repossession or sale of property, (iv) Capitalized Lease
Obligations, and (v) Guaranties of obligations of others of the character
referred to in the foregoing clauses (i) through (iv).
 
"Indemnified Taxes" means Taxes other than Excluded Taxes.
 
"Indemnitees" has the meaning specified in Section 10.04(b).
 
"Information" has the meaning specified in Section 10.07.
 
"Interbank Reference Rate" means, in respect of any currency, the interest rate
expressed as a percentage per annum which is customarily used by Canadian Agent
when calculating interest due by it or owing to it arising from correction of
errors in transactions in that currency between it and other banks.
 
"Interest Charges" means, with respect to any period, the sum (without
duplication) of the following (in each case, eliminating all offsetting debits
and credits between U.S. Borrower and its Subsidiaries and all other items
required to be eliminated in the course of the preparation of consolidated
financial statements of U.S. Borrower and its Subsidiaries in accordance with
GAAP): (a) all interest in respect of Debt of U.S. Borrower and its Subsidiaries
(including, without limitation, imputed interest on Capitalized Lease
Obligations) deducted in determining Consolidated Net Income for such period,
together with all interest capitalized or deferred during such period and not
deducted in determining Consolidated Net Income for such period, and (b) all
debt discount and expense amortized or required to be amortized in the
determination of Consolidated Net Income for such period.
 
"Interest Payment Date" means, (a) as to any Loan other than a Base Rate Loan or
a Canadian Prime Rate Loan, the last day of each Interest Period applicable to
such Loan and the Maturity Date; provided, however, that if any Interest Period
for a Eurodollar Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan or a Canadian Prime
Rate Loan (including a U.S. Swing Line Loan), the last Business Day of each
March, June, September and December and the Maturity Date.
 
"Interest Period" means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by a Borrower in its Committed Loan Notice; provided
that:
 
  (a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business  Day falls in another calendar month, in which case such Interest
Period shall end on the next preceding Business Day;
 
            (b)    any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
      in the calendar month at the end of such Interest Period) shall end on the
last Business Day of the calendar month at the end of such Interest Period; and
 
            (c) no Interest Period shall extend beyond the Maturity Date.
 
"Internal Control Event" means a fraud that involves management or other
employees who have a significant role in U.S. Borrower's internal controls over
financial reporting.
 
"Inventory" means inventory as defined in the Uniform Commercial Code of the
State of Illinois and in the Canadian Security Documents.
 
"Investment Grade" means in respect of any obligation that such obligation (i)
has a rating of Baa3 or greater by Moody's or a rating of BBB- or greater by
S&P; or (ii) has a rating of NAIC l or NAIC 2 from the National Association of
Insurance Commissioners; or (iii) in the judgment of Required U.S. Lenders and
the Other Senior Creditors constituting "Majority Secured Parties" (as defined
in the Collateral Agency and Intercreditor Agreement), has a credit quality
equal to or better than one which would be afforded either of the ratings
described in clause (i) or clause (ii) of this definition.
 
"Investments" means all investments made, in cash or by delivery of property,
directly or indirectly, in any other Person, whether by acquisition of shares of
capital stock, equity interests, indebtedness or other obligations or securities
or by loan, advance, capital contribution or otherwise; provided, however, that
"Investments" shall not mean or include routine investments in property to be
used or consumed in the ordinary course of business.
 
"IRS" means the United States Internal Revenue Service.
 
"ISP" means, with respect to any Letter of Credit, the "International Standby
Practices 1998" published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
 
"Issuer Documents" means with respect to any Letter of Credit, the L/C
Application, and any other document, agreement and instrument entered into by a
L/C Issuer and a Borrower (or any Subsidiary) or in favor of the applicable L/C
Issuer and relating to any such Letter of Credit.
 
           "Laws" means, collectively, all international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or
      judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or
     administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations, standards, requirements, policies,
directives, orders,
     judgments, decrees, awards, notices, requests and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law.
 
"L/C Advance" means, with respect to each Lender, such Lender's funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
 
"L/C Application" means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
applicable L/C Issuer.
 
"L/C Borrowing" means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing on such date.
 
"L/C Credit Extension" means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
"L/C Expiration Date" means the day that is thirty days prior to the Maturity
Date then in effect (or, if such day is not a Business Day, the next preceding
Business Day).
 
"L/C Fee" has the meaning specified in Section 2.04(i).
 
"L/C Issuers" means, collectively, U.S. L/C Issuer and Canadian L/C Issuer.
 
"L/C Obligations" means, collectively, the Canadian L/C Obligations and the U.S.
L/C Obligations.
 
"Lenders" means U.S. Lenders and Canadian Lenders.
 
"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrowers and Agents.
 
"Letter of Credit" means a U.S. Letter of Credit or a Canadian Letter of Credit.
 
"Lien" means any mortgage, pledge, security interest, encumbrance, lien,
hypothec or charge of any kind; including any agreement to grant any of the
foregoing, any conditional sale or other title retention agreement, any lease in
the nature thereof, including a Capitalized Lease, and the filing of or
agreement to file any financing or similar statement under the UCC, PPSA or CC
in connection with any of the foregoing.
 
"LIFO Reserve" means the difference between the cost of inventory using the
last-in, first-out ("LIFO") method of valuing inventory under GAAP and the cost
of inventory using the replacement cost method under GAAP, so long as U.S.
Borrower and its Subsidiaries are reporting the value of their inventory under
the LIFO method for purposes of GAAP.
 
"Loan Documents" means this Agreement, each Note, each Acceptance, Draft or
Discount Note, each Issuer Document, and the Agent Fee Letter and each
Collateral Document, the Subsidiary Guarantee and the Parent Guaranty.
 
"Loan Parties" means, collectively, Borrowers and each Subsidiary Guarantor.
 
"Loans" means the Canadian Loans (including Acceptances) and the U.S. Loans.
 
"Material Adverse Effect" means (i) a material adverse effect on the business,
assets, properties, profits, prospects, operations or condition, financial or
otherwise, of U.S. Borrower and its Subsidiaries, on a consolidated basis,
(ii) the impairment of the ability of U.S. Borrower or Canadian Borrower to
perform their respective obligations under this Agreement, or (iii) the
impairment of the ability of Agents and Lenders to enforce Borrowers' and the
other Loan Parties' obligations under this Agreement or the Collateral
Documents.
 
"Maturity Date" means July 28, 2010.
 
"Moodys" means Moody's Investor Services, Inc.
 
"Multiemployer Plan" means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which U.S. Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
"Net PP&E" means, at any time, the net book value of the applicable Borrower's
property, plant and equipment determined in accordance with GAAP as set forth in
the most recent financial statements delivered pursuant to Section 6.06.
 
"Net Working Capital" means the sum of (i) the consolidated current assets of
U.S. Borrower and its Subsidiaries determined in accordance with GAAP and (ii)
75% of the LIFO Reserve, less the consolidated current liabilities (excluding
Current Debt and Current Maturities of Funded Debt) of U.S. Borrower and its
Subsidiaries determined in accordance with GAAP.
 
"Non-Acceptance Canadian Lender" has the meaning specified in Section 2.03(i).
 
"Non-U.S. Plan" means any pension, retirement, superannuation or similar policy
or arrangement sponsored, maintained or contributed to by either Borrower or any
Subsidiary Guarantor in a jurisdiction other than the United States.
 
"Note" means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit D.
 
"Notice of Drawing" has the meaning specified in Section 2.03(c).
 
"Obligations" means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
 
"Operative Documents" means (i) the Trust Indenture, dated as of November 1,
1994, naming NBD Bank, N.A., a national banking association of Detroit,
Michigan, as trustee (the "Trustee"), and NBD Bank, N.A., a national banking
association of Indianapolis, as co-trustee, and the City of Hammond, Indiana, as
issuer (the "Issuer") of the Issuers Adjustable Rate Economic Development
Revenue Bonds (A. M. Castle & Co. Project), Series 1994 (the "Bonds"), (ii) the
Loan Agreement, dated as of November 1, 1994, between U.S. Borrower and the
Issuer, (iii) the Pledge and Security Agreement, dated as November 1, 1994,
among U.S. Borrower, Bank of America (assignee of the successor by merger of NBD
Bank, N.A.) and the Trustee and each other agreement or instrument related
thereto, as the same have been and may in the future be assigned, amended,
modified, supplemented or restated.
 
"Organization Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws and shareholders
declaration or unanimous shareholders agreement (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction); (b) with
respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement; and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
"Other Senior Creditors" means the following parties or their permitted
successor and/or assigns: (i) Nationwide Life Insurance Company, (ii) The
Northern Trust Company, (iii) Allstate Life Insurance Company, (iv) The
Northwestern Mutual Life Insurance Company, (v) Massachusetts Mutual Life
Insurance Company, (vi) Mutual of Omaha Insurance Company, (vii) United of Omaha
Life Insurance Company and (viii) any other holders of Debt of U.S. Borrower
incurred after the Closing Date in compliance with Section 7.02.
 
"Other Senior Debt" means Debt of U.S. Borrower and/or its Subsidiaries (i) 
owed pursuant to a Note Agreement, dated as of March 1, 1998, among U.S.
Borrower, Allstate Life Insurance Company, The Northwestern Mutual Life
Insurance Company, Massachusetts Mutual Life Insurance Company, Mutual of Omaha
Insurance Company and United of Omaha Life Insurance Company, as amended by the
First Amendment and Waiver to Note Agreement, dated as of December 1, 1998, the
Second Amendment dated November 22, 2002, the Third Amendment to Note
Agreements, dated as December 26, 2002, and the Fourth Amendment to Note
Agreements, dated as of March 20, 2003, (ii) owed pursuant to a Note Agreement
dated as of April 1, 1996 between U.S. Borrower and Nationwide Life Insurance
Company, as amended by the First Amendment and Waiver of Note Agreement, dated
as of December 1, 1998, the Second Amendment dated November 22, 2002, the Third
Amendment to Note Agreements, dated as of December 26, 2002, and the Fourth
Amendment to Note Agreements, dated as of March 20, 2003, (iii) owed pursuant to
a Note Agreement dated as of May 15, 1997 among U.S. Borrower, Massachusetts
Mutual Life Insurance Company and United of Omaha Life Insurance Company, as
amended by the First Amendment and Waiver to Note Agreement, dated as of
December 1, 1998, the Second Amendment dated November 22, 2002, the Third
Amendment to Note Agreements, dated as of December 26, 2002, and the Fourth
Amendment to Note Agreements, dated as of March 26, 2003, (iv) owed pursuant to
a Trade Acceptance Purchase Agreement dated as of August 13, 2001 between U.S.
Borrower and The Northern Trust Company, as amended by the First Amendment
thereto dated as of April 29, 2002, the Second Amendment thereto dated as of
June 30, 2002, the Third Amendment thereto dated as of November 22, 2002, the
Fourth Amendment thereto, dated as of December 26, 2002, the Fifth Amendment
thereto, dated as of March 20, 2003, the Sixth Amendment thereto, dated as of
June 29, 2003, the Seventh Amendment thereto, dated as of July 29, 2003, the
Eighth Amendment thereto, dated as of June 30, 2004, and the Ninth Amendment
thereto, dated as of June 30, 2005, in an aggregate amount not in excess of
$10,000,000, and (v) Debt of U.S. Borrower incurred after the Closing Date in
compliance with Section 7.02.
 
"Other Taxes" means all present or future stamp, intangible or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.
 
"Outstanding Amount" means (i) with respect to Committed Loans and U.S. Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and U.S. Swing Line Loans, as the case may be, occurring on such date; and
(ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by
Borrowers of Unreimbursed Amounts.
 
"Parent Guarantee Agreement" means the Guarantee Agreement, dated as of the date
hereof, by U.S. Borrower in favor of Canadian Agent, Canadian L/C Issuer and
Canadian Lenders.
 
"Participant" has the meaning specified in Section 10.06(d).
 
"PBGC" means the Pension Benefit Guaranty Corporation or any successor thereto.
 
           "Pension Plan" means any "employee pension benefit plan" (as such
term is defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that
is subject to
       Title IV of ERISA and is sponsored or maintained by U.S. Borrower or any
ERISA Affiliate or to which U.S. Borrower or any ERISA Affiliate contributes or
has an obligation to
      contribute, or in the case of a multiple employer or other plan described
in Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five
     plan years, and any similar Canadian plan.
 
"Permitted Discretion" means a determination made by an Agent in its discretion
exercised in a commercially reasonable manner.
 
"Permitted Encumbrance" means Liens permitted by Section 7.04.
 
"Person" means any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, unincorporated
organization or government or any governmental authority, agency or political
subdivision.
 
"Plan" means any employee pension benefit plan, as defined in Section 3(2) of
ERISA, that has been established by, or contributed to, or is maintained by U.S.
Borrower, any Subsidiary or any ERISA Affiliate.
 
"Platform" has the meaning specified in Section 6.06.
 
"PPSA" means the Personal Property Security Act as in effect in any applicable
jurisdiction.
 
"Public Lender" has the meaning specified in Section 6.06.
 
"Receivables Purchase Agreement" means any agreement pursuant to which one or
more of U.S. Borrower or any Subsidiary sells its accounts receivable as a means
of providing it working capital for its business operations.
 
"Register" has the meaning specified in Section 10.06(c).
 
"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.
 
            "Release" means any release, spill, emission, leaking, pumping,
pouring, emptying, dumping, injection, escaping, deposit, disposal, discharge,
dispersal, leaching
     or migration into the indoor or outdoor environment (including the
abandonment or disposal of any barrel, container or other closed receptacle
containing any Hazardous
      Material), or into or out of any Facility, including the movement of any
Hazardous Material through the air, soil, surface water, groundwater or
property.
 
"Rentals" means as of the date of any determination thereof, all fixed payments
(including all payments which the lessee is obligated to make to the lessor on
termination of the lease or surrender of the property) payable by U.S. Borrower
or a Subsidiary, as lessee or sublessee under a lease of real or personal
property, but exclusive of any amounts required to be paid by U.S. Borrower or a
Subsidiary (whether or not designated as rents or additional rents) on account
of maintenance, repairs, insurance, taxes, assessments, amortization and similar
charges. Fixed rents under any so-called "percentage leases" shall be computed
on the basis of the minimum rents, if any, required to be paid by the lessee,
regardless of sales volume or gross revenues.
 
"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
"Request for Credit Extension" means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a L/C Application, and (c) with respect to a U.S. Swing
Line Loan, a Swing Line Loan Notice.
 
"Required Canadian Lenders" means, as of any date of determination, Canadian
Lenders having more than 50% of the Aggregate Canadian Commitments or, if the
commitment of each Canadian Lender to make Loans and the obligation of Canadian
L/C Issuer to make Canadian L/C Credit Extensions have been terminated pursuant
to Section 8.02, Canadian Lenders holding in the aggregate more than 50% of the
Total Canadian Outstandings (with the aggregate amount of each Canadian Lender's
risk participation and funded participation in Canadian L/C Obligations being
deemed "held" by such Canadian Lender for purposes of this definition); provided
that the Commitment of, and the portion of the Total Canadian Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Canadian Lenders.
 
          "Required Lenders" means, as of any date of determination, Lenders
having more than 50% of the Aggregate Commitments or, if the commitment of each
Lender to
      make Loans and the obligation of each L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, Lenders holding in the
aggregate more than
     50% of the Total Outstandings (with the aggregate amount of each Lender's
risk participation and funded participation in L/C Obligations and U.S. Swing
Line Loans being
    deemed "held" by such Lender for purposes of this definition); provided that
the Commitment of, and the portion of the Total Outstandings held or deemed held
by, any
    Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders. For purposes of determining Required Lenders, any amounts
denominated in
    Canadian Dollars shall be translated into the U.S. Dollar Equivalent at the
Exchange Rate in effect on the date of determination thereof.
 
"Required U.S. Lenders" means, as of any date of determination, U.S. Lenders
having more than 50% of the Aggregate U.S. Commitments or, if the commitment of
each U.S. Lender to make Loans and the obligation of U.S. L/C Issuer to make
U.S. L/C Credit Extensions have been terminated pursuant to Section 8.02, U.S.
Lenders holding in the aggregate more than 50% of the Total U.S. Outstandings
(with the aggregate amount of each U.S. Lender's risk participation and funded
participation in U.S. L/C Obligations and U.S. Swing Line Loans being deemed
"held" by such U.S. Lender for purposes of this definition); provided that the
Commitment of, and the portion of the Total U.S. Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required U.S. Lenders.
 
"Responsible Officer" means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
 
"Restricted Investments" means any Investments of U.S. Borrower and its
Subsidiaries other than:
 
(a)     Investments in existing and hereafter created or designated Subsidiaries
and any Person that concurrently with such Investment becomes a Subsidiary;
 
(b)     Investments in (A) commercial paper of a domestic issuer maturing in 270
days or less from the date of issuance which is rated P-2 or better by Moody's
or A-2 or better by S&P, (B) certificates of deposit or banker's acceptances
issued by commercial banks or trust companies located in the United States of
America and organized under its laws or the laws of any state thereof each
having a combined capital, surplus and undivided profits of $100,000,000 or
more, (C) obligations of      or fully guaranteed by the United States of
America or an agency thereof maturing within three years from the date of
acquisition, (D) municipal securities maturing within three years from the date
of acquisition which are rated in one of the top two rating classifications by
at least one national rating agency, or  (E) money market instrument programs
which are classified as current assets in accordance with GAAP;
 
(c)     Extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale of goods and services in the ordinary course of
business;
 
(d)     Shares of stock, obligations or other securities received in settlement
of claims arising in the ordinary course of business;
 
(e)    Participations in notes maturing within 60 days which are rated P-2 or
better by Moody's or A-2 or better by S&P;
 
(f)    Advances to officers, employees, subcontractors or suppliers not
exceeding $5,000,000 in the aggregate; and
 
(g)    Investments existing as of the date of this Agreement and described in
the attached Schedule 1.01.
 
"Revolving Loan Facility" means a loan agreement or similar facility pursuant to
which a lender or lenders provides revolving loans to U.S. Borrower or any
Subsidiary for the primary purpose of financing such Person's ongoing business
operations, whether such agreement or facility is secured or unsecured. For the
avoidance of doubt, no Receivables Purchase Agreement shall constitute a
Revolving Loan Facility.
 
"Schedule I Lender" means any Canadian Lender named on Schedule I to the Bank
Act (Canada).
 
"SEC" means the Securities and Exchange Commission, or any United States
governmental authority succeeding to any of its principal functions.
 
"Secured" means (i) in the case of U.S. Borrower, the U.S. Obligations of U.S.
Borrower are secured by Liens on property of U.S. Borrower and Significant
Subsidiaries pursuant to U.S. Security Documents executed and delivered by U.S.
Borrower and Significant Subsidiaries pursuant to the Collateral Agency and
Intercreditor Agreement, and (ii) in the case of Canadian Borrower, the
Obligations of Canadian Borrower are secured by Liens on property of Canadian
Borrower in favor of Canadian Agent pursuant to Canadian Security Documents
executed and delivered by Canadian Borrower.
 
"Senior Financial Officer" means the chief financial officer, principal
accounting officer, treasurer or comptroller of U.S. Borrower.
 
"Significant Subsidiary" means all Subsidiaries of U.S. Borrower other than: (i)
Canadian Borrower, and (ii) any other Subsidiary of U.S. Borrower which is not
required to be a Subsidiary Guarantor pursuant to the provisions of the first
sentence of Section 6.11 so long as such Subsidiary described in the foregoing
has not guaranteed any Debt of U.S. Borrower or any other Subsidiary Guarantor
(other than the Debt outstanding under this Agreement and the Other Senior
Debt).
 
"S&P" means Standard & Poor's Ratings Group.
 
"Subsidiary" means any Person a majority or more of the shares of Voting Stock
of which, or in the case of a Person which is not a corporation a majority or
more of the equity of which, is owned or controlled, directly or indirectly, by
U.S. Borrower. Unless otherwise specified, all references herein to a
"Subsidiary" or "Subsidiaries" shall refer to a Subsidiary or Subsidiaries of
either Borrower.
 
"Subsidiary Guarantee Agreement" means the Guarantee Agreement, dated as of the
date hereof, by Subsidiary Guarantors in favor of U.S. Agent, U.S. L/C Issuer
and U.S. Lenders.
 
"Subsidiary Guarantor" means any Subsidiary that is a party to the Subsidiary
Guarantee Agreement as of the Closing Date and each other Person which delivers
a joinder agreement to the Subsidiary Guarantee Agreement pursuant to Section
6.11 hereof, together with the respective successors and assignee of each of the
foregoing entities, unless and until released in accordance with the terms of
this Agreement or the Subsidiary Guarantee Agreement.
 
"Supermajority Lenders" means, as of any date of determination, Lenders having
more than 66-2/3% of the Aggregate Commitments or, if the commitment of each
Lender to make Loans and the obligation of each L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, Lenders holding in the
aggregate more than 66-2/3% of the Total Outstandings (with the aggregate amount
of each Lender's risk participation and funded participation in L/C Obligations
and U.S. Swing Line Loans being deemed "held" by such Lender for purposes of
this definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Supermajority Lenders. For purposes of
determining Supermajority Lenders, any amounts denominated in Canadian Dollars
shall be translated into the U.S. Dollar Equivalent at the Exchange Rate in
effect on the date of determination thereof.
 
"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
"Total Canadian Outstandings" means the aggregate Outstanding Amount of all
Canadian Loans and all Canadian L/C Obligations.
 
"Total Outstandings" means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
 
"Total U.S. Outstandings" means the aggregate Outstanding Amount of all U.S.
Loans and U.S. L/C Obligations.
 
"Type" means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan or a Canadian Prime Rate Loan or an Acceptance.
 
"UCC" means the Uniform Commercial Code as in effect in any applicable
jurisdiction.
 
"Unfunded Pension Liability" means the excess of a Pension Plan's benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan's assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
 
       "United States" and "U.S." mean the United States of America.
 
"Unreimbursed Amount" has the meaning specified in Section 2.04(c)(i).
 
"U.S. Agent" means Bank of America, in its capacity as administrative agent for
U.S. Lenders hereunder, together with its successors and assigns.
 
"U.S. Agent's Office" means U.S. Agent's address and, as appropriate, account as
set forth on Schedule 10.02, or such other address or account as U.S. Agent may
from time to time notify U.S. Borrower and U.S. Lenders.
 
"U.S. Borrower" has the meaning specified in the introductory paragraph hereto.
 
"U.S. Borrowing" means a Borrowing comprised of U.S. Loans.
 
"U.S. Borrowing Base" means, at any time, the sum, expressed in U.S. Dollars, of
(a) 80% of U.S. Borrower's and each Subsidiary Guarantors' Eligible Accounts at
such time, plus (b) 50% of the Book Value of U.S. Borrower's and each Subsidiary
Guarantors' Eligible Inventory, plus (c) (i) through and including July 28,
2006, 30% of the Net PP&E of U.S. Borrower and each Subsidiary Guarantor, (ii)
from July 29, 2006 through and including July 28, 2007, 20% of the Net PP&E of
U.S. Borrower and each Subsidiary Guarantor, (iii) from July 29, 2007 through
and including July 28, 2008, 10% of the Net PP&E of U.S. Borrower and each
Subsidiary Guarantor, and (iv) from and after July 29, 2008, 0% of the Net PP&E
of U.S. Borrower and each Subsidiary Guarantor, minus (d) the outstanding
principal amount of all secured Indebtedness of U.S. Borrower, its domestic
Subsidiaries and Castle Metals de Mexico, S.A. de C.V., other than the
Obligations, minus (e) at such time as U.S. Borrower's Obligations are not
Secured, the sum of (x) 50% of U.S. Borrower's and each Subsidiary Guarantors'
aggregate accounts payable (other than accounts payable, if any, that serve as
the basis for causing all or any part of any Account of U.S. Borrower or any
Subsidiary Guarantor to fail to qualify as an Eligible Account), plus (y) the
outstanding principal amount of all unsecured Indebtedness of U.S. Borrower, its
domestic Subsidiaries and Castle Metals de Mexico, S.A. de C.V., other than the
Obligations, with the amounts referred to in clauses (a), (b) and (c) above
determined by reference to the most recent Borrowing Base Certificate and
applicable financial statements delivered to U.S. Agent by U.S. Borrower.
 
"U.S. Business Day" means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed, in the State where U.S. Agent's Office is located and, if such day
relates to any Eurodollar Rate Loan, means any such day on which dealings in
U.S. Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.
 
    "U.S. Commitment" means, as to each U.S. Lender, its obligation to (a) make
U.S. Committed Loans to U.S. Borrower pursuant to Section 2.01(a), (b) purchase
participations in U.S. L/C Obligations, and (c) purchase participations in U.S.
Swing Line Loans, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender's name on Schedule 2.01
or in the Assignment and Assumption pursuant to which such U.S. Lender become a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
 
"U.S. Committed Borrowing" means a borrowing consisting of simultaneous U.S.
Committed Loans of the same Type and, in the case of Eurodollar Rate Loans,
having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.
 
"U.S. Committed Loan" has the meaning specified in Section 2.01(a).
 
"U.S. Dollar Equivalent" means, with respect to an amount of Canadian Dollars on
any date the amount of U.S. Dollars that may be purchased with such amount of
Canadian Dollars at the Exchange Rate with respect to Canadian Dollars on such
date.
 
"U.S. Dollars" and the symbol "US $" mean the lawful currency of the United
States.
 
    "U.S. L/C Credit Extension" means, with respect to any U.S. Letter of
Credit, the issuance thereof or extension of the expiry date thereof, or the
increase
 of the amount thereof.
 
"U.S. L/C Issuer" means Bank of America in its capacity as issuer of U.S.
Letters of Credit hereunder, or any successor issuer of U.S. Letters of Credit
hereunder.
 
"U.S. L/C Obligations" means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding U.S. Letters of Credit plus
the aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any U.S. Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be "outstanding" in the amount so
remaining available to be drawn.
 
"U.S. L/C Sublimit" means an amount equal to U.S. $10,000,000. The U.S. L/C
Sublimit is part of, and not in addition to, the Aggregate U.S. Commitments.
 
"U.S. Lender" means any Lender that has a U.S. Commitment or any portion of the
Total U.S. Outstandings and, as the context requires, includes U.S. Swing Line
Lender. The initial U.S. Lenders are listed on Schedule 2.01 under the caption
"U.S. Lenders".
 
"U.S. Letter of Credit" means any letter of credit issued by U.S. L/C Issuer
hereunder and shall include the Existing Letters of Credit. A U.S. Letter of
Credit may be a commercial letter of credit or a standby letter of credit.
 
            "U.S. Loan" means an extension of credit by a U.S. Lender to U.S.
Borrower under Article II in the form of a U.S. Committed Loan or a U.S. Swing
Line Loan.
 
"U.S. Obligations" means all Obligations relating to U.S. Loans or U.S. Letters
of Credit.
 
"U.S. Security Agreement" means the Security Agreement, dated as of March 20,
2003, among U.S. Borrower, certain of its Subsidiaries and Collateral Agent.
 
"U.S. Security Documents" means each of the "Security Documents", as such term
is defined in the Collateral Agency and Intercreditor Agreement.
 
"U.S. Supermajority Lenders" means, as of any date of determination, U.S.
Lenders having more than 66-2/3% of the Aggregate U.S. Commitments or, if the
commitment of each U.S. Lender to make U.S. Loans and the obligation of U.S. L/C
Issuer to make U.S. L/C Credit Extensions have been terminated pursuant to
Section 8.02, U.S. Lenders holding in the aggregate more than 66-2/3% of the
Total U.S. Outstandings (with the aggregate amount of each U.S. Lender's risk
participation and funded participation in U.S. L/C Obligations and U.S. Swing
Line Loans being deemed "held" by such U.S. Lender for purposes of this
definition); provided that the U.S. Commitment of, and the portion of the Total
U.S. Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of U.S. Supermajority Lenders.
 
"U.S. Swing Line" means the revolving credit facility made available by U.S.
Swing Line Lender pursuant to Section 2.05.
 
"U.S. Swing Line Borrowing" means a borrowing of a U.S. Swing Line Loan pursuant
to Section 2.05.
 
"U.S. Swing Line Lender" means Bank of America in its capacity as provider of
U.S. Swing Line Loans, or any successor U.S. swing line lender hereunder.
 
"U.S. Swing Line Loan" has the meaning specified in Section 2.05.
 
"U.S. Swing Line Loan Notice" means a notice of a U.S. Swing Line Borrowing
pursuant to Section 2.05, which, if in writing, shall be substantially in the
form of Exhibit C.
 
"U.S. Swing Line Sublimit" means an amount equal to the lesser of (a) $5,000,000
and (b) the Aggregate U.S. Commitments. The U.S. Swing Line Sublimit is part of
(although uncommitted), and not in addition to, the Aggregate U.S. Commitments.
 
"Voting Stock" means capital stock of any class of a corporation having power
under ordinary circumstances to vote for the election of members of the board of
directors of such corporation, or persons performing similar functions.
 
"Wholly-Owned" means when applied to a Subsidiary, any Subsidiary 100% of the
Voting Stock or other equity interests of which is owned by U.S. Borrower and/or
its Wholly-Owned Subsidiaries, other than directors' qualifying shares or, in
the case of Subsidiaries organized under the laws of a jurisdiction other than
the United States or a state thereof, nominal shares held by foreign nationals
in accordance with local law.
 
1.02.     Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
 
        (a)    The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require,
    any pronoun shall include the corresponding masculine, feminine and neuter
forms. The words "include," "includes" and "including" shall be deemed to be
followed by the phrase "without limitation." The word "will" shall be construed
to have the same meaning and effect as the word "shall." Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person's successors and assigns, (iii) the words "herein," "hereof" and
"hereunder," and words of similar import when used in any Loan Document, shall
be
construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, the Loan Document in which such references
appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing, re-enacting or interpreting such
law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified, supplemented or re-enacted from
time to
time, and (vi) the words "asset" and "property" shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets
and properties, including cash, securities, accounts and contract rights.
 
(b)    In the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including;" the words
"to" and "until" each mean "to but excluding;" and the word "through" means "to
and including."
 
 (c)     Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
1..03.    Accounting Terms. 
 
        (a)   Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
    (including  financial ratios and other financial calculations) required to
be submitted pursuant to this Agreement shall be prepared in conformity with,
GAAP
    applied on a  consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as
    otherwise specifically prescribed herein.
    
        (b)   Changes in GAAP. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement
set  forth  in any  Loan Document, and either a Borrower or Required Lenders
shall so request, Agents, Lenders and Borrowers shall negotiate in good faith to
amend such ratio or  requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of Required Lenders);
provided that, until so amended,  (i) such ratio or requirement shall continue
to be computed in accordance with GAAP prior to such change therein and
(ii) Borrowers shall provide to Agents and  Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between  calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
 
    1.04.     Rounding. Any financial ratios required to be maintained by
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
 
1.05.     Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Central time (daylight or standard, as
applicable).
 
1.06.     Letter of Credit Amounts. Unless otherwise specified herein the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
 
1.07.    Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Class (e.g., a "U.S. Loan") or by
Type (e.g., a "Eurodollar Loan") or by Class and Type (e.g., a "U.S. Eurodollar
Loan"). Borrowings also may be classified and referred to by Class (e.g., a
"U.S. Borrowing") or by Type (e.g., a "Eurodollar Borrowing") or by Class and
Type (e.g., a "U.S. Eurodollar Borrowing").
 
1.08.     Currencies; Exchange Rates. If, at any time, any amount denominated in
Canadian Dollars is required pursuant to any Loan Document to be expressed in
U.S. Dollars, then such amount shall be expressed at the U.S. Dollar Equivalent
determined by U.S. Agent based on the Exchange Rate then in effect, unless the
Exchange Rate is required to be determined as of another date. If, at any time,
any amount denominated in U.S. Dollars is required pursuant to any Loan Document
to be expressed in Canadian Dollars, then such amount shall be expressed at the
Canadian Dollar Equivalent determined by U.S. Agent based on the Exchange Rate
then in effect, unless the Exchange Rate is required to be determined as of
another date. Any such determinations by U.S. Agent shall be conclusive absent
manifest error.
 
 
ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS
 


            2.01.    Committed Loans. 
 
               (a)    U.S. Committed Loans. Subject to the terms and conditions
set forth herein, each U.S. Lender severally agrees to make loans (each such
loan a,
        " U.S.  Committed Loan") to U.S. Borrower from time to time, on any U.S.
Business Day during the Availability Period, in an aggregate amount not to
exceed at any
time  outstanding the amount of such U.S. Lender's U.S. Commitment; provided,
however, that after giving effect to any U.S. Committed Borrowing, (i) the Total
U.S.   Outstandings shall not exceed the lesser of (x) the Aggregate U.S.
Commitments, or (y) the U.S. Borrowing Base, and (ii) the aggregate Outstanding
Amount of the U.S.   Committed Loans of any U.S. Lender, plus such U.S. Lender's
Applicable Percentage of the Outstanding Amount of all U.S. L/C Obligations,
plus such Lender's  Applicable Percentage of the Outstanding Amount of all U.S.
Swing Line Loans shall not exceed such U.S. Lender's U.S. Commitment. Within the
limits of each U.S. Lender's U.S. Commitment, and subject to the other terms and
conditions hereof, U.S. Borrower may borrow under this Section 2.01(a), prepay
under Section 2.06, and  reborrow under this Section 2.01(a). U.S. Committed
Loans shall be denominated in U.S. Dollars and may be comprised of Base Rate
Loans or Eurodollar Rate Loans, as  further provided herein.
 
               (b)    Canadian Committed Loans. Subject to the terms and
conditions set forth herein, each Canadian Lender severally agrees to make loans
(each
       such  loan, a  "Canadian Committed Loan" ) to Canadian Borrower from time
to time, on any Canadian Business Day during the Availability Period, in an
aggregate
       amount  not  to exceed at any time outstanding the amount of such
Canadian Lender's Canadian Commitment; provided, however, that after giving
effect to any
           Canadian  Committed  Borrowing, (i) the  Total Canadian Outstandings
shall not exceed the lesser of (x) the Aggregate Canadian
Commitments, or  (y) the
           Canadian Borrowing Base,  and (ii) the  aggregate Outstanding Amount
of the Canadian Committed Loans of any Canadian Lender, plus such Canadian
Lender's
           Applicable Percentage of the  Outstanding Amount of all Canadian L/C
Obligations shall not exceed such Canadian Lender's Canadian Commitment. Within
the
           limits of  each Canadian Lender's  Canadian Commitment, and subject
to the other terms and conditions hereof, Canadian Borrower may borrow under
this
           Section 2.01(b), prepay  under Section 2.06, and reborrow under this
Section 2.01(b). Canadian Committed Loans shall be either (A) denominated in
U.S. Dollars and
           comprised entirely of Base  Rate Loans or  Eurodollar  Rate Loans, as
further provided herein, or (B) denominated in Canadian Dollars and comprised
entirely of
           Canadian Prime Loans or  Acceptances, as further provided  herein.
 
            2.02.    Borrowings, Conversions and Continuations of Committed
Loans. 
 
               (a)      Each Committed Borrowing (other than Acceptances), each
conversion of Committed Loans (other than Acceptances) from one Type to the
          other, and each continuation of Eurodollar Rate Loans shall be made
upon the applicable Borrower's irrevocable written Committed Loan Notice to the
applicable
       Agent,  which may be given by facsimile. Each such notice must be
received by the applicable Agent not later than 10:00 A. M. (i) three Business
Days prior to
       the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
           Committed  Loans, (ii) one Business Day prior to the requested date
of any Canadian Borrowing of Base Rate Committed Loans or Canadian Prime Loans
and
           (iii) on the requested  date of any U.S  Borrowing  of Base Rate
Committed Loans. Each such written Committed Loan Notice must be appropriately
completed and
           signed by a Responsible  Officer of the applicable Borrower. Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a
           principal amount of U.S. $500,000 or a  whole multiple of
U.S.  $100,000 in excess thereof. Except as provided in Sections 2.03(c) and
2.04(c), each Borrowing of or
           conversion to Base Rate Committed Loans or  Canadian Prime  Committed
Loans shall be in a principal amount of U.S. $500,000 or a whole multiple of
U.S. $100,000
           in excess thereof with respect to Base Rate  Committed
Loans or Cdn. $500,000 or a  whole multiple of Cdn. $100,000 in excess thereof
with respect to Canadian
           Prime Committed Loans. Each Committed Loan Notice shall
specify (i) whether the applicable Borrower is requesting a Committed Borrowing,
a conversion of
           Committed Loans from one Type to the other, or a continuation
of   Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion
or continuation, as
           the case may be (which shall be a Business Day), (iii) the principal
amount  of  Committed Loans to be borrowed, converted or continued, (iv) the
Class and Type of
           Committed Loans to be borrowed or to which existing Committed Loans
are to  be converted, and (v) if applicable, the duration of the Interest Period
with respect
           thereto. If the applicable Borrower fails to specify a Type of
Committed Loan in  a  Committed Loan Notice or if  the applicable Borrower fails
to give a timely notice
           requesting a conversion or continuation, then the applicable
Committed Loans shall  be  made as, or converted to, Base Rate Loans. Any such
automatic
           conversion to Base Rate Loans shall be effective as of the last day
of the Interest Period then in effect  with respect to the applicable Eurodollar
Rate Loans. If a
           Borrower requests a Borrowing of, conversion to, or continuation of
Eurodollar Rate Loans in any  such  Committed Loan Notice, but fails to specify
an Interest
           Period, it will be deemed to have specified an Interest Period of one
month. Canadian Prime Rate Borrowings  may  only be converted into a
Borrowing  by way of
           Acceptances in accordance with Section 2.03. This Section 2.02(a)
shall not be construed to permit any conversion of  the  currency in which a
Borrowing
           is denominated.
 
              (b)    Following receipt of a Committed Loan Notice, the
applicable Agent shall promptly notify each applicable Lender of the amount of
its
      Applicable Percentage of  the applicable Committed Loans, and if no timely
notice of a conversion or continuation is provided by the applicable Borrower,
the
     applicable  Agent shall notify each applicable Lender of the details of any
automatic conversion to Base Rate Loans described in the preceding subsection.
In the
     case of a  Committed Borrowing, each applicable Lender shall make the
amount of its Committed Loan available to the applicable Agent in immediately
available
     funds at the applicable Agent's Office not later than 1:00 p.m. on the
Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the
     applicable conditions  set forth in Section 4.02 (and, if such Borrowing is
the initial Credit Extension, Section 4.01), the applicable Agent shall make all
funds so
     received available to the applicable Borrower in like funds as received by
the applicable Agent either by (i) crediting the account of the applicable
Borrower on
     the books of Bank of America or  Bank of America Canada, as the case may
be, with the amount of such funds or (ii) wire transfer of such funds, in each
case in
    accordance with instructions provided to (and reasonably acceptable to)
the applicable Agent by the applicable Borrower; provided, however, that if, on
the date
   the Committed Loan Notice with respect to such  Borrowing is given by a
Borrower, there are L/C Borrowings of such Borrower outstanding, then the
proceeds of
    such Borrowing first, shall be applied to the payment in  full of any such
L/C Borrowings, and second, shall be made available to the applicable Borrower
as
    provided above.
 
                (c)    Except as otherwise provided herein, a Eurodollar Rate
Loan may be continued or converted only on the last day of an Interest Period
for such
        Eurodollar Rate Loan. During the existence of a Default no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans or a Borrowing
by way
        of  Acceptances without the consent of Required Lenders, and Required
Lenders may demand that any or all of the then outstanding Eurodollar Rate Loans
be
        converted  immediately to Base Rate Committed Loans and all Acceptances
be converted immediately upon their maturity to Canadian Prime Committed Loans
and
        each Borrower  agrees to pay all amounts due under Section 3.05 in
accordance with the terms thereof due to any such conversion.
 
                (d)    Each Agent shall promptly notify the applicable Borrower
and the applicable Lenders of the interest rate applicable to any Interest
Period for
         Eurodollar Rate Loans upon determination of such interest rate.
 
                (e)    After giving effect to all Committed Borrowings, all
conversions of Committed Loans from one Type to the other, and all continuations
of
         Committed Loans as the same Type, there shall not be more than five
Interest Periods in effect with respect to Eurodollar Rate Loans to U.S.
Borrower,
        three Interest Periods in effect with respect to Eurodollar Rate Loans
to Canadian Borrower and three Borrowings in effect by way of Acceptances.
 
 
          2.03.     Acceptances.
 
               (a)   Acceptance Commitment. Subject to the terms and conditions
set forth herein, each Canadian Lender severally agrees that Canadian Borrower
         may,  at any  time and from time to time during the Availability
Period, issue Acceptances denominated in Canadian Dollars, in minimum
denominations of Cdn.
         $100,000 or a  whole  multiple thereof and in minimum aggregate face
amounts in connection with any Notice of Drawing of Cdn. $1,000,000 or any
greater whole
         multiple of Cdn.  $100,000, each in accordance with the provisions of
this Section 2.03 and in an aggregate face amount that will not result in
(i) such Lender's
         Applicable Percentage of  Total Canadian Outstandings exceeding such
Lender's Canadian Commitment, (ii) the Total Canadian Outstandings exceeding the
         Aggregate Canadian Commitments,  or  (iii) the Total  Canadian
Outstandings exceeding an amount that equals the Canadian Borrowing Base then in
effect;
         provided that at all times the outstanding  aggregate face amount
of  all Acceptances made by a Canadian Lender shall equal its Applicable
Percentage of the
         outstanding face amount of all Acceptances made by  all Canadian
Lenders. For  purposes of this Agreement, the full face value of an Acceptance,
without
         discount, shall be used when calculations are made to determine
the  outstanding amount of a Canadian Lender's Acceptances; provided that in
computing the
         face amount of Acceptances outstanding, the face amount of an
Acceptance in  respect of which the Obligations with respect to such Acceptance
have been cash
         collateralized by Canadian Borrower and received by Canadian Lender
that created the  same in accordance  with the terms of this Agreement shall not
be
         included. 
 
                 (b)    Terms of Acceptance. Each Draft shall be accepted by a
Canadian Lender, upon the written request of Canadian Borrower given in
accordance
         with  paragraph (c), by the completion and acceptance by such Canadian
Lender of a Draft (i) payable in Canadian Dollars, drawn by Canadian Borrower on
such
         Canadian  Lender in  accordance with this Agreement, to the order of
such Canadian Lender and (ii) maturing prior to the Maturity Date on a day not
less than 28
         days nor more  than 180 days after the date of such Draft (and in
integral maturities of one month, two months, three months or six months, or,
from time to time,
         such other nonstandard  periods as  Canadian Agent and the affected
Canadian Lender(s) may agree), excluding days of grace, all as specified in the
relevant
         Notice of Drawing to be delivered under  paragraph (c) of this Section;
provided that any maturity date that would otherwise fall on a day that is not a
Canadian
         Business Day shall be extended to the next succeeding Canadian Business
Day in accordance with the provisions of Section 2.13(a) mutatis mutandis.
 
               (c)    Notice of Drawing and Discount of Acceptances.
 
            (i)     With respect to each requested acceptance of Drafts,
Canadian Borrower shall give Canadian Agent a Notice of Drawing, substantially
in
        the form of   Exhibit G (a "Notice of Drawing") (which shall be
irrevocable and may be given by facsimile) to be received prior to 11:00 A. M.,
at least one
        day that  is both a Canadian Business Day and a U.S. Business Day prior
to the date of the requested acceptance, specifying:
    
                          A.    the date on which such Drafts are requested to
be accepted as Acceptances, which shall be a day that is both a Canadian
                                Business Day  and a U.S. Business Day;
 
                     B.     the aggregate face amount of such Acceptances;
 
                     C.     the proposed maturity date of such Acceptances;


                     D.     whether Canadian Lenders must purchase or arrange
for the purchase of the Acceptances;
 
                     E.     the principal amount of the Canadian Prime Loans, if
any, to be converted to such Acceptances;
 
                     F.     the Canadian Availability (after giving effect to
such Acceptances); and
 
                     G.     such additional information as Canadian Agent or any
Canadian Lender may reasonably from time to time request to be included in
                              such notices.
 
        In the event that any Notice of Drawing fails to satisfy the
requirements set forth in clauses A., B. and C. above, any requested Canadian
Committed Loan in the form of
        an Acceptance shall be made as or converted to a Canadian Prime Loan.
 
                   (ii)    Upon receipt of a Notice of Drawing Canadian Agent
shall promptly notify each Canadian Lender of the contents thereof and of such
                Canadian Lender's  ratable share of the Acceptances requested
thereunder. The aggregate face amount of the Drafts to be accepted by a Canadian
Lender
                shall be  determined by  Canadian  Agent by reference to the
respective Applicable Percentage of Canadian Lenders; provided that, if the face
amount of an
                Acceptance  which would otherwise be accepted  by a Canadian
Lender is not Cdn.$100,000, or a whole multiple thereof, the face amount shall
be increased
                or reduced by  Canadian Agent, in its sole discretion,
to  Cdn.$100,000, or the nearest integral multiple thereof, as appropriate.
 
                (iii)    On each date upon which Acceptances are to be accepted,
Canadian Agent shall advise Canadian Borrower of the applicable Discount
     Rate for each of the  Canadian Lenders. Not later than 10:00 A. M., on such
date each Canadian Lender shall, subject to the fulfillment of the applicable
        conditions precedent specified in  Section 4.02 and subject to each
Non-Acceptance Canadian Lender's making Acceptance Equivalent Loans pursuant to
        paragraph (i) of   Section  2.03(i), (A) on the basis of the information
supplied by Canadian Agent, as aforesaid, complete a Draft or Drafts of Canadian
        Borrower by filling in the amount, date and  maturity date thereof
in accordance with the applicable Notice of Drawing, (B) duly accept such Draft
or Drafts,
        (C) discount such Acceptance or  Acceptances at the applicable Discount
Rate, (D) give Canadian Agent facsimile notice of such Canadian Lender's
        acceptance of such Draft or Drafts and  confirming the amount paid
to  Canadian Agent for the  account of Canadian Borrower and (E) (except to the
extent
        such Discount Proceeds are being applied to  repay maturing Acceptances
in accordance with Section 2.03(e) or Canadian Prime Loans to be converted in
        accordance with Section 2.03(c)(i)) remit to Canadian  Agent in Canadian
Dollars in  immediately available funds an amount equal to the Discount Proceeds
        less the Acceptance Fee. Upon receipt by Canadian Agent of  such sums
from Canadian Lenders,  Canadian Agent shall make the aggregate amount thereof
        available to Canadian Borrower either by (i) crediting the account
of  Canadian Borrower on the books of Bank  of America Canada with the amount of
such
        funds or (ii) wire transfer of such funds, in each case in accordance
with  instructions provided to (and reasonably acceptable  to) Canadian Agent
        by Canadian Borrower; provided, however, that if, on the date the Notice
of Drawing is  given by Canadian Borrower, there are L/C Borrowings of  Canadian
        Borrower outstanding, then such funds first, shall be applied to the
payment in full of any  such L/C Borrowings, and second, shall be made available
        to Canadian Borrower as provided above.
 
(iv)    Each extension of credit hereunder through the acceptance of Drafts
shall be made simultaneously and pro rata by Canadian Lenders in
accordance  with their  respective Canadian Commitments.
 
   (d)     Sale of Acceptances. Canadian Borrower shall have the right to sell
any Acceptance. Canadian Lenders shall purchase or arrange for the purchase
of  all of  the Acceptances in the market and each Canadian Lender shall (except
to the extent such Discount Proceeds are being applied to repay
    maturing  Acceptances in  accordance  with Section 2.03(e) or Canadian Prime
Loans to be converted in accordance with Section 2.03(c)(i)) provide to Canadian
    Agent the Discount Proceeds for the  account of  Canadian Borrower. The
Acceptance Fee in respect of such Acceptances may, at the option of Canadian
Lender,
    be set off against the discount proceeds  payable by  Canadian Lender
hereunder.
 
             (e)      Acceptance Obligation. Canadian Borrower is obligated, and
hereby unconditionally agrees, to pay to each Canadian Lender the face amount of
    each  Acceptance accepted by such Canadian Lender in accordance with a
Notice of Drawing pursuant to paragraph (c) on the maturity date thereof, or on
such
    earlier date as  may be  required pursuant to provisions of this Agreement.
With respect to each Acceptance which is outstanding hereunder, Canadian
Borrower
    shall notify  Canadian  Agent  prior to 11:00 A. M. one Canadian Business
Day prior to the maturity date of such Acceptance (which notice shall be
irrevocable)
    of  Canadian Borrower's  intention to  issue Acceptances on such maturity
date to provide for the payment of such maturing Acceptance and shall deliver a
Notice
    of Drawing to  Canadian Agent or that Canadian Borrower intends to repay the
maturing Acceptances on the maturity date. Any repayment of an Acceptance must
    be made in accordance with Section  2.13(a)  on the maturity date of such
Acceptance. If Canadian Borrower fails to provide such notice to Canadian Agent
or
    Canadian Borrower fails to repay the maturing  Acceptances, or if a Default
or an Event of Default has occurred and is continuing on such maturity date,
Canadian
    Borrower's obligations in respect of the maturing Acceptances shall be
deemed to have been converted on the maturity date thereof into a Canadian Prime
Loan in
    an amount equal to the face amount of the maturing Acceptances. Canadian
Borrower waives presentment for payment and any other defense to payment of any
    amounts due to a Canadian Lender  in respect of any Acceptances accepted by
such Canadian Lender under this Agreement which might exist solely by reason of
    those Acceptances being held, at the maturity thereof, by  that Canadian
Lender in its own right and Canadian Borrower agrees not to claim any days of
grace if
    that Canadian Lender, as holder, sues Canadian  Borrower on
those  Acceptances for payment of the amounts payable by Canadian Borrower
thereunder.
 
              (f)    Supply of Drafts and Power of Attorney. To facilitate
availment of the Borrowings by way of Acceptances, Canadian Borrower hereby
appoints each
     Canadian  Lender as its attorney to sign and endorse on its behalf (for the
purpose of acceptance and purchase of Acceptances pursuant to this Agreement),
in
    handwriting or by  facsimile or mechanical signature as and when deemed
necessary by such Canadian Lender, blank forms of Acceptances. In this respect,
it is
    each  Canadian Lender’s  responsibility to maintain an adequate supply of
blank forms of Acceptances for acceptance under this Agreement. Canadian
Borrower
    recognizes and agrees that all  Acceptances signed and/or endorsed on its
behalf by a Canadian Lender shall bind Canadian Borrower as fully and
effectually as if
    signed in the handwriting of and duly  issued by the proper signing officers
of Canadian Borrower. Each Canadian Lender is hereby authorized (for the purpose
of
    acceptance and purchase of Acceptances  pursuant to this Agreement) to issue
such Acceptances endorsed in blank in such face amounts as may be determined
    by such Canadian Lender; provided that the aggregate amount thereof is equal
to the aggregate amount of Acceptances required to be accepted and purchased by
    such Canadian Lender in accordance with the applicable Notice of Drawing. No
Canadian Lender shall be liable for any damage, loss or other claim arising by
    reason of any loss or improper use of  any such instrument except the gross
negligence or willful misconduct of Canadian Lender or its officers, employees,
agents
    or representatives. On request by Canadian  Borrower, a Canadian Lender
shall cancel all forms of Acceptances which have been pre-signed or pre-endorsed
by or
    on behalf of Canadian Borrower and which are held by such Canadian  Lender
and have not yet been issued in accordance herewith. Each Canadian Lender
further
    agrees to retain such records in the manner and/or the statutory
periods provided in the various Canadian provincial or federal statutes and
regulations which
    apply to such Canadian Lender. Each Canadian Lender shall maintain a record
with respect to Acceptances held by it in blank hereunder, voided by it for any
    reason, accepted and purchased by it hereunder, and cancelled at
their  respective maturities.  Each Canadian Lender agrees to provide such
records to Canadian
    Borrower at Canadian Borrower’s expense upon request. Drafts drawn
by  Canadian Borrower to be accepted as Acceptances shall be signed by a duly
authorized
    officer or officers of Canadian Borrower or by its attorney-in-fact
including any attorney-in-fact appointed pursuant to this Section 2.03(f).
Canadian Borrower
    hereby authorizes and requests each Canadian Lender in accordance with each
Notice of  Drawing received from Canadian Borrower pursuant to paragraph (c) to
    take the measures with respect to a Draft or Drafts of Canadian Borrower
then in possession of  such Canadian Lender specified in paragraph (c)(iii) of
this Section.
    In case any authorized signatory of Canadian Borrower whose signature shall
appear on any Draft shall cease to have such authority before the acceptance
    of  a  Draft with respect to such Draft, the obligations of Canadian
Borrower hereunder and under such  Acceptance shall nevertheless be valid for
all purposes as
    if such authority had remained in force until such creation. 
 
(g)    Exculpation. No Canadian Lender shall be responsible or liable for its
failure to accept a Draft if the cause of such failure is, in whole or in part,
due
to the  failure of  Canadian Borrower to provide the Drafts or the power of
attorney described in paragraph (f) above to such Canadian Lender on a timely
basis nor shall any  Canadian  Lender be liable for any damage, loss or other
claim arising by reason of any loss or improper use of any such Draft except
loss or improper use arising by  reason of the gross negligence or willful
misconduct of such Canadian Lender.
 
        (h)    Rights of Canadian Lender as to Acceptances. Neither Canadian
Agent nor any Canadian Lender shall have any responsibility as to the
    application  of  the  proceeds by Canadian Borrower of any discount of any
Acceptances. For greater certainty, each Canadian Lender may, at any time,
purchase
    Acceptances  issued by  Canadian Borrower and may at any time and from time
to time hold, sell, rediscount or otherwise dispose of any or all Acceptances
    accepted and/or  purchased by it.
    
           (i)    Acceptance Equivalent Loans. Whenever Canadian Borrower
delivers a Notice of Drawing to Canadian Agent under this Agreement requesting
            Canadian  Lenders  to accept Drafts, a Canadian Lender, other than a
Schedule I Lender, which cannot or does not accept Drafts (a "Non-Acceptance
Canadian
            Lender") shall, in lieu of  accepting Drafts, make an Acceptance
Equivalent Loan. On each date on which Drafts are to be accepted, subject to the
same terms and
            conditions applicable to the acceptance of Drafts, any
Non-Acceptance Canadian Lender that makes an Acceptance Equivalent Loan, upon
delivery by Canadian
            Borrower of an executed Discount  Note payable to the order of such
Non-Acceptance Canadian Lender, will remit to Canadian Agent in immediately
available
            funds for the account of Canadian Borrower  the Acceptance
equivalent discount proceeds in respect of the Discount Notes issued by Canadian
Borrower to the
            Non-Acceptance Canadian Lender. Each Non- Acceptance Canadian Lender
may agree, in lieu of receiving any Discount Notes, that such Discount Notes may
be
            uncertificated and the applicable Acceptance Equivalent Loan shall
be evidenced by a loan account which such Non-Acceptance Canadian Lender shall
maintain
            in its name, subject to Section 2.12, and reference to  such
uncertificated Discount Notes elsewhere in this Agreement shall be deemed to
include reference to the
            relevant Acceptance Equivalent Loan or loan account, as applicable.
 
               (j)    Terms Applicable to Discount Notes. The term "Acceptance"
when used in this Agreement shall be construed to include Discount Notes and all
            terms of  this Agreement applicable to Acceptances shall apply
equally to Discount Notes evidencing Acceptance Equivalent Loans with such
changes as may in
            the context be  necessary (except that no Discount Note may be sold,
rediscounted or otherwise disposed of by the Non-Acceptance Canadian Lender
making
            Acceptance Equivalent  Loans). For greater certainty:


        (i)    a Discount Note shall mature and be due and payable on the same
date as the maturity date for Acceptances specified in the
    applicable Notice of  Drawing;
    
           (ii)    an Acceptance Fee will be payable in respect of a Discount
Note and shall be calculated at the same rate and in the same manner as the
        Acceptance Fee in  respect of an Acceptance;
 
               (iii)    a discount applicable to a Discount Note shall be
calculated in the same manner and at the Discount Rate that would be applicable
to
        Acceptances  accepted by a Lender that is not a Schedule I Lender
pursuant to the applicable Notice of Drawing;
 
              (iv)    an Acceptance Equivalent Loan made by a Non-Acceptance
Canadian Lender will be considered to be part of a Non-Acceptance
            Canadian  Lender's outstanding Acceptances for all purposes of this
Agreement; and
 
               (v)    Canadian Borrower shall deliver Discount Notes to each
Non-Acceptance Canadian Lender and grants to each Non-Acceptance Canadian
            Lender a  power of  attorney in respect of the completion and
execution of Discount Notes, each in accordance with Section 2.03(f).
 
        (k)    Prepayment of Acceptances and Discount Notes. No Acceptance or
Discount Note may be repaid or prepaid prior to the maturity date of such
        Acceptance or  Discount Note, except in accordance with the provisions
of Article VIII. 
 
 (l)     Depository Bills and Notes Act. At the option of Canadian Borrower and
any Canadian Lender, Acceptances and Discount Notes under this
Agreement to be accepted by such Canadian Lender may be issued in the form of
depository bills and depository notes, respectively, for deposit with The
Canadian Depository for Securities Limited pursuant to the Depository Bills and
Notes Act (Canada). All depository bills and depository notes so issued shall be
governed by the Depository Bills and Notes Act (Canada) and the provisions of
this Section 2.03.
 
       (m)   Circumstances Making Acceptances Unavailable. If Canadian Agent or
Required Canadian Lenders determines in good faith, which determination
    shall be  final,  conclusive and binding upon Canadian Borrower, and
notifies Canadian Borrower that, by reason of circumstances affecting the money
market there is
    no  market  for Acceptances or the demand for Acceptances is insufficient to
allow the sale or trading of the Acceptances created hereunder, then:
 
                 (i)    the right of Canadian Borrower to request the acceptance
and purchase of Acceptances shall be suspended until Canadian Agent or
            Required Canadian  Lenders determines that the circumstances causing
such suspension no longer exist and Canadian Agent so notifies Canadian
            Borrower; and
 
                 (ii)    any Notice of Drawing in respect of an Acceptance which
is outstanding shall be cancelled and such notice shall (at the option of
            Canadian  Borrower) be  deemed to be a request for a Borrowing of or
conversion to a Canadian Prime Rate Loan in principal amount equal to the
Discount
            Proceeds that would have been  payable in respect of the requested
Acceptance less the Acceptance Fee that would have been payable in respect
thereof.
    
     Canadian Agent shall promptly notify Canadian Borrower of the suspension of
Canadian Borrower's right to request acceptance and purchase of Acceptances and
of the
     termination of any such suspension.
 
  2.04.     Letters of Credit. 
 
          (a)   The Letter of Credit Commitment. 
 
            (i)     Subject to the terms and conditions set forth herein, (A) 
U.S. L/C Issuer and Canadian L/C Issuer agree, in reliance upon the agreements
of
        the other Lenders set forth in this Section 2.04, (1) from time to time
on any Business Day during the period from the Closing Date until the L/C
Expiration
        Date, to issue Letters of Credit for the account of U.S. Borrower and
Canadian Borrower, respectively, and to amend or extend Letters of Credit
previously
        issued by them, in accordance with  subsection (b) below, and (2) to
honor drawings under the Letters of Credit; (B)  U.S. Lenders severally agree to
        participate in U.S. Letters of Credit issued for the account of  U.S.
Borrower and any drawings thereunder; provided that after giving effect to any
U.S.
        L/C    Credit Extension with respect to any U.S. Letter of Credit,
(x) the Total U.S. Outstandings shall not exceed the lesser of (I) Aggregate
U.S. Commitments,
        or  (II) the U.S. Borrowing Base, (y) the aggregate Outstanding Amount
of the U.S. Committed Loans of any Lender, plus such Lender's Applicable
Percentage
        of the Outstanding Amount of all U.S. L/C Obligations, plus such U.S.
Lender's Applicable Percentage of the Outstanding Amount of all U.S. Swing Line
        Loans shall not exceed such U.S. Lender's Commitment, and (z) the
Outstanding Amount of the U.S. L/C Obligations shall not exceed the U.S. L/C
Sublimit;
        and (C) Canadian Lenders severally agree to participate in Canadian
Letters of Credit issued for the account of Canadian Borrower and any
        drawings thereunder;  provided that after giving effect to any Canadian
L/C Credit Extension with respect to any Canadian Letter of Credit, (x) the
Total
        Canadian  Outstandings shall not exceed the lesser of (I) the Aggregate
Canadian Commitments, or (II) the Canadian Borrowing Base, (y) the aggregate
        Outstanding  Amount of the Canadian Committed Loans of any Canadian
Lender, plus such Canadian Lender's Applicable Percentage of the Outstanding
        Amount of all  Canadian L/C Obligations shall not exceed such Canadian
Lender's Commitment, and (z) the Outstanding Amount of the Canadian L/C
        Obligations shall not  exceed the Canadian L/C Sublimit. Each request by
a Borrower for the issuance or amendment of a Letter of Credit shall be deemed
to be
        a representation by  such Borrower that the applicable L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding
        sentence. Within the foregoing limits, and subject to the terms and
conditions hereof, each Borrower's ability to obtain Letters of Credit shall be
fully
        revolving, and accordingly each Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have
        been drawn  upon and reimbursed. All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto, shall constitute U.S. Letters of
Credit
        issued at the  request of U.S. Borrower, and from and after the Closing
Date shall be subject to and governed by the terms and conditions hereof. Any
cash
        collateral held by U.S. L/C Issuer on the Closing Date in respect of the
Existing Letters of Credit will be released to U.S. Borrower on the Closing
Date.
 
           (ii)    Neither L/C Issuer shall issue any Letter of Credit, if:
 
                      A.    subject to Section 2.04(b)(iv), the expiry date of
such requested Letter of Credit would occur more than twelve months after the
date
                          of  issuance or last extension, unless Required
Lenders have approved such expiry date; or
 
                      B.     the expiry date of such requested Letter of Credit
would occur after the L/C Expiration Date, unless, in the case of a U.S. Letter
of
                          Credit, all  U.S. Lenders or, in the case of a
Canadian Letter of Credit, all Canadian Lenders, have approved such expiry date.

                    (iii)   Neither L/C Issuer shall be under any obligation to
issue any Letter of Credit if:
 
                   A.    any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the
                            applicable L/C  Issuer from issuing such Letter of
Credit, or any Law applicable to such L/C Issuer or any request or directive
                            (whether or not having the force of law) from
any  Governmental Authority with jurisdiction over the applicable L/C Issuer
shall
                            prohibit, or request that such L/C Issuer refrain
from, the issuance of letters of  credit generally or such Letter of Credit in
                            particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction,reserve or capital requirement 
                            (for which such L/C Issuer is not herwise
compensated hereunder) not in effect on the Closing Date, or shall impose upon
such
                            L/C Issuer any  unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which such L/C Issuer in
                            good faith deems material to it;  unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which
                            such L/C Issuer in good faith deems material to it;
 
                       B.   the issuance of such Letter of Credit would violate
one or more policies of the applicable L/C Issuer;
 
              C.   except as otherwise agreed by the applicable Agent and the
applicable L/C Issuer, such Letter of Credit is in an initial stated amount
                             less than $100,000, in the case of a commercial
Letter of Credit, or $100,000, in the case of a standby Letter of Credit;
 
                      D.   any U.S. Letter of Credit is to be denominated in a
currency other than U.S. Dollars or any Canadian Letter of Credit is to be
                           denominated in a currency other than U.S. Dollars or
Canadian Dollars;
 
                       E.    a default of any Lender's obligations to fund under
Section 2.04(c) exists or any Lender is at such time a Defaulting Lender
                           hereunder, unless the applicable L/C Issuer has
entered into satisfactory arrangements with the applicable Borrower or such
                           Lender to eliminate such L/C Issuer's risk with
respect to such Lender; or
 
                      F.     unless specifically provided for in this Agreement,
such Letter of Credit contains any provisions for automatic reinstatement of
                           the stated amount after any drawing thereunder.
 


               (iv)    Neither L/C Issuer shall amend any Letter of Credit if
such L/C Issuer would not be permitted at such time to issue such Letter of
Credit
in its amended  form under the terms hereof.
 
               (v)    Neither L/C Issuer shall be under any obligation to amend
any Letter of Credit if (A) such L/C Issuer would have no obligation at such
            time to issue such  Letter of Credit in its amended form under the
terms hereof, or (B) the beneficiary of such Letter of Credit does not accept
the proposed
            amendment to such Letter of  Credit.
 
                (vi)    U.S. L/C Issuer shall act on behalf of U.S. Lenders and
Canadian L/C Issuer shall act on behalf of Canadian Lenders with respect to any
           Letters of Credit  issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities
(A) provided to
           Agents in Article  IX with respect  to any acts taken or omissions
suffered by either L/C Issuer in connection with Letters of Credit issued by it
or proposed to
               be issued by it and Issuer  Documents pertaining to such Letters
of Credit as fully as if the term "Administrative Agent" or "Agent" as used in
Article IX
               included each L/C Issuer with respect to  such acts
or  omissions, and (B) as additionally provided herein with respect to L/C
Issuer.
 
              (b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit. 
 
               (i)    Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of U.S. Borrower delivered to U.S. L/C Issuer
(with a
         copy to U.S.  Agent) or upon the request of Canadian Borrower delivered
to Canadian L/C Issuer (with a copy to Canadian Agent) in the form of a L/C
             Application, appropriately completed and signed by a Responsible
Officer of the applicable Borrower. Such L/C Application must be received by the
applicable
             L/C Issuer and the  applicable Agent  not later than 10:00 A. M. at
least two Business Days (or such later date and time as the applicable Agent and
the
             applicable L/C Issuer may agree in a  particular instance  in their
sole discretion) prior to the proposed issuance date or date of amendment, as
the case may be.
             In the case of a request for an initial issuance of  a Letter of
Credit, such L/C Application shall specify in form and detail satisfactory to
the applicable L/C
             Issuer: (A) the proposed issuance date of the requested Letter
of  Credit (which shall be a Business Day); (B) the amount thereof; (C) in the
case of Canadian
             Letters of Credit, whether the Letter of Credit is to be
denominated in U.S.  Dollars or  Canadian Dollars, (D) the expiry date thereof;
(E) the name and address of
             the beneficiary thereof; (F) the documents to be presented by such
beneficiary in  case of any drawing thereunder; (G) the full text of any
certificate to be
             presented by such beneficiary in case of any drawing thereunder;
and (H) such other matters as the applicable L/C Issuer may require. In the case
of a request
             for an amendment of any outstanding Letter of Credit, such L/C
Application shall specify in form and detail satisfactory to the applicable L/C
Issuer (A) the
             Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the  nature of the proposed
amendment; and
             (D) such other matters as the applicable L/C Issuer may require.
Additionally, the applicable Borrower shall furnish to the applicable L/C
Issuer and the
             applicable Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment,  including any
             Issuer  Documents,  as such L/C Issuer or such Agent may reasonably
require.
 
              (ii)    Promptly after receipt of any L/C Application at the
address set forth in Section 10.02 for receiving L/C Applications and related
           correspondence,  the  applicable L/C Issuer will confirm with the
applicable Agent (by telephone or in writing) that the applicable Agent has
received a copy of
            such L/C  Application from  the  applicable Borrower and, if not,
such L/C Issuer will provide the applicable Agent with a copy thereof. Unless
(x) in the case of
            U.S.  Letters of Credit the applicable  L/C  Issuer has received
written notice from any U.S. Lender, U.S. Agent or any U.S. Loan Party, or (y)
in the case of
            Canadian  Letters of Credit, Canadian L/C Issuer has  received
written notice from any Canadian Lender, Canadian Agent or any Canadian Loan
Party, in either
           case at least one Business Day prior to the requested date of
 issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions
            in Article IV shall not then be satisfied, then, subject to the
terms and  conditions hereof, the applicable L/C Issuer shall, on the requested
date, issue a
            Letter of Credit for the account of Borrower requesting the Letter
of Credit or enter into  the applicable amendment, as the case may be, in each
case in
            accordance with such L/C Issuer's usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each U.S.
Lender, in the case
            of a U.S.  Letter of Credit, and each Canadian Lender, in the case
of a Canadian Letter of Credit, shall be deemed to,  and hereby irrevocably and
unconditionally
            agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender's Applicable
            Percentage times the amount of such Letter of Credit.
 
              (iii )    Promptly after its delivery of any Letter of Credit or
any amendment to a Letter of Credit to an advising bank with respect thereto or
to the
              beneficiary  thereof, U.S. L/C Issuer, in the case of a U.S.
Letter of Credit, will also deliver to U.S. Borrower and U.S. Agent and Canadian
L/C Issuer, in the case
              of a Canadian Letter of   Credit, will also deliver to Canadian
Borrower and Canadian Agent a true and complete copy of such Letter of Credit or
amendment.
 
            (iv)     If either Borrower so requests in any applicable L/C
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to
              issue a Letter  of Credit that has automatic extension provisions
(each, an "Auto-Extension Letter of Credit"); provided that any such
Auto-Extension Letter of
              Credit must permit the  applicable L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance
              of such Letter of Credit) by giving  prior notice to the
beneficiary thereof not later than a day (the "Non-Extension Notice Date") in
each such twelve-month
              period to be agreed upon at the time such Letter  of Credit is
issued. Unless otherwise directed by the applicable L/C Issuer, the applicable
Borrower shall not
              be required to make a specific request to such L/C Issuer for any
such extension. Once an Auto-Extension Letter of Credit has been issued, U.S.
Lenders, in the
              case of a U.S. Letter of Credit, and Canadian Lenders, in the case
of a  Canadian Letter of Credit, shall be deemed to have authorized (but may not
require) the
              applicable L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the L/C Expiration Date;
provided, however,
              that the applicable L/C Issuer shall not permit any such extension
if (A) such L/C Issuer has determined that it would not be permitted, or would
have no
              obligation, at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof  (by reason of the provisions
of clause (ii) or (iii)
              of  Section 2.04(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the  day that is five
Business Days before
              the Non-Extension Notice Date (1) from, in the case of a U.S.
Letter of Credit, U.S. Agent that Required Lenders have elected not to  permit
such extension or, in
              the case of a Canadian Letter of Credit, Canadian Agent that
Canadian Lenders have elected not to permit such extension or (2) in the case
of  a U.S. Letter of
              Credit from U.S. Agent, any U.S. Lender or U.S. Borrower, or in
the case of a Canadian Letter of Credit, from Canadian Agent, any Canadian
Lender
              or  Canadian Borrower, that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied and directing the
applicable L/C Issuer not to
              permit such  extension.
 
              (v)    If either Borrower so requests in any applicable Letter of
Credit Application, the applicable L/C Issuer may, in its sole and absolute
       discretion, agree to  issue a Letter of Credit that permits the automatic
reinstatement of all or a portion of the stated amount thereof after any drawing
thereunder
       (each, an "Auto- Reinstatement Letter of Credit"). Unless otherwise
directed by the applicable L/C Issuer, the applicable Borrower shall not be
required to make
       a  specific request to such  L/C Issuer to permit such reinstatement.
Once an Auto-Reinstatement Letter of Credit has been issued, except as provided
in the
              following sentence, U.S. Lenders, in the  case of a U.S. Letter of
Credit, and Canadian Lenders, in the case of a Canadian Letter of Credit, shall
be deemed to
              have authorized (but may not require) the applicable  L/C Issuer
to reinstate all or a portion of the stated amount thereof in accordance with
the provisions of
              such Letter of Credit. Notwithstanding the foregoing, if
such  Auto-Reinstatement Letter of Credit permits the applicable L/C Issuer to
decline to reinstate all or
              any portion of the stated amount thereof after a drawing
thereunder by  giving notice of such non-reinstatement within a specified number
of days after such
           drawing (the "Non-Reinstatement Deadline"), the applicable L/C Issuer
shall not  permit such reinstatement if it has received a notice (which may be
by
              telephone or in writing) on or before the day that is five
Business Days before the Non- Reinstatement Deadline (A) in the case of a U.S.
Letter of Credit, from
              U.S. Agent that U.S. Required Lenders have elected not to permit
such reinstatement, or in the case of a Canadian Letter of Credit, from Canadian
Agent that
              Required Canadian Lenders have elected not to permit such
reinstatement or (B) in the case of a U.S. Letter of  Credit, from U.S. Agent,
any U.S. Lender or U.S.
              Borrower, or, in the case of a Canadian Letter of Credit, from
Canadian Agent, any Canadian Lender or Canadian  Borrower, that one or more of
the applicable
            conditions specified in Section 4.02 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes  of this clause) and,
in each case,
             directing the applicable L/C Issuer not to permit such
reinstatement.
 
(c)    Drawings and Reimbursements; Funding of Participations.
 
                  (i)    Upon receipt from the beneficiary of any Letter of
Credit of any notice of a drawing under such Letter of Credit, the applicable
L/C Issuer
         shall, in the case of a  U.S. Letter of Credit, notify U.S. Borrower
and U.S. Agent thereof, or, in the case of a Canadian Letter of Credit, notify
Canadian
Borrower and Canadian Agent thereof. On the date of any payment by the
applicable L/C Issuer under a Letter of Credit (each such date, an "Honor
Date"), U.S. Agent shall promptly notify each U.S. Lender, in the case of a U.S.
Letter of Credit, or Canadian Agent shall notify each Canadian Lender, in the
case of a Canadian Letter of Credit, of the Honor Date, the amount of the
drawing (the "Unreimbursed Amount"), and the amount of such Lender's Applicable
Percentage thereof. On the Honor Date, the applicable Borrower shall be deemed
to have requested a Committed Borrowing of Base Rate Loans, in the case of a
Letter of Credit denominated in U.S. Dollars, or Canadian Prime Loans, in the
case of a Letter of Credit denominated in Canadian Dollars, to be disbursed in
an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans
or Canadian  Prime Loans, as applicable, but subject to the amount of the
unutilized portion of the Aggregate Commitments and the conditions set forth in
Section 4.02 (other  than the delivery of a Committed Loan Notice). Any notice
given by either L/C Issuer or either Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of
                such notice.
 
                (ii)     Each applicable Lender shall upon any notice pursuant
to Section 2.03(c)(i) make funds available to the applicable Agent for the
account
        of the applicable L/C Issuer at the applicable Agent's Office in an
amount equal to its Applicable Percentage of the Unreimbursed Amount not later
than 12:00
           noon on the Business Day specified in such notice by the applicable
Agent, whereupon, subject to the provisions of Section 2.04(c)(iii), each Lender
that so
            makes funds shall be deemed to have made a Base Rate Committed Loan
or a Canadian Prime Committed Loan, as applicable, to the applicable Borrower in
such
               amount. The applicable Agent shall remit the funds so received to
the applicable L/C Issuer.
 
                  (iii)    With respect to any Unreimbursed Amount that is not
fully refinanced (i) by a Committed Borrowing of Base Rate Loans in the case of
a U.S.
               Letter of Credit, or (ii) by a Committed Borrowing of Canadian
Prime Loans in the case of a Canadian Letter of Credit because the conditions
set forth in
               Section 4.02 cannot be satisfied or for any other reason, the
applicable Borrower shall be deemed to have incurred from the applicable L/C
Issuer an L/C
               Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with
               interest) and shall bear interest at the Default Rate. In such
event, each Lender's payment to Agent for the account of L/C Issuer pursuant to
Section 2.03(c)
               (ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its
               participation obligation under this Section 2.04.
 
                  (iv)    Until each Lender funds its Committed Loan or L/C
Advance pursuant to this Section 2.04(c) to reimburse L/C Issuer for any amount
            drawn under any Letter of Credit, interest in respect of such
Lender's Applicable Percentage of such amount shall be solely for the account of
the applicable L/C
            Issuer.
 
                  (v)    Each Lender's obligation to make Committed Loans or L/C
Advances to reimburse the applicable L/C Issuer for amounts drawn under
            Letters  of Credit, as contemplated by this Section 2.04(c), shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any
            setoff, counterclaim, recoupment, defense or other right which such
Lender may have against the applicable L/C Issuer, the applicable Borrower or
any other
            Person for any reason whatsoever; (B) the occurrence or continuance
of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any
            of the foregoing; provided, however, that each Lender's obligation
to make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set
            forth in  Section 4.02 (other than delivery by the applicable
Borrower of a Committed Loan Notice). No such making of an L/C Advance shall
relieve or otherwise
            impair the obligation of any Borrower to reimburse the applicable
L/C Issuer for the amount of any payment made by the applicable L/C Issuer under
any Letter
            of  Credit, together with interest as provided herein.
 
                   (vi)    If any Lender fails to make available to U.S. Agent,
in the case of a U.S. Letter of Credit, or Canadian Agent, in the case of a
Canadian Letter
            of  Credit, for the account of the applicable L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
            Section 2.04 (c) by the time specified in Section 2.04(c)(ii), the
applicable L/C Issuer shall be entitled to recover from such Lender (acting
through the applicable
            Agent), on demand, such amount with interest thereon for the period
from the date such payment is required to the date on which such payment is
immediately
            available to such L/C  Issuer at a rate per annum equal to the
greater of (A) the Federal Funds Rate or the Interbank Reference Rate, as
applicable, and (B) a rate
            determined by such L/C  issuer in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees
            customarily charged by the such  L/C Issuer in connection with the
foregoing. A certificate of the applicable L/C Issuer submitted to any Lender
(through the
            applicable Agent) with respect to any  amounts owing under this
clause (vi) shall be conclusive absent manifest error.
 
          (d)    Repayment of Participations. 
 
                   (i)    At any time after either L/C Issuer has made a payment
under any Letter of Credit and has received from any Lender such Lender's L/C
            Advance in respect of such payment in accordance with
Section 2.04(c), if the applicable Agent receives for the account of such L/C
Issuer any payment in
            respect  of the related Unreimbursed Amount or interest thereon
(whether directly from the applicable Borrower or otherwise, including proceeds
of Cash
            Collateral applied  thereto by the applicable Agent), the applicable
Agent will distribute to such Lender its Applicable Percentage thereof
(appropriately 
            adjusted, in the case of   interest payments, to reflect the period
of time during which such Lender's L/C Advance was outstanding) in the same
funds as those
            received by Agent.
 
                   (ii)    If any payment received by an Agent for the account
of a L/C Issuer pursuant to Section 2.04(c)(i) is required to be returned under
any of
            the circumstances described in Section 10.05 (including pursuant to
any settlement entered into by such L/C Issuer in its discretion), each U.S.
Lender, in the
            case of a  U.S. Letter of Credit, and each Canadian Lender, in the
case of a Canadian Letter of Credit, shall pay to the applicable Agent for the
account of the
            applicable  L/C  Issuer its Applicable Percentage thereof on demand
of such Agent, plus interest thereon from the date of such demand to the date
such amount
            is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate or the Interbank Reference Rate, as applicable, from time to time in
effect. The
            obligations of  Lenders under this clause shall survive the payment
in full of the Obligations and the termination of this Agreement.
 
     (e)     Obligations Absolute. The obligation of a Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each  L/C  Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the  following:
 
                    (i)    any lack of validity or enforceability of such Letter
of Credit, this Agreement, or any other Loan Document;
 
                  (ii)    the existence of any claim, counterclaim, setoff,
defense or other right that such Borrower or any Subsidiary may have at any time
against
            any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), L/C
Issuer or any
            other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument
            relating thereto, or any unrelated transaction;
 
                 (iii)    any draft, demand, certificate or other document
presented under such Letter of Credit proving to be forged, fraudulent or
invalid in any
        respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in
        order to make a drawing under such Letter of Credit;
 
                (iv)    any payment by a L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the
        terms of such Letter of Credit; or any payment made by a L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-        in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter
        of  Credit, including any arising in connection with any proceeding
under any Debtor Relief Law; or
 
                (v)    any other circumstance or happening whatsoever, whether
or not similar to any of the foregoing, including any other circumstance that
        might otherwise constitute a defense available to, or a discharge of, a
Borrower or any Subsidiary.
 
Each Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance
with such Borrower's instructions or other irregularity, such Borrower will
immediately notify the applicable L/C Issuer. Each Borrower shall be
conclusively deemed to have
waived any such claim against the applicable L/C Issuer and its correspondents
unless such notice is given as aforesaid.
 
         (f)    Role of L/C Issuers. Each Lender and each Borrower agree that,
in paying any drawing under a Letter of Credit, the applicable L/C Issuer shall
not have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuers, Agents, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of Lenders or Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Each Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude any Borrower's pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, Agents, any of their respective Related Parties nor any
correspondent, participant or assignee of a L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.04(e); provided, however, that anything in such clauses to the
contrary notwithstanding, a Borrower may have a claim against the applicable L/C
Issuer, and the applicable L/C Issuer may be liable to a Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by such Borrower which such Borrower proves were
caused by such L/C Issuer's willful misconduct or gross negligence or such L/C
Issuer's willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and L/C Issuers shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
 
        (g)    Cash Collateral. Upon the request of U.S. Agent, in the case of a
U.S. Letter of Credit, or Canadian Agent, in the case of a Canadian Letter of
Credit, (i) if the applicable L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the L/C Expiration Date, any L/C Obligation for any
reason remains outstanding, U.S. Borrower, in the case of a U.S. Letter of
Credit, or Canadian Borrower, in the case of a Canadian Letter of Credit, shall,
in each case, immediately Cash Collateralize the then Outstanding Amount of all
L/C Obligations. Sections 2.06 and 8.02(c) set forth certain additional
requirements to deliver Cash Collateral hereunder. For purposes hereof, "Cash
Collateralize" means to pledge and deposit with or deliver to the applicable
Agent, for the benefit of the applicable L/C Issuer and the applicable Lenders,
as collateral for the L/C Obligations, cash or deposit account balances pursuant
to documentation in form and substance satisfactory to the applicable Agent and
the applicable L/C Issuer (which documents are hereby consented to by the
applicable Lenders). Derivatives of such term have corresponding meanings. U.S.
Borrower hereby grants to U.S. Agent, for the benefit of U.S. L/C Issuer and
U.S. Lenders, a security interest in all such cash, deposit accounts and all
balances therein and all proceeds of the foregoing. Cash collateral shall be
maintained in blocked, non-interest bearing deposit accounts at Bank of America
or Bank of America Canada, as applicable. All amounts of cash or deposit account
balances under this clause (g), to the extent not applied to the Obligations in
accordance with the terms of this Agreement, shall be returned to the applicable
Borrower within three (3) Business Days after all L/C Borrowings of such
Borrower have been paid, all Events of Default shall have been waived or cured
and such Borrower has provided a written request for the return of such funds.
 
             (h)    Applicability of ISP and UCP. Unless otherwise expressly
agreed by the applicable L/C Issuer and the applicable Borrower when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce
(the "ICC") at the time of issuance shall apply to each commercial Letter of
Credit.


               (i)     L/C Fees. U.S. Borrower shall pay to U.S. Agent for the
account of each U.S. Lender, and Canadian Borrower shall pay to Canadian Agent
for the
account of each Canadian Lender, in accordance with its Applicable Percentage a
Letter of Credit fee (the "L/C Fee") (i) for each commercial Letter of Credit
equal to the Applicable Rate timesthe daily amount available to be drawn under
such Letter of Credit, and (ii) for each standby Letter of Credit equal to the
Applicable Rate times the daily amount available to be drawn under such Letter
of Credit. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. L/C Fees shall be (i) computed on a
quarterly basis in arrears and (ii) due and payable on the last Business Day of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the L/C Expiration Date
and thereafter on demand. If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, while any Event of Default exists, all L/C Fees shall
accrue at the Default Rate.
 
          (j)    Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuers. Each Borrower shall pay directly to L/C Issuers for their own
respective accounts a fronting fee (i) with respect to each commercial Letter of
Credit, at the rate specified in the Agent Fee Letter, computed on the amount of
such Letter of Credit, and payable upon the issuance thereof, (ii) with respect
to any amendment of a commercial Letter of Credit increasing the amount of such
Letter of Credit, at a rate separately agreed between the applicable Borrower
and the applicable L/C Issuer, computed on the amount of such increase, and
payable upon the effectiveness of such amendment,and (iii) with respect to each
standby Letter of Credit, at the rate per annum specified in the Agent Fee
Letter, computed on the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears Such fronting fee shall be due and
payable on the last Business Day of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the L/C Expiration Date and thereafter
on demand. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. In addition, each Borrower shall pay
directly to the applicable L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such L/C Issuer relating to letters of credit as
from time to
time in effect. Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.
 
               (k)    Conflict with Issuer Documents. In the event of any
conflict between the terms hereof and the terms of any Issuer Documents, the
terms hereof
    shall control.
 
                (l)     Letters of Credit Issued for Subsidiaries.
Notwithstanding that a U.S. Letter of Credit issued or outstanding hereunder is
in support of any
obligations of, or is for the account of, a Subsidiary, U.S. Borrower shall be
obligated to reimburse U.S. L/C Issuer hereunder for any and all drawings under
such U.S. Letter of Credit. U.S. Borrower hereby acknowledges that the issuance
of U.S. Letters of Credit for the account of Subsidiaries inures to the benefit
of U.S. Borrower, and that U.S. Borrower's
business derives substantial benefits from the businesses of such Subsidiaries.
 
        2.05.    U.S. Swing Line Loans. 
 
       (a)   The U.S. Swing Line. Subject to the terms and conditions set forth
herein, U.S. Swing Line Lender agrees, in reliance upon the agreements of the
other
U.S. Lenders set forth in this Section 2.05, to make loans (each such loan, a
"U.S. Swing Line Loan") to U.S. Borrower from time to time on any U.S. Business
Day during the Availability Period in an aggregate amount not to exceed at any
time outstanding the amount of the U.S. Swing Line Sublimit, notwithstanding the
fact that such U.S. Swing Line Loans, when aggregated with the Applicable
Percentage of the Outstanding Amount of U.S. Committed Loans and U.S. L/C
Obligations of U.S. Lender acting as U.S. Swing Line Lender, may exceed the
amount of such U.S. Lender's Commitment; provided, however, that after giving
effect to any U.S. Swing Line Loan, (i) the Total U.S. Outstandings shall not
exceed the lesser of (x) the Aggregate U.S. Commitments or (y) the U.S.
Borrowing Base, and (ii) the aggregate Outstanding Amount of the U.S. Committed
Loans of any U.S. Lender, plus such U.S. Lender's Applicable Percentage of the
Outstanding Amount of all U.S. L/C Obligations, plus such U.S. Lender's
Applicable Percentage of the Outstanding Amount of all U.S. Swing Line Loans
shall not exceed such U.S. Lender's U.S. Commitment, and provided, further, that
U.S. Borrower shall not use the proceeds of any U.S. Swing Ling Loan to
refinance any outstanding U.S. Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, U.S. Borrower may borrow under
this Section 2.05, prepay under Section 2.06 and reborrow under this Section
2.05. Each U.S. Swing Line Loan shall be a Base Rate Loan. Immediately upon the
making of a U.S. Swing Line Loan, each U.S. Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from U.S. Swing Line
Lender a risk participation in such U.S. Swing Line Loan in an amount equal to
the product of such U.S. Lender's Applicable Percentage times the amount of such
U.S. Swing Line Loan.
 
(b)    Borrowing Procedures. Each U.S. Swing Line Borrowing shall be made upon
U.S. Borrower's irrevocable written Swing Line Loan Notice to U.S. Swing
Line Lender and U.S. Agent, which may be given by facsimile. Each such written
Swing Line Loan Notice must be received by U.S. Swing Line Lender and U.S. Agent
not later than 1:00 p.m. on the requested borrowing date, and shall specify
(i) the amount to be borrowed, which shall be a minimum of $100,000, and
(ii) the requested borrowing date, which shall be a U.S. Business Day. Each such
written Swing Line Loan Notice must be appropriately completed and signed by a
Responsible Officer of U.S. Borrower. Promptly
after receipt by U.S. Swing Line Lender of any Swing Line Loan Notice, U.S.
Swing Line Lender will confirm with U.S. Agent (by telephone or in writing) that
U.S. Agent has
also received such Swing Line Loan Notice and, if not, U.S. Swing Line Lender
will notify U.S. Agent (by telephone or in writing) of the contents thereof.
Unless U.S. Swing
Line Lender has received notice (by telephone or in writing) from U.S. Agent
(including at the request of any U.S. Lender) prior to 2:00 p.m. on the date of
the proposed U.S.
Swing Line Borrowing (A) directing U.S. Swing Line Lender not to make such Swing
Line Loan as a result of the limitations set forth in the proviso to the first
sentence of
Section 2.05(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, U.S. Swing
Line Lender will, not later than 3:00 p.m. on the borrowing date specified in
such Swing Line Loan Notice, make the amount of its U.S. Swing Line Loan
available to U.S.
Borrower at its office by crediting the account of U.S. Borrower on the books of
U.S. Swing Line Lender in immediately available funds. U.S. Lenders agree that
U.S. Swing
Line Lender may agree to modify the borrowing procedures used in connection with
the U.S. Swing Line in its discretion and without affecting any of the
obligations of U.S.
Lenders hereunder other than notifying U.S. Agent of a Swing Line Loan Notice. 
 
      (c)    Refinancing of U.S. Swing Line Loans. 
 
        (i)    U.S. Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of U.S. Borrower (which
hereby irrevocably   authorizes U.S.  Swing Line Lender to so request on its
behalf), that each U.S. Lender make a Base Rate Committed Loan in an amount
equal to such  U.S.  Lender's Applicable  Percentage of the amount of U.S. Swing
Line Loans then outstanding. Such request shall be made in writing (which
written request  shall be deemed to be a Committed  Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and  multiples  specified therein for the  principal amount of
Base Rate Loans, but subject to the unutilized portion of the Aggregate
Commitments and the conditions set forth in   Section 4.02. U.S. Swing
Line  Lender shall furnish U.S. Borrower with a copy of the applicable Committed
Loan Notice promptly after delivering such notice to U.S.  Agent. Each U.S.
Lender shall  make an amount equal to its Applicable Percentage of the amount
specified in such Committed Loan Notice available to U.S. Agent in  immediately
available funds for  the account of U.S. Swing Line Lender at U.S. Agent's
Office not later than 1:00 p.m. on the day specified in such Committed
Loan  Notice, whereupon, subject to  Section 2.05(c)(ii), each U.S. Lender that
so makes funds available shall be deemed to have made a Base Rate Committed Loan
to U.S.  Borrower in such amount. U.S.  Agent shall remit the funds so received
to U.S. Swing Line Lender.
 
        (ii)    If for any reason any U.S. Swing Line Loan cannot be refinanced
by such a Committed Borrowing in accordance with Section 2.05(c)(i),  the
request for  Base Rate Committed Loans submitted by U.S. Swing Line Lender as
set forth herein shall be deemed to be a request by U.S. Swing Line Lender
that   each of the U.S.  Lenders fund its risk participation in the relevant
U.S. Swing Line Loan and each U.S. Lender's payment to U.S. Agent for the
account of U.S. Swing   Line Lender  pursuant to Section 2.05(c)(i) shall be
deemed payment in respect of such participation.


       (iii)     If any U.S. Lender fails to make available to U.S. Agent for
the account of U.S. Swing Line Lender any amount required to be paid by such
U.S. Lender pursuant to the foregoing provisions of this Section 2.05(c) by the
time specified in Section 2.05(c)(i), U.S. Swing Line Lender shall be entitled
to recover from such U.S. Lender (acting through U.S. Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to U.S.
Swing Line Lender at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by U.S. Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by U.S. Swing Line Lender in connection with
the foregoing. A certificate of U.S. Swing Line Lender submitted to any U.S.
Lender (through U.S. Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.


       (iv)    Each U.S. Lender's obligation to make U.S. Committed Loans or to
purchase and fund risk participations in U.S. Swing Line Loans pursuant to this
Section 2.05(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such U.S. Lender may have against U.S. Swing Line Lender, U.S.
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
U.S. Lender's obligation to make U.S. Committed Loans pursuant to this
Section 2.05(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of U.S. Borrower to repay U.S. Swing Line Loans, together with interest as
provided herein.
         
      (d)     Repayment of Participations. 
 
               (i)    At any time after any U.S. Lender has purchased and funded
a risk participation in a U.S. Swing Line Loan, if U.S. Swing Line Lender
      receives any payment  on account of such U.S. Swing Line Loan, U.S. Swing
Line Lender will distribute to such U.S. Lender its Applicable Percentage of
such
          payment  (appropriately  adjusted, in the case of interest payments,
to reflect the period of time during which such U.S. Lender's risk participation
was funded)
         in the same funds as those  received by U.S. Swing Line Lender.
 
                  (ii)    If any payment received by U.S. Swing Line Lender in
respect of principal or interest on any U.S. Swing Line Loan is required to be
        returned by U.S. Swing  Line Lender under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
U.S. Swing
        Line Lender in its discretion),  each U.S. Lender shall pay to U.S.
Swing Line Lender its Applicable Percentage thereof on demand of U.S. Agent,
plus interest
        thereon from the date of such demand to  the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. U.S. Agent will
make such
        demand upon the request of U.S. Swing Line Lender.  The obligations of
U.S. Lenders under this clause shall survive the payment in full of the
Obligations and
        the termination of this Agreement.
 
      (e)    Interest for Account of U.S. Swing Line Lender. U.S. Swing Line
Lender shall be responsible for invoicing U.S. Borrower for interest on the U.S.
wing
Line Loans. Until each U.S. Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.05 to refinance such U.S. Lender's
Applicable
Percentage of any U.S. Swing Line Loan, interest in respect of such Applicable
Percentage shall be solely for the account of U.S. Swing Line Lender.
 
             (f)    Payments Directly to U.S. Swing Line Lender. U.S. Borrower
shall make all payments of principal and interest in respect of the U.S. Swing
Line Loans
directly to  U.S. Swing Line Lender.


2.06.    Prepayments. 
 
      (a)    Borrowers may, upon notice to U.S. Agent, in the case of U.S.
Committed Loans, or to Canadian Agent, in the case of Canadian Committed Loans,
at any
time or from time to time voluntarily prepay Committed Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the applicable
Agent not later than 10:00 A. M. (A) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) on the date of prepayment of Base
Rate Committed
Loans or Canadian Prime Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof;
(iii) any prepayment of Base Rate Committed Loans shall be in a principal amount
of U.S. $500,000 or a whole multiple of $100,000 in excess thereof and (iv) any
prepayment of
CanadianPrime Committed Loans shall be in a principal amount of Cdn. $500,000 or
a whole multiple of Cdn. $100,000 in excess thereof or, in each case, if less,
the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment and the Class(es) and the Type(s) of
Committed Loans to
be prepaid. U.S. Agent, in the case of prepayment of U.S. Committed Loans, and
Canadian Agent, in the case of prepayment of Canadian Committed Loans (other
than
Acceptances or Discount Notes), will promptly notify each applicable Lender of
its receipt of each such notice, and of the amount of such Lender's Applicable
Percentage of
such prepayment. If such notice is given by a Borrower, such Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any
additional amounts required pursuant to Section 3.05. Each such prepayment shall
be applied to the Committed Loans of the applicable Lenders in accordance with
their
respective Applicable Percentages.
 
      (b)    U.S. Borrower may, upon notice to U.S. Swing Line Lender (with a
copy to U.S. Agent), at any time or from time to time, voluntarily prepay U.S.
Swing
Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the U.S. Swing Line Lender and U.S. Agent
not later than 1:00
p.m. on the date of the prepayment, and (ii) any such prepayment shall be in a
minimum principal amount of U.S. $100,000 or, if less, the entire principal
amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by U.S. Borrower, U.S. Borrower shall make
such prepayment and
the payment amount specified in such notice shall be due and payable on the date
specified therein.
 
      (c)    If for any reason the Total U.S. Outstandings at any time exceed
the lesser of (i) the Aggregate U.S. Commitments then in effect, or (ii) the
U.S.
Borrowing Base, U.S. Borrower shall immediately prepay U.S. Loans and/or Cash
Collateralize the U.S. L/C Obligations in an aggregate amount equal to such
excess; provided,
however, that U.S. Borrower shall not be required to Cash Collateralize the U.S.
L/C Obligations pursuant to this Section 2.06(c) unless after the prepayment in
full of the U.S.
Loans the Total U.S. Outstandings exceed the lesser of (i) the Aggregate U.S.
Commitments then in effect or (ii) the U.S. Borrowing Base. If for any reason
the Total Canadian
Outstandings at any time exceed the lesser of (i) the Aggregate Canadian
Commitments then in effect or (ii) the Canadian Borrowing Base, Canadian
Borrower shall
immediately prepay Canadian Loans and/or Cash Collateralize the Canadian L/C
Obligations in an aggregate amount equal to such excess; provided, however, that
Canadian
Borrower shall not be required to Cash Collateralize the Canadian L/C
Obligations pursuant to this Section 2.06(c) unless after the prepayment in full
of the Canadian Loans
the Total Canadian Outstandings exceed the lesser of (i) the Aggregate Canadian
Commitments then in effect or (ii) the Canadian Borrowing Base.
 
2.07.    Termination or Reduction of Commitments. U.S. Borrower may, upon notice
to U.S. Agent and Canadian Borrower may, upon notice to Canadian Agent,
terminate the Aggregate U.S. Commitments, or the Aggregate Canadian Commitments,
as the case may be, or from time to time permanently reduce the Aggregate U.S.
Commitments, or the Aggregate Canadian Commitments, as the case may be; provided
that (i) any such notice shall be received by the applicable Agent not later
than 10:00 A. M. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$1,000,000 or any whole multiple of $500,000 in excess thereof, (iii) Borrowers
shall not terminate or reduce the Aggregate U.S. Commitments or the Aggregate
Canadian Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total U.S. Outstandings would exceed the Aggregate
U.S. Commitments, or the Total Canadian Outstandings would exceed the Aggregate
Canadian Commitments, (iv) if, after giving effect to any reduction of the
Aggregate U.S. Commitments, the U.S. L/C Sublimit or the U.S. Swing Line
Sublimit exceeds the amount of the Aggregate U.S. Commitments, such Sublimit
shall be automatically reduced by the amount of such excess; and (v) if, after
giving effect to any reduction of the Aggregate Canadian Commitments, the
Canadian L/C Sublimit exceeds the amount of the Aggregate Canadian Commitments,
such Sublimit shall be automatically reduced by the amount of such excess. The
applicable Agent will promptly notify the applicable Lenders of any such notice
of termination or reduction of the Aggregate U.S. Commitments or the Aggregate
Canadian Commitments. Any reduction of the Aggregate U.S. Commitments shall be
applied to the U.S. Commitment of each U.S. Lender according to its Applicable
Percentage and any reduction of the Aggregate Canadian Commitments shall be
applied to the Canadian Commitment of each Canadian Lender according to its
Applicable Percentage. All fees accrued until the effective date of any
termination of the Aggregate U.S. Commitments or the Aggregate Canadian
Commitments, as the case may be, shall be paid on the effective date of such
termination.
 
    2.08.    Repayment of Loans. 
 
         (a)    Each Borrower shall repay to Lenders on the Maturity Date the
aggregate principal amount of Committed Loans outstanding to such Borrower on
    such date.
 
       (b)    U.S. Borrower shall repay to U.S. Swing Line Lender each U.S.
Swing Line Loan on the earlier to occur of (i) demand by U.S. Swing Line Lender
and
(ii) the Maturity Date.
 


    2.09.    Interest. 
 
           (a)    Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for
    each Interest  Period at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus the Applicable Rate; (ii) each Base Rate Committed
Loan shall bear interest
    on  the  outstanding principal amount thereof from the applicable borrowing
date at a rate per annum equal to the Base Rate; (iii) each U.S. Swing Line Loan
shall bear interest
    on  the  outstanding principal amount thereof from the applicable borrowing
date at a rate per annum equal to the Base Rate; and (iv) each Canadian Prime
    Committed  Loan  shall  bear  interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the
Canadian Prime Rate.
 
         (b)     (i)  If any amount of principal of any Loan is not paid when
due (without regard to any applicable grace periods), whether at stated
maturity, by
    acceleration or  otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted
    by applicable Laws.


             (ii)     If any amount (other than principal of any Loan) payable
by either Borrower under any Loan Document is not paid when due (without regard
          to any  applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of Required Lenders, such
amount shall thereafter
      bear interest at a  fluctuating interest rate per annum at all times equal
to the Default Rate to the fullest extent permitted by applicable Laws.
 
                (iii)     Upon the request of Required Lenders, while any Event
of Default exists, Borrowers shall pay interest on the principal amount of all
        outstanding  Obligations hereunder at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
 
               (iv)     Accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be due and payable upon demand.
 


           (c)     Interest on each Loan shall be due and payable in arrears on
each Interest Payment Date applicable thereto and at such other times as may be
   specified   herein.  Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any
   proceeding under any Debtor Relief Law.
 
 
   2.10.     Fees. In addition to certain fees described in subsections (i) and
(j) of Section 2.04:
 
         (a)    Commitment Fee. U.S. Borrower shall pay to U.S. Agent for the
account of each U.S. Lender in accordance with its Applicable Percentage,
    a commitment  fee equal to  the Applicable Rate times the actual daily
amount by which the Aggregate U.S. Commitments exceed the sum of (i) the
Outstanding Amount of
    U.S. Committed  Loans and  (ii) the Outstanding Amount of U.S. L/C
Obligations. Canadian Borrower shall pay to Canadian Agent for the account of
each Canadian Lender
    in accordance with its   Applicable Percentage, a commitment fee equal to
the Applicable Rate times the actual daily amount by which the Aggregate
Canadian Commitments
    exceed the sum of (i) the  Outstanding Amount of Canadian Committed Loans
and (ii) the Outstanding Amount of Canadian L/C Obligations. The commitment fees
shall
    accrue at all times during  the  Availability Period, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable
    quarterly in arrears on the last  Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on
    the Maturity Date. The commitment   fees shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily
    amount shall be computed and  multiplied by  the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect. For
purposes of
    computing the commitment fee, U.S.  Swing Line  Loans shall not be counted
towards or considered usage of the Aggregate U.S. Commitments.
 
        (b)    Agent's Fees. U.S. Borrower shall pay to U.S. Agent for Agent's
own account, fees in the amounts and at the times specified in the letter
    agreement, dated June 1,  2005 (the "Agent Fee Letter"), between U.S.
Borrower and U.S. Agent. Such fees shall be fully earned when paid and shall be
nonrefundable for
    any reason whatsoever.
 
         (c)     Lenders' Upfront Fee. On the Closing Date, U.S. Borrower shall
pay to U.S. Agent, for the account of each U.S. Lender in accordance with their 
     respective  Applicable Percentages, an upfront fee in an amount equal to
0.20% of the Aggregate U.S. Commitments. On the Closing Date, Canadian Borrower
shall
     pay  to  Canadian  Agent, for the account of each Canadian Lender in
accordance with their Applicable Percentages, an upfront fee in an amount equal
to 0.20% of the
     Aggregate Canadian  Commitments. Such upfront fees are for the credit
facilities committed by Lenders under this Agreement and are fully earned on the
date paid. The
     upfront fee paid to each  Lender is solely for its own account and is
nonrefundable for any reason whatsoever.
 
        (d)    Acceptance Fees. Canadian Borrower agrees to pay to each Canadian
Lender a fee (the "Acceptance Fee") in advance, at a rate per annum equal to the
    Applicable  Rate, on the date of acceptance of each Acceptance. All
Acceptance Fees shall be calculated on the face amount of the Acceptance issued
and computed on the
    basis of the  actual number of days in the term thereof and a year of 365 or
366 days, as the case may be, and shall be payable in Canadian Dollars. The
Acceptance Fee shall
    be in addition  to any other fees payable to each Canadian Lender in
connection with the issuance or discounting of such Acceptance. 
 
    2.11    Computation of Interest and Fees. 
 
            (a)    All computations of interest for Canadian Prime Loans shall
be made on the basis of a year of 365 or 366 days, as the case may be, and
    actual days elapsed. All other computations of fees and interest shall be
made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as
    applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a
    Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to
    Section 2.13(a), bear interest for one day. Each determination by either
Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent
    manifest error.
 
           (b)    With respect to Canadian Loans and fees relating thereto,
unless otherwise stated herein, wherever reference is made to a rate of interest
"per annum"
    or a similar expression, such interest shall be calculated on the basis of a
calendar year of 365 days or 366 days, as the case may be, and using the nominal
rate method of
    calculation, and shall not be calculated using the effective rate method of
calculation or on any other basis that gives effect to the principle of deemed
reinvestment of interest.
   
            (c)    For the purposes of the Interest Act (Canada) and disclosure
thereunder, whenever interest to be paid with respect to Canadian Loans or fees
relating
     thereto is  to  be calculated on the basis of a year of 360 days or any
other period of time that is less than a calendar year, the yearly rate of
interest to which the rate
    determined pursuant  to such calculation is equivalent is the rate so
determined multiplied by the actual number of days in the calendar year in which
the same is to be
    ascertained and divided by  either 360 or such other period of time, as the
case may be.
 
    2.12.    Evidence of Debt. 
 
        (a)    The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the applicable
    Agent in the  ordinary course of business. The accounts or records
maintained by each Agent and each Lender shall be conclusive absent manifest
error of the amount of the
    Credit  Extensions made by Lenders to Borrowers and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or
    otherwise affect the obligation of Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and
    records maintained by any Lender and the accounts and records of any Agent
in respect of such matters, the accounts and records of such Agent shall control
in the absence
    of manifest error.  Upon the request of any Lender made through the
applicable Agent, the applicable Borrower shall execute and deliver to such
Lender (through the
    applicable Agent) a Note,  which shall evidence such Lender's Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse
    thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.
 
 
        (b)    In addition to the accounts and records referred to in
subsection (a), each Lender and each Agent shall maintain in accordance with its
usual practice
    accounts or  records evidencing the purchases and sales by such Lender of
participations in Letters of Credit and U.S. Swing Line Loans. In the event of
any conflict between
    the accounts and records maintained by any Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
such Agent shall
    control in the absence of manifest error.
 
    2.13.    Payments Generally; Agent's Clawback. 
 
        (a)    General. All payments to be made by each Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.
    Except as otherwise expressly provided herein, all payments by Borrowers
hereunder shall be made to the applicable Agent, for the account of the
respective Lenders to which
    such  payment is owed, at the applicable Agent's Office in U.S. Dollars, in
the case of U.S. Borrower, or U.S. Dollars or Canadian Dollars, as the case may
be, in the case of
    Canadian Borrower and in immediately available funds not later than 11:00 A.
M. on the date specified herein. U.S. Agent will promptly distribute to each
U.S. Lender and
    Canadian Agent shall distribute to each Canadian Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by
    wire transfer to such Lender's Lending Office. All payments received by
either Agent after 11:00 A. M. shall be deemed received on the next succeeding
Business Day and any
    applicable interest or fee shall continue to accrue. If any payment to be
made by either Borrower shall come due on a day other than a U.S. Business Day,
in the case of U.S.
    Borrower, or a Canadian Business Day, in the case of Canadian Borrower,
payment shall be made on the next following U.S. Business Day or Canadian
Business Day, as
    the case may be, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

                  (i)    Funding by Lenders; Presumption by Agents. Unless the
applicable Agent shall have received notice from a Lender prior to the
            proposed date of any Committed Borrowing of Eurodollar Rate Loans
(or, in the case of any Committed Borrowing of Base Rate Loans or Canadian Prime
Loans,
            prior to 11:00 A. M. on the date of such Committed Borrowing) that
such Lender will not make available to the applicable Agent such Lender's share
of
            such Committed Borrowing, the applicable Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or,
            in the case of a Committed Borrowing of Base Rate Loans or Canadian
Prime Loans, that such Lender has made such share available in accordance with
and at
            the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. In
such
            event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the applicable Agent, then the
applicable Lender and the
            applicable Borrower severally agree to pay to the applicable
Agent forthwith on demand such corresponding amount in immediately available
funds with
            interest  thereon, for each day from and including the date such
amount is made available to the applicable Borrower to but excluding the date of
payment to the
            applicable Agent, at (A) in the case of a payment to be made by such
U.S. Lender, the greater of the Federal Funds Rate and a rate determined by U.S.
Agent in
            accordance with banking industry rules on interbank compensation,
plus any administrative,  processing or similar fees customarily charged by U.S.
Agent in
            connection with the foregoing; (B) in the case of a payment to be
made by such Canadian Lender, the Federal Funds Rate or the Interbank Reference
            Rate, as  applicable, plus any administrative, processing or similar
fees customarily charged by Canadian Agent in  connection with the foregoing,
(C) in the
            case of a payment to be made by U.S. Borrower, in lieu of the rate
applicable pursuant to Section 2.09, the interest rate applicable to Base Rate
Loans, and (D) in
            the case of a payment to be made by Canadian Borrower, in lieu of
the rate applicable pursuant to Section 2.09, the interest  rate applicable to
Canadian Prime
            Loans in the case of Canadian Loans denominated in Canadian Dollars,
or the interest rate applicable to Base Rate Loans in the case of Canadian Loans
            denominated in U.S. Dollars. If the applicable Borrower and the
applicable Lender shall pay such interest to the applicable Agent for the same
or
            anoverlapping period, the applicable Agent shall promptly remit to
the applicable Borrower the amount of such interest paid by such Borrower for
such period. If
            such  Lender pays its share of the applicable Committed Borrowing to
the applicable Agent, then the amount so paid shall constitute such Lender's
Committed
            Loan included  in such Committed Borrowing. Any payment by the
applicable Borrower shall be without prejudice to any claim such Borrower may
have against
            such Lender that shall  have failed to make such payment to the
applicable Agent.
 
             (ii)    Payments by a Borrower; Presumptions by Agents. Unless the
applicable Agent shall have received notice from the applicable Borrower
            prior to the date on which any payment is due to such Agent for the
account of the applicable Lenders or the applicable L/C Issuer hereunder that
such
            Borrower will not make such  payment, such Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in
            reliance upon such assumption, distribute to the such Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and
            may, in reliance upon such assumption, distribute to the applicable
Lenders or the applicable L/C Issuer, as the case may be, the amount due. In
such event,
            if such Borrower has not in fact made such  payment, then each of
the applicable Lenders or the applicable L/C Issuer, as the case may be,
severally agrees to
            repay to the applicable Agent forthwith on demand the amount so
distributed to such  Lender or such L/C Issuer, in immediately available funds
with interest
            thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the applicable Agent,
(i) in the case of
            payments to U.S. Agent, at the greater of the Federal Funds Rate and
a rate determined by U.S. Agent in accordance with banking industry rules on
            interbank  compensation, or (ii) in the case of payments to Canadian
Agent the Federal Funds Rate or the Interbank Reference Rate, as applicable. A
notice of
            the applicable Agent to any Lender or the applicable Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest
            error.
 
         (b)   Failure to Satisfy Conditions Precedent. If any Lender makes
available to the applicable Agent funds for any Loan to be made by such Lender
as rovided
    in the  foregoing provisions of this Article II, and such funds are not made
available to the applicable Borrower by the applicable Agent because the
conditions to the
    applicable  Credit Extension set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, such Agent shall return such funds
(in like funds as received
    from such  Lender) to such Lender, without interest.
 
            (c)    Obligations of Lenders Several. The obligations of U.S.
Lenders hereunder to make U.S. Committed Loans, to fund participations in U.S.
Letters of 
     Credit  and U.S.  Swing Line Loans and to make payments under
Section 10.04(c) are several and not joint. The obligations of Canadian Lenders
hereunder to make Canadian
    Committed Loans,  to fund participations in Canadian Letters of Credit and
to make payments under Section 10.04(c) are several and not joint. The failure
of any Lender to
    make any Committed  Loan, to fund any such participation or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender
    of   its corresponding obligation to do so on such date, and no Lender shall
be responsible for the failure of any other Lender to so make its Committed
Loan, purchase its
    participation or to make  its payment under Section 10.04(c).
 
            (d)    Funding Source. Nothing herein shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to
    constitute a  representation by any Lender that it has obtained or will
obtain the funds for any Loan in any particular place or manner.
 
    2.14.    Sharing of Payments. 
 
        (a)    U.S. Lenders. If any U.S. Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of
    or  interest on any of the U.S. Committed Loans made by it, or the
participations in U.S. L/C Obligations or in U.S. Swing Line Loans held by it
resulting in such U.S. Lender's
    receiving payment of a proportion of the aggregate amount of such U.S.
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof
    as provided herein, then the U.S. Lender receiving such greater proportion
shall (a) notify U.S. Agent of such fact, and (b) purchase (for cash at face
value) participations in
    the U.S. Committed  Loans and subparticipations in U.S. L/C Obligations and
U.S. Swing Line Loans of the other U.S. Lenders, or make such other adjustments
as shall be
    equitable, so that the  benefit of all such payments shall be shared by U.S.
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on
    their respective U.S.  Committed Loans and other amounts owing them,
provided that:    
 
                   (i )    if any such participations or subparticipations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such
            participations or  subparticipations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and
 
              (ii)    the provisions of this Section shall not be construed to
apply to (x) any payment made by U.S. Borrower pursuant to and in accordance
with
            the express terms of this Agreement or (y) any payment obtained by a
U.S. Lender as consideration for the assignment of or sale of a participation in
any of its
            U.S. Committed Loans or  subparticipations in U.S. L/C Obligations
or U.S. Swing Line Loans to any assignee or participant, other than to U.S.
Borrower or
            any  Subsidiary thereof (as to which  the provisions of this Section
shall apply).
 
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any U.S. Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
 
          (b)    Canadian Lenders. If any Canadian Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any
     principal of or interest on any of the Canadian Committed Loans made by it,
or the participations in Canadian L/C Obligations or Obligations in respect of
Acceptances held
    by it  resulting in such Lender's receiving payment of a proportion of the
aggregate amount of such Canadian Committed Loans or participations and accrued
interest thereon
    greater than its  pro rata share thereof as provided herein, then the
Canadian Lender receiving such greater proportion shall (a) notify Canadian
Agent of such fact, and
    (b) purchase (for cash at face value) participations in the Canadian
Committed Loans and subparticipations in Canadian L/C Obligations and
Obligations in respect of
    Acceptances of the other Canadian Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
Canadian
    Lenders ratably in accordance  with the aggregate amount of principal of and
accrued interest on their respective Canadian Committed Loans and other amounts
owing them,
    provided that:
 
              (i)    if any such participations or subparticipations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such
            participations or  subparticipations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and
 
              (ii)    the provisions of this Section shall not be construed to
apply to (x) any payment made by Canadian Borrower pursuant to and in accordance
            with the express terms of this Agreement or (y) any payment obtained
by a Canadian Lender as consideration for the assignment of or sale of a
participation in
            any of its Canadian  Committed Loans or subparticipations in
Canadian L/C Obligations or in Acceptance Obligations to any assignee or
participant, other than
            to Canadian Borrower or any Subsidiary thereof (as to which the
provisions of this Section shall apply).
 
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Canadian Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
 
          (c)    Canadian Lenders. If any Canadian Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any
    principal of or  interest on any of the Canadian Committed Loans made by it,
or the participations in Canadian L/C Obligations or Obligations in respect of
Acceptances
    held by it resulting in such Lender's receiving payment of a proportion of
the aggregate amount of such Canadian Committed Loans or participations and
accrued interest
    thereon greater than its  pro rata share thereof as provided herein, then
the Canadian Lender receiving such greater proportion shall (a) notify Canadian
Agent of such fact,
    and (b) purchase (for cash at face value) participations in the Canadian
Committed Loans and subparticipations in Canadian L/C Obligations and
Obligations in respect of
    Acceptances of the other Canadian Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
Canadian
    Lenders ratably in accordance wth the aggregate amount of principal of and
accrued interest on their respective Canadian Committed Loans and other amounts
owing them,
    provided that:
 
                    (i)    if any such participations or subparticipations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such
            participations or subparticipations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and
 
               (ii)    the provisions of this Section shall not be construed to
apply to (x) any payment made by Canadian Borrower pursuant to and in
            accordance with the express terms of this Agreement or (y) any
payment obtained by a Canadian Lender as consideration for the assignment of or
sale of a
            participation in any of its Canadian  Committed Loans or
subparticipations in Canadian L/C Obligations or in Acceptance Obligations to
any assignee or
            participant, other than to Canadian Borrower or  any Subsidiary
thereof (as to which the provisions of this Section shall apply).
 
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Canadian Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
 
ARTICLE  III
 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
    3.01.    Taxes. 
 
        (a)    Payments Free of Taxes. Any and all payments by either Borrower
to or on account of any obligation of either Borrower hereunder or under any
other
    Loan  Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes, provided that if either
Borrower shall be
    required by  any applicable law to deduct any Indemnified Taxes (including
any Other Taxes) from such payments, then, (i) the sum payable shall be
increased as necessary so
    that after  making all required deductions (including deductions applicable
to additional sums payable under this Section), the applicable Agent, Lender or
L/C Issuer, as the
    case may  be, receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the applicable Borrower shall make such
deductions, and
    (iii) the applicable Borrower shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.
 
        (b)    Payment of Other Taxes by Borrowers. Without limiting the
provisions of subsection (a) above, Borrowers shall timely pay any Other Taxes
to the
    relevant Governmental Authority in accordance with applicable law. 
 
        (c)    Indemnification by Borrowers. Each Borrower shall indemnify each
Agent, each Lender and each L/C Issuer, within 10 days after demand therefor,
for the
    full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this
    Section)  paid by such Agent, such Lender or such L/C Issuer, as the case
may be, on or with respect to any payment by or on account of any obligation of
either Borrower
    hereunder and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly
    or legally imposed  or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
applicable Borrower by a
    Lender or a L/C Issuer  (with a copy to the applicable Agent), or by the
applicable Agent on its own behalf or on behalf of a Lender or a L/C Issuer,
shall be conclusive absent
    manifest error.  Notwithstanding the foregoing, no Borrower shall be
required to make any payments or reimburse any Agent, any Lender or any L/C
Issuer under this Section
    3.01 with respect  to any Taxes, Other Taxes or other amounts imposed on and
paid by such Agent, such Lender or such L/C Issuer more than nine (9) months
before the date
    in which a request  for payment or reimbursement is delivered to such
Borrower (except that, if the Taxes or Other Taxes giving rise to such payment
or reimbursement is
    retroactive, then the nine-month period referred to above shall be extended
to include the period of retroactive effect thereof).
 
        (d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Borrower to a Governmental Authority, such
    Borrower shall deliver to the applicable Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the
    return reporting such payment or other evidence of such payment reasonably
satisfactory to such Agent.
 
       (e)    Status of U.S. Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which
    U.S.  Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall
    deliver to U.S. Borrower (with a copy to U.S. Agent), at the time or times
prescribed by applicable law or reasonably requested by U.S. Borrower or U.S.
Agent, such properly
    completed and executed documentation prescribed by applicable law as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In
    addition, any U.S. Lender, if requested by U.S. Borrower or U.S. Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by U.S.
    Borrower or U.S. Agent as will enable U.S. Borrower or U.S. Agent to
determine whether or not such U.S. Lender is subject to backup withholding or
information
    reporting  requirements.
 
     Without limiting the generality of the foregoing, in the event that U.S.
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to U.S. Borrower and U.S. Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a U.S. Lender under this Agreement (and from time to time
thereafter upon the request of U.S. Borrower or U.S. Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:


                    (i)    duly completed copies of Internal Revenue Service
Form W-8BEN claiming eligibility for benefits of an income tax treaty to which
the
            United States is a party,
 
               (ii)    duly completed copies of Internal Revenue Service Form
W-8ECI,
 
               (iii)    in the case of a Foreign Lender claiming the benefits of
the exemption for portfolio interest under Section 881(c) of the Code, (x)
             a certificate to the effect that  such Foreign Lender is not (A) a
"bank" within the meaning of Section 881(c)(3)(A) of the Code, (B) a "10 percent
shareholder" of
            U.S. Borrower within the meaning of  Section 881(c)(3)(B) of the
Code, or (C) a "controlled foreign corporation" described in
Section 881(c)(3)(C) of the Code
            and  (y) duly completed copies  of  Internal Revenue Service Form
W-8BEN, or
 
               (iv)    any other form prescribed by applicable law as a basis
for claiming exemption from or a reduction in United States Federal withholding
tax
            duly completed  together with such supplementary documentation as
may be prescribed by applicable law to permit U.S. Borrower to determine the
withholding
            or deduction required to  be made.


        (f)    Treatment of Certain Refunds. If an Agent, any Lender or a L/C
Issuer determines, in its sole discretion, that it has received a refund or
credit of any
    Taxes or Other Taxes as to which it has been indemnified by a Borrower or
with respect to which a Borrower has paid additional amounts pursuant to this
Section, it shall pay
    to such Borrower an amount equal to such refund or credit (but only to the
extent of indemnity payments made, or additional amounts paid, by such Borrower
under this
    Section with respect to the Taxes or Other Taxes giving rise to such refund
or credit), net of all reasonable out-of-pocket expenses of the applicable
Agent, such Lender or the
    applicable L/C Issuer, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund or credit),
    provided that such Borrower, upon the request of the applicable Agent, such
Lender or the applicable L/C Issuer, agrees to repay the amount paid over to
such Borrower
    (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the applicable Agent, such Lender or the applicable
L/C Issuer in the event
    the applicable Agent, such Lender or the applicable L/C Issuer is required
to repay such refund or credit to such Governmental Authority. This subsection
shall not be
    construed to require either Agent, any Lender or either L/C Issuer to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to
    any Borrower or any other Person.


    3.02.    Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
U.S. Dollars in the London interbank market, then, on notice thereof by such
Lender to the applicable Borrower through the applicable Agent, any obligation
of such Lender to make or continue Eurodollar Rate Loans or to convert Base Rate
Committed Loans to Eurodollar Rate Loans shall be suspended until such Lender
notifies the applicable Agent and the applicable Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the applicable Borrower shall, upon demand from such Lender (with a copy to the
applicable Agent), prepay or, if applicable, convert all Eurodollar Rate Loans
of such Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans. Upon any such prepayment or conversion, the
applicable Borrower shall also pay accrued interest on the amount so prepaid or
converted and all amounts due under Section 3.05 in accordance with the terms
thereof due to such prepayment or conversion. 
 
    3.03.    Inability to Determine Rates. If an Agent determines in connection
with any request for a Eurodollar Rate Loan or a conversion to or continuation
thereof that (a) U.S. Dollar deposits are not being offered to banks in the
London interbank eurodollar market for the applicable amount and Interest Period
of such Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Base Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan, the applicable Agent will promptly so notify Borrowers and each Lender.
Thereafter, the obligation of Lenders to make or maintain Eurodollar Rate Loans
shall be suspended until the applicable Agent (upon the instruction of Required
Lenders) revokes such notice. Upon receipt of such notice, Borrowers may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.


    3.04.    Increased Costs.
 
            (a)    Increased Costs Generally. If any Change in Law shall:
 
               (i)    impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of,
            deposits with or for the account of, or credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
Eurodollar Rate) or any
            L/C Issuer;
 
               (ii)    subject any Lender or any L/C Issuer to any Tax of any
kind whatsoever with respect to this Agreement, any Letter of Credit, any
            participation in a Letter of  Credit or  any Eurodollar Rate Loan
made by it, or change the basis of taxation of payments to such Lender or such
L/C Issuer in
            respect thereof (except for Indemnified Taxes  or Other  Taxes
covered by Section 3.01 and the imposition of, or any change in the rate of, any
Excluded Tax
            payable by such Lender or L/C Issuer); or
 
               (iii)    impose on any Lender or any L/C Issuer or the London
interbank market any other condition, cost or expense affecting this Agreement
or
            Eurodollar Rate  Loans made by such Lender or any Letter of Credit
or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, U.S. Borrower (if
such Lender or L/C Issuer is a U.S. Lender or U.S. L/C Issuer) or Canadian
Borrower (if such Lender or L/C Issuer is a Canadian Lender or Canadian L/C
Issuer) will pay to such Lender or such L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or such L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.


            (b)    Capital Requirements. If any Lender or any L/C Issuer
determines that any Change in Law affecting such Lender or such L/C Issuer or
    any Lending  Office of such Lender or such Lender's or such L/C Issuer's
holding company, if any, regarding capital requirements has or would have the
effect of reducing the
    rate of return  on such Lender's or such L/C Issuer's capital or on the
capital of such Lender's or such L/C Issuer's holding company, if any, as a
consequence of this
    Agreement, the  Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such L/C
    Issuer, to a level  below that which such Lender or such L/C Issuer or such
Lender's or such L/C Issuer's holding company could have achieved but for such
Change in Law
    (taking into consideration such Lender's or such L/C Issuer's policies and
the policies of such Lender's or such L/C Issuer's holding company with respect
to capital
    adequacy), then from time to time U.S. Borrower (if such Lender or L/C
Issuer is a U.S. Lender or U.S. L/C Issuer) or Canadian Borrower (if such Lender
or L/C Issuer is a
    Canadian Lender or  Canadian L/C Issuer) will pay to such Lender or such L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender
    or such L/C Issuer or  such Lender's or such L/C Issuer's holding company
for any such reduction suffered.
 
                (c)    Certificates for Reimbursement. A certificate of a Lender
or a L/C Issuer setting forth the amount or amounts necessary to compensate such
    Lender or such L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the
applicable Borrower shall be
    conclusive absent manifest error. The applicable Borrower shall pay such
Lender or such L/C Issuer, as the case may be, the amount shown as due on any
such certificate
    within 10 days after  receipt thereof.
 
             (d)    Delay in Requests. Failure or delay on the part of any
Lender or any L/C Issuer to demand compensation pursuant to the foregoing
    provisions of this Section  shall not constitute a waiver of such Lender's
or such L/C Issuer's right to demand such compensation, provided that no
Borrower shall be required
    to compensate a  Lender or a L/C Issuer pursuant to the foregoing provisions
of this Section for any increased costs incurred or reductions suffered more
than nine months
    prior to the date that such  Lender or such L/C Issuer, as the case may be,
notifies the applicable Borrower of the Change in Law giving rise to such
increased costs or
    reductions and of such Lender's or  such L/C Issuer's intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or
    reductions is retroactive, then the nine- month period referred to above
shall be extended to include the period of retroactive effect thereof).
 
    3.05.    Compensation for Losses. Upon demand of any Lender (with a copy to
the applicable Agent) from time to time, U.S. Borrower (in the case of a U.S.
Committed Loan) or Canadian Borrower (in the case of a Canadian Committed Loan)
shall promptly compensate such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:

 
             (a)    any continuation, conversion, payment or prepayment of any
Loan other than a Base Rate Loan or Canadian Prime Rate Loan on a day other
    than the last day of the Interest Period for such Loan (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise); or
 
              (b)    any failure by the applicable Borrower (for a reason other
than the failure of such Lender to make a Loan) to prepay, borrow, continue or
convert
    any Loan other than a Base Rate Loan or Canadian Prime Rate Loan on the date
or in the amount notified by Borrower; including any loss of anticipated profits
and any loss
    or expense arising from the liquidation or reemployment of funds obtained by
it to maintain such Loan or from fees payable to terminate the deposits from
which such funds
    were obtained. The applicable Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.
Notwithstanding the
    foregoing, no Borrower shall be required to make any payments or reimburse
any Lender under this Section 3.05 with respect to any loss, cost or expense
incurred by and
    known to such Lender more than nine (9) months before the date on which a
request for payment or reimbursement is delivered to such Borrower. For purposes
of calculating
    amounts payable by the applicable Borrower to Lenders under this
Section 3.05, each Lender shall be deemed to have funded each Eurodollar Rate
Loan made by it at the
    Eurodollar Base Rate used in determining the Eurodollar Rate for such Loan
by a matching deposit or other borrowing in the London interbank eurodollar
market for a
    comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.
 
    3.06.    Mitigation Obligations. If any Lender requests compensation under
Section 3.04, or either Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be,
in the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. Borrowers hereby agree to pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment.
 
   3.07.    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if either Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01 or if any Lender gives notice pursuant to Section 3.02 with
respect to an occurrence or state of affairs not applicable to all Lenders, the
applicable Borrower may replace such Lender in accordance with Section 10.13. 
 
   3.08    Survival. All of Borrowers' obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.
 
 
ARTICLE IV
 
CONDITIONS TO CREDIT EXTENSIONS
 


   4.01    Conditions of Initial Credit Extension. The obligation of each L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:
 
          (a)    Agents' receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly
    executed by a Responsible Officer of the signing Loan Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the
    Closing Date) and each in form and substance satisfactory to Agents and each
of the Lenders:
 
                    (i)    executed counterparts of this Agreement, all
Collateral Documents, the Subsidiary Guarantee and the Parent Guarantee,
sufficient in
            number for  distribution to Agents, each Lender and Borrowers;
 
                    (ii)    a Note executed by the applicable Borrower in favor
of each Lender requesting a Note;
 
                    (iii)    such certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each
            Loan Party as  Agents may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer
            in connection with  this Agreement and the other Loan Documents to
which such Loan Party is a party;
 
                    (iv)    such documents and certifications as Agents may
reasonably require to evidence that each Loan Party is duly organized or formed,
            and that each Loan Party is validly existing, in good standing and
qualified to engage in business in each jurisdiction listed on the Schedule of
Documents
             prepared by Agents' counsel in connection with this Agreement;
 
                       (v)    a favorable opinion of United States and Canadian
counsel to the Loan Parties acceptable to Agents addressed to the applicable
            Agent and  each applicable Lender, as to the matters set forth
concerning the Loan Parties and the Loan Documents in form and substance
satisfactory to
            Agents;
 
                       (vi)    a certificate of a Responsible Officer of each
Loan Party either (A) stating that all consents, licenses and approvals required
in
            connection with the execution, delivery and performance by such Loan
Party and the validity against such Loan Party of the Loan Documents to which it
is a
            party have been obtained and are in full force and effect and
attaching to such certificate a listing of all such consents, licenses and
approvals, or (B) stating that
            no such consents, licenses or approvals are so required;
 
                       (vii)    a certificate signed by a Responsible Officer of
each Borrower certifying (A) that the conditions specified in Sections 4.02(a)
and (b)
            have been satisfied, and (B) that there has been no event or
circumstance since the date of the Audited Financial Statements that has had or
could be reasonably
            expected to have, either individually or in the aggregate, a
Material Adverse Effect;
 
               (viii)    evidence that all insurance required to be maintained
pursuant to the Loan Documents has been obtained and is in effect;
 
                    (ix)    a duly completed Compliance Certificate as of the
last day of the fiscal quarter of U.S. Borrower ended March 31, 2005, signed by
a
            Responsible Officer of U.S.   Borrower;
 
                       (x)    evidence that the GECC Securitization Documents
(as defined in the Collateral Agency and Intercreditor Agreement) have been or
            concurrently with the Closing Date are being terminated; 
 
                       (xi)     evidence that all commitments under the credit
facilities documents dated July 14, 2004, as amended, between Canadian Borrower
and
            The Bank of Nova Scotia (the "Existing Credit Facilities Agreement")
have been or concurrently with the Closing Date are being terminated, and all
            outstanding amounts thereunder paid in full and all Liens securing
obligations under the Existing Credit Facilities Agreement have been or
concurrently with the
            Closing Date are being released;
 
                       (xii)    a termination agreement between Bank of America
and U.S. Borrower with respect to the reimbursement agreements for the Existing
            Letters of Credit;
 
                       (xiii)    Borrowing Base Certificates of each Borrower
dated as of May 31, 2005; and
 
                       (xiv)    such other assurances, certificates, documents,
consents or opinions as Agents, L/C Issuers, U.S. Swing Line Lender or Required
            Lenders reasonably may require.
 
            (b)     Any fees required to be paid on or before the Closing Date
shall have been paid.
 
       (c) Borrowers shall have paid all fees, charges and disbursements of
counsel to Agents to the extent invoiced prior to or on the Closing Date, plus
such
    additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by
    it through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between Borrowers and Agents).
 
       (d) The Closing Date shall have occurred on or before August 15, 2005.
 
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.


   4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension is subject to the following conditions
precedent:
 
           (a)    The representations and warranties of Borrowers and each other
Loan Party contained in Article V or any other Loan Document, or which are
contained in
    any document furnished at any time under or in connection herewith or
therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent
    that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, and
except that for purposes of
    this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of  Section 5.05 shall be deemed to refer to the most
recent statements furnished
    pursuant to clauses (b) and (a), respectively, of  Section 6.06.


           (b)    No Default shall exist, or would result from such proposed
Credit Extension or from the application of the proceeds thereof.
 
           (c)    The applicable Agent and, if applicable, the applicable L/C
Issuer or U.S. Swing Line Lender shall have received a Request for Credit
Extension in
    accordance with the requirements hereof.
 
Each Request for Credit Extension submitted by a Borrower shall be deemed to be
a representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES


Borrowers represent and warrant to Agents and Lenders that:
 
    5.01.      Existence, Qualification and Power. Each Loan Party and each
Subsidiary thereof (a) is duly organized or formed, validly existing and, to the
extent applicable, in good standing under the Laws of the jurisdiction of
organization or formation, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party,
(c) is duly qualified and is licensed and in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and; except in
each case referred to in clause (b)(i) or (c), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.
 
    5.02   Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person's Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law, except, in the cases of clauses (b) and (c), as could
not reasonably be expected to have a Material Adverse Effect. Each Loan Party
and each Subsidiary thereof is in compliance with all Contractual Obligations
referred to in clause (b)(i), except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect.
 
    5.03    Governmental Authorization; Other Consents.No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document except
those that either (a) have been obtained and are in full force and effect, or
(b) are not required to be obtained or made prior to the date this
representation or warranty is made.
 
    5.04    Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms except as enforceability may be
limited by applicable Debtor Relief Laws and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
 
    5.05    Financial Statements; No Material Adverse Effect; No Internal
Control Event. 
 
           (a)    The Audited Financial Statements (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as
    otherwise expressly noted therein; (ii) fairly present in all material
respects the financial condition of U.S. Borrower and its Subsidiaries as of the
date thereof and their results
    of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted
    therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of U.S. Borrower and its Subsidiaries as of the date
thereof, including liabilities for
    taxes, material commitments and Indebtedness.
 
           (b)    The unaudited consolidated balance sheets of U.S. Borrower and
its Subsidiaries dated March 31, 2005, and the related consolidated statements
of income
    or  operations, shareholders' equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the
    period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present in all material respects the financial condition of U.S.
Borrower and its Subsidiaries 
     as of the date thereof and their results of operations for the period
covered thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-
    end audit adjustments.
 
          (c)    Since the date of the Audited Financial Statements, there has
been no event or circumstance, either individually or in the aggregate, that has
had or
    could  reasonably be expected to have a Material Adverse Effect.
 
           (d)    Since the date of the Audited Financial Statements, no
Internal Control Event has occurred.
 
    5.06.    Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of Borrowers after, in the case of the
representation and warranty under this Section 5.06 as of the Closing Date only,
due and diligent investigation, threatened or contemplated, at law, in equity,
in arbitration or before any Governmental Authority, by or against either
Borrower or any of its Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) except as
specifically disclosed in Schedule 5.06, either individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect, and there has
been no material adverse change in the status, or financial effect on any Loan
Party or any Subsidiary thereof, of the matters described on Schedule 5.06.
 
    5.07.    No Default. Neither of either Borrower nor any Subsidiary is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
 
    5.08.    Ownership of Property; Liens. Each of each Borrower and each
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of each Borrower and its Subsidiaries is subject to
no Liens, other than Liens permitted by Section 7.04.
 
    5.09.    Environmental Compliance. Each Borrower and its Subsidiaries
conduct in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof each Borrower has reasonably concluded
that, except as specifically disclosed in Schedule 5.09, such Environmental Laws
and claims could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
 
    5.10.    Insurance. The properties of each Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of either Borrower, in such amounts (after giving effect to any self-insurance
compatible with the following standards), with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the applicable Borrower or the
applicable Subsidiary operates.
 
    5.11.    Taxes. Each Borrower and its Subsidiaries have filed all Federal,
state, provincial, and other material tax returns and reports required to be
filed, and have paid all Federal, state, provincial, and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP. There is no proposed tax assessment against either Borrower or any
Subsidiary that would, if made, have a Material Adverse Effect.
 
    5.12.    ERISA Compliance. 
 
            (a)    Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws. Each
Plan that is
    intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed
    by the IRS with respect thereto and, to the best knowledge of U.S. Borrower,
nothing has occurred which would prevent, or cause the loss of, such
qualification. U.S.
    Borrower and each ERISA Affiliate have made all required contributions to
each Plan subject to Section 412 of the Code, and no application for a funding
waiver or an
    extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any Plan.
 
            (b)    There are no pending or, to the best knowledge of Borrowers,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with
    respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary
    responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
 
            (c)    (i)  No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither
Borrower nor
    any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not
    delinquent under Section 4007 of ERISA); (iv) neither Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred
    which, with the giving of notice under Section 4219 of ERISA, would result
in such liability) under Sections 4201 or 4243of ERISA with respect to a
Multiemployer Plan; and
    (v) neither Borrower nor any ERISA Affiliate has engaged in a transaction
that could be subject to Sections 4069 or 4212(c) of ERISA, except, in each case
referred to in
    clauses (i) through (v) to the extent such occurrence could not reasonably
be expected to have a Material Adverse Effect.
 
    5.13.    Subsidiaries. As of the Closing Date, U.S. Borrower has no
Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and nonassessable (to the extent
applicable) and are owned by a Loan Party in the amounts specified on Part (a)
ofSchedule 5.13 free and clear of all Liens, except Liens arising under the
Collateral Documents and as set forth on Part (a) of Schedule 5.13. U.S.
Borrower has no equity investments in any other corporation or entity other than
those specifically disclosed in Part(b) of Schedule 5.13. All of the outstanding
Equity Interests in U.S. Borrower have been validly issued and are fully paid
and nonassessable.
 
    5.14.    Margin Regulations; Investment Company Act; Public Utility Holding
Company Act. 
 
            (a)    Neither Borrower is engaged and will not engage, principally
or as one of its important activities, in the business of purchasing or carrying
margin stock
    (within the meaning of Regulation U issued by the FRB), or extending credit
for the purpose of purchasing or carrying margin stock.
 
            (b)    None of either Borrower, any Person Controlling any Borrower,
or any Subsidiary (i) is a "holding company," or a "subsidiary company" of a
"holding
    company," or an "affiliate" of a "holding company" or of a "subsidiary
company" of a "holding company," within the meaning of the Public Utility
Holding Company Act of
    1935, or (ii) is or is required to be registered as an "investment company"
under the Investment Company Act of 1940.
 
    5.15.    Disclosure. Each Borrower has disclosed to Agents and Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or, to the best
knowledge of such Loan Party, on behalf of any Loan Party to Agents or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, each Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
 
    5.16.    Compliance with Laws. Each of each Borrower and each Subsidiary is
in compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
 
    5.17.    Intellectual Property; Licenses, Etc. Each Borrower and its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person. To the best knowledge of each Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by Borrowers or any Subsidiary
infringes upon any rights held by any other Person. No claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of each
Borrower, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
 
    5.18.    Compliance with Other Senior Debt Documents. As of the Closing Date
the incurrence of the Obligations is in full compliance with the Credit
Documents (as defined in the Collateral Agency and Intercreditor Agreement) and
the Collateral Agency and Intercreditor Agreement and the U.S. Obligations of
U.S. Borrower shall constitute "Additional Future Debt" for purposes of the
Collateral Agreement and Intercreditor Agreement.
 
 
ARTICLE VI
 
AFFIRMATIVE COVENANTS
 
    So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, Borrowers covenant and agree that:
 
    6.01.    Corporate Existence. Borrowers will maintain and preserve, and will
cause each Subsidiary to maintain and preserve, its corporate or partnership
existence and right to carry on its business and maintain, preserve, renew and
extend all of its rights, powers, privileges and franchises necessary to the
proper conduct of its business; provided, however, that the foregoing shall not
prevent any transaction permitted by Section 7.05, Section 7.06 or Section 7.07,
or the termination of the corporate or partnership existence of any Subsidiary
(other than Canadian Borrower) or of any right, power, privilege or franchise of
any Subsidiary (other than Canadian Borrower) if, in the reasonable good faith
opinion of the Board of Directors of U.S. Borrower, such termination is in the
best interests of U.S. Borrower, is not disadvantageous to any Agent or Lender
or L/C Issuer, and is not otherwise prohibited by this Agreement.
 
    6.02.    Insurance. Borrowers will, and will cause each Subsidiary to,
maintain insurance coverage with financially sound and reputable insurers in
such forms and amounts, with such deductibles and against such risks as are
required by law or sound business practice and are customary for corporations
engaged in the same or similar businesses and owning and operating similar
properties as Borrowers and their Subsidiaries.
 
    6.03.    Taxes, Claims for Labor and Materials. Borrowers will, and will
cause each Subsidiary to, file timely all tax returns required to be filed in
any jurisdiction and pay and discharge all taxes, assessments, fees and other
governmental charges or levies imposed upon Borrowers or any Subsidiary or upon
any of their respective properties, including leased properties (but only to the
extent required to do so by the applicable lease), assets, income or franchises,
prior to the date on which penalties attach thereto, and all lawful claims
which, if unpaid, might become a Lien upon any of their respective properties or
assets not permitted by Section 7.04, provided that neither either Borrower nor
any Subsidiary shall be required to pay any such tax, assessment, fee, charge,
levy or claim, the payment of which is being contested in good faith and by
proper proceedings that will stay the collection thereof or the forfeiture or
sale of any property and with respect to which adequate reserves are maintained
in accordance with GAAP.
 
    6.04.    Maintenance of Properties. Borrowers will maintain, preserve and
keep, and will cause each Subsidiary to maintain, preserve and keep, its
properties (whether owned in fee or a leasehold interest), other than any
property which is obsolete or, in the good faith judgment of the applicable
Borrower, no longer necessary for the operation of the business of such Borrower
or any Subsidiary, in good repair and working order, ordinary wear and tear
excepted, and from time to time will make all necessary repairs, replacements,
renewals and additions thereto so that the business carried on in connection
therewith may be properly conducted.
 
    6.05.    Maintenance of Records. Borrowers will keep, and will cause each
Subsidiary to keep, at all times proper books of record and account in which
full, true and correct entries will be made of all dealings or transactions of
or in relation to the business and affairs of Borrowers or such Subsidiary in
accordance with GAAP consistently applied throughout the period involved (except
for such changes as are disclosed in such financial statements or in the notes
thereto and concurred in by U.S. Borrower's independent certified public
accountants), and Borrowers will, and will cause each Subsidiary to, provide
reasonable protection against loss or damage to such books of record and
account.
 
    6.06.     Financial Information and Reports. Borrowers will furnish to the
Agents (with sufficient copies for each Lender) the following:
 
            (a)    As soon as available and in any event within 45 days after
the end of each of the first three quarterly accounting periods of each fiscal
year of U.S.
    Borrower, a consolidated balance sheet of U.S. Borrower and its Subsidiaries
as of the end of such period and consolidated statements of income and cash
flows of U.S.
    Borrower and its Subsidiaries for the periods beginning on the first day of
such fiscal year and the first day of such quarterly accounting period (for the
statements of income)
    and ending on the date of such balance sheet, setting forth in comparative
form the corresponding consolidated figures for the corresponding periods of the
preceding fiscal
    year, all in reasonable detail, prepared in accordance with GAAP
consistently applied throughout the periods involved and certified by the chief
financial officer or chief
    accounting officer of U.S. Borrower (i) outlining the basis of presentation,
and (ii) stating that the information presented in such financial statements
contains all adjustments
    (consisting of only normal recurring adjustments) necessary to present
fairly the consolidated financial position of U.S. Borrower and its Subsidiaries
as of such dates and the
    consolidated results of their operations and cash flows for the periods then
ended, except that such financial statements condense or omit certain footnotes
pursuant to the
    rules and regulations of the SEC. Delivery within the time period specified
above of copies of U.S. Borrower's Quarterly Reports on Form 10-Q prepared in
compliance with the
    requirements therefor and filed with the SEC shall be deemed to satisfy the
requirements of this Section 6.06(a).
 
            (b)    As soon as available and in any event within 90 days after
the last day of each fiscal year, a consolidated balance sheet of U.S. Borrower
and its
    Subsidiaries as of the end of such fiscal year and the related consolidated
statements of income, reinvested earnings and cash flows for such fiscal year,
in each case setting
    forth in comparative form figures for the preceding fiscal year, all in
reasonable detail, prepared in accordance with GAAP consistently applied
throughout the period involved
    (except for changes disclosed in such financial statements or in the notes
thereto and concurred in by U.S. Borrower's independent certified public
accountants) and
    accompanied by a report as to the consolidated balance sheet and the related
consolidated statements of income, reinvested earnings and cash flows
unqualified as to scope
    of audit and unqualified as to going concern by a firm of independent public
accountants of recognized national standing selected by U.S. Borrower, to the
effect that such
    financial statements have been prepared in conformity with GAAP and present
fairly, in all material respects, the consolidated financial position and
results of operations and
    cash flows of U.S. Borrower and its Subsidiaries and that the examination of
such financial statements by such accounting firm has been made in accordance
with generally
    accepted auditing standards. Delivery within the time period specified above
of U.S. Borrower's Annual Report on Form 10-K for such fiscal year (together
with U.S.
    Borrower's annual report to shareholders prepared pursuant to Rule 14a-3
under the Exchange Act) prepared in compliance with the requirements therefor
and filed with the
    SEC, together with the accountants certificate described in this
Section 6.06(b), shall be deemed to satisfy the requirements of this
Section 6.06(b).
 
            (c)    Together with the consolidated financial statements delivered
pursuant to paragraphs (a) and (b) of this Section 6.06, a Compliance
Certificate of the
    chief financial officer, chief accounting officer or treasurer of U.S.
Borrower, (i) to the effect that such officer has re-examined the terms and
provisions of this Agreement and
    that on the date such calculations were made, during the periods covered by
such financial reports and as of the end of such periods Borrowers are not, or
were not, in default
    in the fulfillment of any of the terms, covenants, provisions and conditions
of this Agreement and that no Default or Event of Default is occurring or has
occurred as of the
    date of such certificate, during the periods covered by such financial
statements and as of the end of such periods, or if such officer is aware of any
Default or Event of
    Default, such officer shall disclose in such statement the nature thereof,
its period of existence and what action, if any, Borrowers have taken or propose
to take with respect
    thereto, and (ii) stating whether Borrowers are in compliance with
Sections 7.01 through 7.10 and setting forth, in sufficient detail, the
information and computations required
    to establish whether or not Borrowers were in compliance with the
requirements of Sections 7.01 through 7.08 during the periods covered by the
financial statements then
    being furnished and as of the end of such periods.
    
            (d)    Together with the financial reports delivered pursuant to
paragraph (b) of this Section 6.06, a letter of U.S. Borrower's independent
certified public
    accountants stating that they have reviewed this Agreement and stating
whether, in making their audit, they have become aware of any condition or event
that then
    constitutes a Default or an Event of Default, and, if they are aware that
any such condition or event then exists, specifying the nature and period of the
existence thereof (it
    being understood that such accountants shall not be liable, directly or
indirectly, for any failure to obtain knowledge of any Default or Event of
Default unless such
    accountants should have obtained knowledge thereof in making an audit in
accordance with generally accepted auditing standards or did not make such an
audit).
    
            (e)    As soon as available and in any event within 30 days after
the end of each month, a Borrowing Base Certificate for each Borrower setting
forth (i) the
    Eligible Accounts of such Borrower as of the end of such month, (ii) the
Eligible Inventory of such Borrower as of the end of such month and (iii) the
Net PP&E of such
    Borrower as of the end of the most recently completed fiscal quarter;
provided, that each Borrower shall be permitted to deliver updated Borrowing
Base Certificates to the
    Agents at any time
 
            (f )    Concurrently with notice filed with the SEC, notice of (i)
the filing of any suit, action, claim or counterclaim against U.S. Borrower or
any Subsidiary in
    which the amount claimed as damages against U.S. Borrower or any Subsidiary
exceeds $5,000,000 after deducting the amount which U.S. Borrower reasonably
believes is
    covered by insurance, and (ii) the entering of any judgment or decree
against U.S. Borrower or any Subsidiary if the aggregate amount of all judgments
and decrees then
    outstanding against U.S. Borrower and all Subsidiaries exceeds $2,500,000
after deducting the amount U.S. Borrower or any Subsidiary (x) is insured
therefor and with respect
    to which the insurer has assumed responsibility in writing and (y) is
otherwise indemnified therefor if the terms of such indemnification are
satisfactory to U.S. Agent.
 
            (g)    As soon as available, copies of each financial statement,
notice, report and proxy statement which U.S. Borrower furnishes to its
shareholders
    generally; within 15 days of filing, copies of each registration statement
and periodic report (without exhibits and other than registration statements
relating to employee
    benefit plans) which U.S. Borrower files with the SEC, and any similar or
successor agency of the Federal government administering the Securities Act, the
Exchange Act or
    the Trust Indenture Act of 1939, as amended; without duplication, within 15
days of filing, copies of each report (other than reports relating solely to the
issuance of, or
    transactions by others involving, its securities) relating to U.S. Borrower
or its securities which U.S. Borrower files with any securities exchange on
which any of U.S.
    Borrower's securities may be registered; copies of any orders applicable to
either Borrower or a Subsidiary in any material proceedings to which either
Borrower or any
    Subsidiary is a party, issued by any governmental agency, federal or state,
having jurisdiction over either Borrower or any Subsidiary and, at any time as
U.S. Borrower is not
    a reporting company under Section 13 or 15(d) of the Exchange Act or has not
complied with the requirements for the exemption from registration under the
Exchange Act set
    forth in Rule 12g-3-2(b), such financial or other information as either
Agent may reasonably request.
 
            (h)    As soon as available, a copy of each other report submitted
to U.S. Borrower or any Subsidiary by independent accountants retained by U.S.
Borrower
    or any Subsidiary in connection with any special audit made by them of the
books of U.S. Borrower or any Subsidiary.
    
            (i)    Promptly following any change in the composition of U.S.
Borrower's Subsidiaries from that set forth in Schedule 5.13, as theretofore
updated pursuant
    to this paragraph, and also at the time of delivery of the financial
statements referred to in Section 6.06(b), an updated list setting forth the
information specified in Schedule
    5.13.
 
            (j )    Such additional information as either Agent may reasonably
request concerning Borrowers and their Subsidiaries, including, but not limited
to,
    accounts receivable agings, accounts payable schedules and inventory
reports.
 
            (k)    To the extent not otherwise provided herein, all information
required to be delivered by Borrowers or any of their Subsidiaries to the Other
Senior
    Creditors pursuant to the terms of any one or more agreements between or
among any one or more of them and Borrowers or any Subsidiary at the same time
and in the same
    manner as delivered to such Persons.
 
Borrowers hereby acknowledge that (a) Agents will make available to Lenders and
L/C Issuers materials and/or information provided by or on behalf of Borrowers
hereunder (collectively, "Borrower Materials") by posting Borrower Materials on
IntraLinks or another similar electronic system (the "Platform") and (b) certain
of the Lenders may be "public-side" Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to Borrowers or their
securities) (each, a "Public Lender"). Borrowers hereby agree that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked "PUBLIC" so long as U.S. Borrower is the issuer
of any outstanding debt or equity securities that are registered or issued
pursuant to a private offering or is actively contemplating issuing any such
securities which, at a minimum, shall mean that the word "PUBLIC" shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
"PUBLIC," Borrowers shall be deemed to have authorized Agents, L/C Issuers and
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to Borrowers or their securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
"PUBLIC" are permitted to be made available through a portion of the Platform
designated "Public Investor;" and (z) Agents shall be entitled to treat any
Borrower Materials that are not marked "PUBLIC" as being suitable only for
posting on a portion of the Platform not designated "Public Investor.


    6.07.    Inspection of Properties and Records. 
 
            (a)    Inspection Generally. Borrowers will allow, and will cause
each Subsidiary to allow, any representative of either Agent, to visit and
inspect any of its
    properties, to examine (and, if at the time thereof any Default or Event of
Default has occurred and is continuing, make copies and extracts of) its books
of record and account
    and to discuss its affairs, finances and accounts with its officers and its
present and former public accountants (and by this provision Borrowers authorize
such accountants
    to discuss with Agents Borrowers' and any Subsidiary's affairs, finances and
accounts), all at such reasonable times and upon such reasonable notice and as
often as either
    Agent may reasonably request and, if at the time thereof any Default or
Event of Default has occurred and is continuing, at Borrowers' expense. Any
Lender or its
    representatives may accompany either Agent or any representative of either
Agent on any such visit or inspection, at the sole cost and expense of such
Lender.
 
            (b)    Collateral Monitoring and Review. At any time (but if no
Event of Default has occurred and is continuing, not more than once per calendar
year) upon
    the reasonable request of the U.S. Agent, permit each Agent or professionals
(including, without limitation, internal and third party consultants,
accountants and appraisers)
    retained by such Agent or its professionals to conduct evaluations and
appraisals (and issue reports in respect thereof) of (i) the Borrowers’
practices in the computation of
    the U.S. Borrowing Base and Canadian Borrowing Base and (ii) the assets
included in the U.S. Borrowing Base and Canadian Borrowing Base, and pay the
reasonable fees
    and expenses in connection therewith (including, without limitation, the
reasonable and customary fees and expenses associated with such reviews, as
forth in Section 10.04). 
    
    6.08.    ERISA. 
 
            (a)    All assumptions and methods used to determine the actuarial
valuation of employee benefits, both vested and unvested, under any Plan subject
to
    Title IV of ERISA, and each such Plan, whether now existing or adopted after
the date hereof, will comply in all material respects with ERISA.
    
            (b)    U.S. Borrower will not at any time permit any Plan to:
 
                    (i)    engage in any "prohibited transactions" as such term
is defined in Section 4975 of the Code or in Section 406 of ERISA;
 
                    (ii)    incur any "accumulated funding deficiency" as such
term is defined in Section 302 of ERISA, whether or not waived; or
 
                    (iii)    be terminated under circumstances which are likely
to result in the imposition of a Lien on the property of U.S. Borrower or any
ERISA
            Affiliate pursuant to Section 4068 of ERISA;
 
            if the event or condition described in clauses (i), (ii) or (iii)
above is likely to subject U.S. Borrower or an ERISA Affiliate to liabilities
which, individually or in
            the aggregate, would have a Material Adverse Effect.


            (c)     Upon the request of U.S. Agent, U.S. Borrower will furnish a
copy of the annual report of each Plan (Form 5500) required to be filed with the
Internal
    Revenue Service.
 
            (d)     Within 5 days after obtaining knowledge of any event
specified in clauses (I) through (VII) below that would result in a Material
Adverse Effect,
     Borrowers will give Agents written notice of (I) a reportable event with
respect to any Plan; (II) the institution of any steps by any of Borrowers, any
ERISA Affiliate or the
    PBGC to terminate any Plan; (III) the institution of any steps by any of
Borrowers or any ERISA Affiliate to withdraw from any Plan; (IV) a prohibited
transaction in
    connection with any Plan; (V) any material increase in the contingent
liability of U.S. Borrower or any Subsidiary with respect to any post-retirement
welfare liability; (VI) the
    incurrence of any unfunded liability by a Non-U.S. Plan; or (VII) the taking
of any action by the Internal Revenue Service, the Department of Labor or the
PBGC with respect to
    any of the foregoing.
 
    6.09    .Compliance with Laws.
 
            (a)    Each Borrower will comply, and will cause each Subsidiary to
comply, with all laws, rules and regulations, including Environmental Laws,
relating to its
    or their respective businesses, other than laws, rules and regulations the
failure to comply with which or the sanctions and penalties resulting therefrom,
individually or in the
    aggregate, would not have a Material Adverse Effect.
 
            (b)    Promptly upon the occurrence thereof, Borrowers will give
Agents notice of the institution of any proceedings against, or the receipt of
written notice
    of potential liability or responsibility of, either Borrower or any
Subsidiary for violation, or the alleged violation, of any Environmental Law
which violation would give rise to a
    Material Adverse Effect.
 
    6.10.    Maintenance of Most Favored Lender Status. Borrowers hereby
acknowledge and agree that if either Borrower or any Subsidiary shall enter into
or be a party to a Revolving Loan Facility which contains for the benefit of any
lender or other Person any Financial Covenants or events of default in respect
thereof that are more favorable to such lender than the Financial Covenants and
Events of Default in respect of such Financial Covenants contained in this
Agreement then, and in each and any such event, the Financial Covenants and
Events of Default in this Agreement shall be and shall be deemed to be,
notwithstanding Section 10.01 and without any further action on the part of
either Borrower or any other Person being necessary or required, amended to
permanently afford (until so amended or waived pursuant to Section 10.01) Agents
and Lenders the same benefits and rights as so afforded to any such lender or
Person (such deemed amendment may be the addition of one or more new Financial
Covenants and Events of Default in respect thereto addressing matters not
addressed by the then existing Financial Covenants and Events of Default in
respect thereto set forth herein, as well as modifications to such Financial
Covenants and Events of Default in respect thereto that are more favorable to
such lender or Person). Borrowers will promptly deliver to Agents a copy of each
Revolving Loan Facility entered into after the Closing Date. Without limiting
the effectiveness of the first sentence of this Section 6.10, Borrowers agree,
no later than forty-five (45) days following the date either Borrower or any
Subsidiary shall have granted any such lender or Person any such benefits or
rights, to enter into such documentation as Agents may reasonably request to
evidence the amendments provided for in this Section 6.10.
 
    6.11.    Subsequent Guarantors. 
 
            (a)    U.S. Borrower covenants that at all times the assets of U.S.
Borrower and all Subsidiary Guarantors shall constitute at least 95% of
Consolidated Total
    Assets (excluding, for the purposes of this calculation, the assets of
Canadian Borrower) and U.S. Borrower and the Subsidiary Guarantors shall have
contributed at least 95%
    of Consolidated EBITDA (excluding, for the purposes of this calculation, the
EBITDA of Canadian Borrower) for the four quarters then most recently ended. To
the extent
    necessary to permit U.S. Borrower to comply with the foregoing U.S. Borrower
will cause one or more Significant Subsidiaries to become Subsidiary Guarantors
and U.S.
    Borrower will cause each such Significant Subsidiary to deliver to U.S.
Agent (a) a joinder agreement to the Subsidiary Guarantee Agreement, which
joinder agreement is to be
    in the form of Exhibit A to the Subsidiary Guarantee Agreement; (b) an
opinion of counsel to such Person with respect to the Subsidiary Guarantee
Agreement and such
    joinder agreement which is in form and substance reasonably acceptable to
U.S. Agent; and (c) all applicable U.S. Security Documents and any other
documents as may be
    necessary or appropriate to permit U.S. Borrower to be in compliance with
its obligations set forth in this Section 6.11. The Subsidiary Guarantors shall
be permitted to
    guaranty all Other Senior Debt.
 
            (b)    Notwithstanding Section 6.11(a), if at any time after the
Closing Date (i) the documents governing the Other Senior Debt are modified or
terminated
    such that any Foreign Subsidiary of the U.S. Borrower cannot be required
(whether upon crossing a materiality threshold or otherwise) to guaranty any
Other Senior Debt and
    (ii) such Foreign Subsidiary shall not at such time guaranty any Other
Senior Debt, then upon notice from the U.S. Borrower to the U.S. Agent (x) such
Foreign Subsidiary
    shall be released from the Subsidiary Guaranty to the extent it is party
thereto at such time and (y) the assets of such Foreign Subsidiary shall
thereafter be excluded from the
    calculation of Consolidated Total Assets set forth in the first sentence of
Section 6.11(a).
 
   6.12.    Collateral Covenant. At any time on or after the Closing Date, at
U.S. Borrower's expense:
 
            (a)    U.S. Borrower will, and will cause each Subsidiary Guarantor
to, execute and deliver, within forty-five (45) days after any request therefor
by U.S.
    Agent, all further instruments and documents and take all further action
that may be necessary, in order to give effect to, and to aid in the exercise
and enforcement of the
    Liens, rights and remedies of U.S. Agent, U.S. Lenders and Collateral Agent
under this Agreement, the U.S. Security Documents and each other instrument and
agreement
    executed in connection with any of the foregoing.
 
            (b)    U.S. Borrower will, and will cause each Subsidiary Guarantor
to, take any and all steps, and execute and deliver one or more U.S. Security
Documents to
    insure that all property of U.S. Borrower and its Significant Subsidiaries
(other than Excluded Collateral) will be subject to Liens in favor of Collateral
Agent pursuant to one or
    more U.S. Security Documents in form reasonably satisfactory to U.S. Agent.
 
            (c)    Canadian Borrower will execute and deliver, within forty-five
(45) days after any request therefor by Canadian Agent, all further instruments
and
    documents and take all further action that may be necessary, in order to
give effect to, and to aid in the exercise and enforcement of the Liens, rights
and remedies of Canadian
    Agent and Canadian Lenders under this Agreement, the Canadian Security
Documents and each other instrument and agreement executed in connection with
any of the
    foregoing.
 
            (d)    Canadian Borrower will take any and all steps, and execute
and deliver one or more Canadian Security Documents to insure that all property
of
    Canadian Borrower will be subject to Liens in favor of Canadian Agent
pursuant to one or more Canadian Security Documents in form reasonably
satisfactory to Canadian
    Agent.
 
    6.13.    Use of Proceeds. Borrowers will use the proceeds of the Credit
Extensions for general corporate purposes (including, without limitation, the
acquisition of any Equity Interest or other assets) not in contravention of any
Law or of any Loan Document.
 
    6.14.    Security Interests.Borrowers agree to, and to cause each other Loan
Party to, (a) defend the Collateral against all claims and demands of all
Persons at any time claiming the same or any interest therein (other than
pursuant to the Collateral Agency and Intercreditor Agreement), (b) comply with
the requirements of all state, provincial, territorial and federal laws in order
to grant to Collateral Agent and/or Agents and Lenders valid and perfected first
priority security interests in the Collateral (subject to Permitted
Encumbrances), and (c) do whatever Agents may reasonably request, from time to
time, to effect the purposes of this Agreement and the other Loan Documents,
including filing notices of liens, PPSA, CC or UCC financing statements or
applications for registration, fixture filings and amendments, renewals and
continuations thereof; cooperating with Agents' representatives; and keeping
stock records. 
 
    6.15.    Bank Accounts. In order to facilitate the administration of the
credit facilities provided under this Agreement, U.S. Borrower will maintain and
will cause its domestic Subsidiaries to maintain their primary operating
accounts with Bank of America or one or more other U.S. Lenders and Canadian
Borrower will maintain its primary operating accounts with Bank of America
Canada or one or more other Canadian Lenders, unless, in each case, such
Borrower requires services not provided by such Lenders.
 
ARTICLE VII
 
NEGATIVE COVENANTS
 


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, Borrowers agree that:
 
    7.01.    Adjusted Consolidated Net Worth. U.S. Borrower will not permit its
Adjusted Consolidated Net Worth (calculated on the last day of each fiscal
quarter) to be less than $106,751,000 plus the cumulative sum of 40% of
Consolidated Net Income (but only if a positive number) for (i) each completed
fiscal year of U.S. Borrower ending after December 31, 2004, and (ii) the period
from the beginning of the then current fiscal year through the end of the then
most recently ended fiscal quarter which shall have been completed (if any shall
have been completed) in such then current fiscal year; provided, that at any
time U.S. Borrower or any Subsidiary incurs additional Indebtedness, immediately
following and after giving effect to the incurrence of such additional
Indebtedness, the Adjusted Consolidated Net Worth shall not be less than the
minimum Adjusted Consolidated Net Worth that would have been permitted as of the
last day of the then most recently ended fiscal quarter.
 
    7.01.    Consolidated Debt. U.S. Borrower will not permit the ratio
(calculated on the last day of each fiscal quarter) of Consolidated Debt to
Consolidated Total Capitalization to exceed 0.55 to 1.0; provided, that at any
time U.S. Borrower or any Subsidiary incurs additional Indebtedness, immediately
following and after giving effect to the incurrence of such additional
Indebtedness, the ratio of Consolidated Debt to Consolidated Total
Capitalization shall not exceed 0.55 to 1.0 as of the then most recently ended
fiscal quarter.
 
    7.03.    Net Working Capital. U.S. Borrower will not permit the ratio
(calculated on the last day of each fiscal quarter) of Net Working Capital to
Consolidated Debt to be less than 1.0 to 1.0.
 
    7.04.    Liens. Borrowers will not, and will not permit any Subsidiary to,
permit to exist, create, assume or incur, directly or indirectly, any Lien on
their properties or assets, whether now owned or hereafter acquired, except:
 
            (a)    Liens on property created substantially contemporaneously or
within 180 days of the acquisition thereof to secure or provide for all or a
portion of the
    purchase price of such property, provided that (i) such Liens do not extend
to other property of either Borrower or any Subsidiary, (ii) the aggregate
principal amount of
    Indebtedness secured by each such Lien does not exceed 80% of the purchase
price at the time of acquisition of the property subject to such Lien, and
(iii) the Indebtedness
    secured by such Liens is otherwise permitted by Section 7.02 and
Section 7.03;
 
            (b)    Liens for taxes, assessments or governmental charges not then
due and delinquent or the validity of which is being contested in good faith by
    appropriate proceedings and as to which the applicable Borrower has
established adequate reserves therefor on its books in accordance with GAAP;
 
            (c)    Liens arising in connection with court proceedings, provided
the execution of such Liens is effectively stayed, such Liens are being
contested in good
    faith by appropriate proceedings and U.S. Borrower has established adequate
reserves therefor on its books in accordance with GAAP;
 
            (d)    Liens arising in the ordinary course of business and not
incurred in connection with the borrowing of money (including mechanic's and
materialmen's
    liens and minor survey exceptions on real property) that in the aggregate do
not materially interfere with the conduct of the business of the applicable
Borrower or any
    Subsidiary or materially impair the value of the property or assets subject
to such Liens;
 
            (e)    Liens in connection with workers' compensation, unemployment
insurance or other social security laws to secure the public or statutory
obligations of
    the applicable Borrower or any Subsidiary;
    
            (f)    Liens securing Indebtedness of a Subsidiary to either
Borrower;
 
            (g)    Liens existing on property or assets of Borrowers or any
Subsidiary as of the date of this Agreement that are described in the attached
Schedule 7.04;
    
            (h)    Liens in favor of Collateral Agent to secure the obligations
and liabilities of U.S. Borrower under this Agreement and the Other Senior Debt
as provided
    in the U.S. Security Documents and the Collateral Agency and Intercreditor
Agreement;
 
            (i)    Liens attaching solely to the property and assets of Canadian
Borrower to secure Debt of Canadian Borrower and no other Debt; and
    
            (j)     (i) If the obligations of U.S. Borrower under this Agreement
are not Secured, Liens not otherwise permitted by paragraphs (a) through (i) of
this Section
    7.04 created, assumed or incurred subsequent to the Closing Date to secure
Indebtedness, provided that at the time of creating, assuming or incurring such
additional
    Indebtedness and after giving effect thereto and to the application of the
proceeds therefrom the sum (without duplication) of the aggregate principal
amount of outstanding
    Consolidated Indebtedness secured by Liens permitted by this Section 7.04(j)
does not exceed 10% of Adjusted Consolidated Net Worth and (ii) if the
obligations of U.S.
    Borrower under this Agreement are Secured, Existing First Priority Liens (as
such term is defined in the Collateral Agency and Intercreditor Agreement) and
Future Acquired
    Liens (as such term is defined in the Collateral Agency and Intercreditor
Agreement).
 
    7.05.    Merger or Consolidation. Borrowers will not, and will not permit
any Subsidiary to, merge, amalgamate or consolidate with, or convey, transfer or
lease all or substantially all of its assets in a single transaction or series
of transactions to, any Person, except that:
 
            (a)    U.S. Borrower may merge into or consolidate with, or sell all
or substantially all of its assets to, any Person or permit any Person to merge
into or
    consolidate with it, provided that immediately after giving effect thereto,
(A) U.S. Borrower is the successor corporation or, if U.S. Borrower is not the
successor corporation,
    the successor corporation is a solvent corporation organized under the laws
of a state of the United States of America or the District of Columbia and
expressly assumes in
    writing U.S. Borrower's obligations under this Agreement; and (B) there
shall exist no Default or Event of Default.
 
            (b)    Canadian Borrower may merge into or consolidate with, or sell
all or substantially all of its assets to, any Person or permit any Person to
merge into or
    consolidate with it, provided that immediately after giving effect thereto,
(A) Canadian Borrower is the successor corporation or, if Canadian Borrower is
not the successor
    corporation, the successor corporation is a solvent corporation organized
under the laws of Canada or a province thereof and expressly assumes in writing
Canadian
    Borrower's obligations under this Agreement; and (B) there shall exist no
Default or Event of Default.
 
            (c)    Any Subsidiary (other than Canadian Borrower) may (i) merge
into U.S. Borrower or a Wholly-Owned Subsidiary, (ii) convey, transfer or lease
all or any
    part of its assets to U.S. Borrower or a Wholly-Owned Subsidiary, and
(iii) merge with any Person which, as a result of such merger, becomes a
Wholly-Owned Subsidiary;
    provided in each instance set forth in clauses (i) through (iii) that
immediately before and after giving effect thereto, there shall exist no Default
or Event of Default; provided,
    however, that if any Subsidiary Guarantor merges into any other Person in
compliance with the terms hereof or conveys or transfers all or any part of its
assets in compliance
    with the terms hereof and following such conveyance or transfer such
Subsidiary Guarantor no longer constitutes a Significant Subsidiary, then U.S.
Agent will promptly take
    all necessary action to cause such Subsidiary Guarantor to be released from
the Subsidiary Guarantee Agreement as of the time of such sale, conveyance or
transfer.
 
    7.06.    Sale of Assets. Borrowers will not, and will not permit any
Subsidiary to, sell, lease, transfer or otherwise dispose of, including by way
of merger or amalgamation (collectively a "Disposition"), any assets, including
capital stock or equity interests of Subsidiaries, in one or a series of
transactions, other than in the ordinary course of business, to any Person,
except to U.S. Borrower or a Wholly-Owned Subsidiary, (i) if, in any fiscal
year, after giving effect to such Disposition, the aggregate net book value of
assets subject to Dispositions during such fiscal year would exceed 15% of
Consolidated Total Assets as of the end of the immediately preceding fiscal year
or (ii) if a Default or Event of Default exists or would exist. Notwithstanding
the foregoing, U.S. Borrower may, or may permit a Subsidiary to, make a
Disposition and the assets subject to such Disposition shall not be subject to
or included in the foregoing limitation and computation contained in clause (i)
of the preceding sentence to the extent that the net proceeds from such
Disposition are (1) reinvested in productive assets of U.S. Borrower or a
Subsidiary of at least equivalent value within 180 days of the date of such
Disposition, or (2) applied to the payment or prepayment of outstanding senior
Indebtedness.
 
If U.S. Borrower or any Significant Subsidiary gives notice that it intends to
sell, lease, transfer or otherwise dispose of any assets in compliance with the
terms of this Section 7.06, U.S. Agent, pursuant to the terms of the Collateral
Agency and Intercreditor Agreement, will promptly take such action requested by
U.S. Borrower to instruct Collateral Agent to release such assets from the Liens
granted pursuant to the U.S. Security Documents as of the time of such sale,
lease, transfer or other disposition made in compliance with the terms of this
Section 7.06.
 
    7.07.    Disposition of Stock of Subsidiary. U.S. Borrower will not permit
any Subsidiary to issue its capital stock or other equity interests, or any
warrants, rights or options to purchase, or securities convertible into or
exchangeable for, such capital stock or other equity interests, to any Person
other than U.S. Borrower or a Wholly-Owned Subsidiary. U.S. Borrower will not,
and will not permit any Subsidiary to, sell, transfer or otherwise dispose of
(other than to U.S. Borrower or a Wholly-Owned Subsidiary) any capital stock or
other equity interests (including any warrants, rights or options to purchase,
or securities convertible into or exchangeable for, capital stock or other
equity interests) or Indebtedness of any Subsidiary, unless, as to any
Subsidiary other than Canadian Borrower:
 
            (a)    simultaneously therewith all Investments in such Subsidiary
owned by U.S. Borrower and every other Subsidiary are disposed of as an
entirety;
 
            (b)    such Subsidiary does not have any continuing Investment in
U.S. Borrower or any other Subsidiary not being simultaneously disposed of; and
 
            (c)    such sale, transfer or other disposition is permitted by
Section 7.06;
 
    provided, however, that if U.S. Borrower gives notice that it intends to
sell, transfer or otherwise dispose of the capital stock of a Subsidiary
Guarantor in compliance with the
    terms of this Section 7.07, U.S. Agent will promptly take all necessary
action to cause such Subsidiary Guarantor to be released from the Subsidiary
Guarantee Agreement and
    shall instruct Collateral Agent to release the assets of such Subsidiary
Guarantor from the Liens granted pursuant to the U.S. Security Documents, in
each case, as of the time
    of any sale, transfer or other disposition made in compliance with the terms
of this Section 7.07.
 
     7.08.    Leases. Borrowers will not, and will not permit any Subsidiary to,
enter into or permit to exist any Capitalized Lease which requires the payment
during the remaining term thereof by U.S. Borrower or any Subsidiary of
Capitalized Lease Obligations which, after giving effect thereto, and to any
other Capitalized Lease Obligations of U.S. Borrower and its Subsidiaries on a
consolidated basis, exceed in the aggregate 10% of Consolidated Total
Capitalization.
 
    7.09.    Transactions with Affiliates. Borrowers will not, and will not
permit any Subsidiary to, enter into any transaction (including the furnishing
of goods or services) with an Affiliate, except on terms and conditions no less
favorable to the applicable Borrower or such Subsidiary than would be obtained
in a comparable arm's-length transaction with a Person not an Affiliate, except
for benefit and compensation plans and arrangements approved by a majority of
the disinterested members of the Board of Directors of U.S. Borrower or any
Subsidiary.
 
    7.10.    Nature of Business. Borrowers will not, and will not permit any
Subsidiary to, engage in any business if, as a result thereof, the business then
to be conducted by Borrowers and their Subsidiaries, taken as a whole, would be
substantially changed from the business conducted on the Closing Date.
 
ARTICLE VIII
 
EVENTS OF DEFAULT AND REMEDIES
 


    8.01.    Events of Default. Any of the following shall constitute an "Event
of Default":
 
            (a)    Non-Payment of Interest and Other Amounts. Any default by
either Borrower in the payment of interest when due on any Loan or L/C
Obligation, any
    fee due hereunder or any other amount (other than principal of any Loan or
L/C Obligation) payable hereunder or under any other Loan Document and
continuance of such
    default for a period of five Business Days;
 
            (b)    Non-Payment of Principal. Any default by either Borrower in
the payment of the principal of any Loan or L/C Obligation when due, whether at
    maturity, upon acceleration of maturity or at any date fixed for payment;
 
            (c)    Cross-Default. (i) Any default in the payment of the
principal of, or interest or premium on, any other Debt of either Borrower and
its Subsidiaries
    aggregating in excess of $3,000,000 as and when due and payable (whether by
lapse of time, declaration, call for redemption or otherwise) and the
continuation of such default
    beyond the period of grace, if any, allowed with respect thereto, or (ii)
any default (other than a payment default) under any mortgages, agreements or
other instruments of
    either Borrower and its Subsidiaries under or pursuant to which Debt
aggregating in excess of $3,000,000 is issued and the continuation of such
default beyond the period of
    grace, if any, allowed with respect thereto;
 
            (d)    Specific Covenants. Any default in the observance or
performance of Sections 7.1 through 7.10 or in Section 8.04;
 
            (e)    Other Defaults. Any default in the observance or performance
of (i) Section 6.06(e) which is not remedied within seven days after the date on
which
    the Borrowers learn of such default, or (ii) any other covenant or provision
of this Agreement or any other Loan Document which is not remedied within 30
days after the date
    on which the Borrowers learn of such default;
 
            (f)    Representations and Warranties. Any representation or
warranty made by either Borrower in this Agreement or any other Loan Document,
or made by
    either Borrower in any written statement or certificate furnished by either
Borrower pursuant to this Agreement, proves incorrect in any material respect as
of the date of the
    making or issuance thereof;
 
            (g)    Judgments. Any judgment, decree, writ or warrant of
attachment or any similar process in an aggregate amount in excess of $5,000,000
shall be entered
    or filed against either Borrower or any Subsidiary or against any property
or assets of either Borrower or any Subsidiary and remain unpaid, unvacated,
unbonded or unstayed
    (through appeal or otherwise) for a period of 60 days after either Borrower
or any Subsidiary receives notice thereof, except for any judgment, decree, writ
or warrant of
    attachment or any similar process to the extent that either Borrower or any
Subsidiary (i) is insured therefor and with respect to which the insurer has
assumed responsibility
    in writing, or (ii) is indemnified therefor, provided the terms of such
indemnification are satisfactory to Required Lenders;
 
            (h)    Insolvency. Either Borrower or any Subsidiary shall
 
                    (i)    generally not pay its debts as they become due or
admit in writing its inability to pay its debts generally as they become due;
 
                    (ii)    file a petition in bankruptcy or for reorganization
or for the adoption of an arrangement under the Federal Bankruptcy Code of the
United
            States, or any similar applicable bankruptcy or insolvency law (or,
with respect to Canadian Borrower, any other Debtor Relief Law), as now or in
the future
            amended (herein collectively called "Bankruptcy Laws"); file an
answer or other pleading admitting or failing to deny the material allegations
of such a petition;
            fail to obtain the dismissal of such a petition within 60 days of
its filing or be subject to an order for relief or a decree approving such a
petition; or file an answer
            or other pleading seeking, consenting to or acquiescing in relief
provided for under the Bankruptcy Laws;
 
                    (iii)make an assignment of all or a substantial part of its
property for the benefit of its creditors;
 
                    (iv)    seek or consent to or acquiesce in the appointment
of a receiver, liquidator, custodian or trustee of it or for all or a
substantial part of its
            property;
 
                    (v)    finally adjudicated bankrupt or insolvent;
 
                    (vi)    subject to the entry of a court order which shall
not be vacated, set aside or stayed within 60 days of the date of entry, (A)
appointing a
            receiver, liquidator, custodian or trustee of it or for all or a
substantial part of its property, (B) for relief pursuant to an involuntary case
brought under, or
            effecting an arrangement in, bankruptcy, (C) for a reorganization
pursuant to the Bankruptcy Laws, or (D) for any other judicial modification or
alteration of the
            rights of creditors; or
 
                    (vii)    be subject to the assumption of custody or
sequestration by a court of competent jurisdiction of all or a substantial part
of its property,
            which custody or sequestration shall not be suspended or terminated
within 60 days from its inception.
 
            (i)    Guarantor Obligations. Except as otherwise provided in this
Agreement including, without limitation, in Section 6.11, Section 7.05, Section
7.06 and
    Section 7.07 the obligations of any Subsidiary Guarantor contained in the
Subsidiary Guarantee Agreement, any of the Security Documents or the Collateral
Agency and
    Intercreditor Agreement shall cease to be in full force and effect or shall
be declared by a court or governmental authority of competent jurisdiction to be
void, voidable or
    unenforceable against any such Subsidiary Guarantor; (ii) U.S. Borrower or
any Subsidiary Guarantor shall contest the validity or enforceability of the
Subsidiary Guarantee
    Agreement, any of the U.S. Security Documents or the Collateral Agency and
Intercreditor Agreement against any such Subsidiary Guarantor, or (iii) U.S.
Borrower or any
    Subsidiary Guarantor shall deny that such Subsidiary Guarantor has any
further liability or obligation under the Subsidiary Guarantee Agreement or any
of the U.S. Security
    Documents; or
 
            (j)    Other Representations and Warranties. Any representation or
warranty made in writing by or on behalf of U.S. Borrower or any Subsidiary
Guarantor or by any officer of U.S. Borrower or any Subsidiary Guarantor in the
Subsidiary Guarantee Agreement, any U.S. Security Document or the Collateral
Agency and Intercreditor Agreement or in any writing furnished in connection
therewith or pursuant to the terms thereof proves to have been false or
incorrect in any material respect on the date as of which made; or
 
            (k)    Collateral Documents. Except as otherwise provided in this
Agreement, including, without limitation in Section 6.11, Section 7.05, Section
7.06 and Section 7.07 (i) any Collateral Document shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
by any court or governmental authority of competent jurisdiction to be void,
voidable or unenforceable against the grantor thereunder; or (ii) the validity
or enforceability of any Collateral Document against the grantor thereof shall
be contested by such grantor; or
 
            (l)    Receivables Purchase Agreement. U.S. Borrower or any
Subsidiary shall enter into a Receivables Purchase Agreement; or
 
            (m)    Intercreditor Agreement. Any default by U.S. Borrower or any
Subsidiary Guarantor in the performance or observance of any covenant or
provision
    of the Collateral Agency and Intercreditor Agreement, the Subsidiary
Guarantee Agreement or any of the U.S. Security Documents and such default shall
continue for more
    than thirty (30) days after the first date on which a Senior Officer (as
defined in the Collateral Agency and Intercreditor Agreement) shall have become
aware of such default.
 
    8.02.    Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, Agents shall, at the request of, or may, with the consent of,
Required Lenders, take any or all of the following actions:
 
            (a)    declare the commitment of each Lender to make Loans and
purchase Acceptances and any obligation of L/C Issuers to make L/C Credit
Extensions to
    be terminated, whereupon such commitments and obligations shall be
terminated;
 
            (b)    declare the unpaid principal amount of all outstanding Loans
and all Obligations in respect of Acceptances, all interest accrued and unpaid
thereon,
    and all other amounts owing or payable hereunder or under any other Loan
Document to be immediately due and payable, without presentment, demand, protest
or other
    notice of any kind, all of which are hereby expressly waived by Borrowers;
 
            (c)    require that Borrowers Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and
 
            (d)    exercise on behalf of themselves and Lenders all rights and
remedies available to it and Lenders under the Loan Documents;
 
provided, however, that upon the occurrence of an Event of Default described in
Section 8.01(h), the obligation of each Lender to make Loans and any obligation
of each L/C
 Issuer to make L/C Credit Extensions shall automatically terminate, the unpaid
principal amount of all outstanding Loans, all Acceptance Exposure and all
interest and other amounts as aforesaid shall automatically become due and
payable, and the obligation of Borrowers to Cash Collateralize the L/C
Obligations as aforesaid shall automatically  become effective, in each case
without further act of either Agent or any Lender.


    8.03.    Application of Funds. 
 
            (a)    U.S. Obligations. After the exercise of remedies provided for
in Section 8.02 (or after the U.S. Loans have automatically become immediately
due and
    payable and the U.S. L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account
    of the U.S. Obligations shall be applied by U.S. Agent in the following
order:
 
First, to payment of that portion of the U.S. Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to U.S. Agent and amounts payable under Article III)
payable to U.S. Agent in its capacity as such;
 
Second, to payment of that portion of the U.S. Obligations constituting fees,
indemnities and other amounts (other than principal, interest and L/C Fees)
payable to U.S. Lenders and U.S. L/C Issuer (including fees, charges and
disbursements of counsel to U.S. Lender and U.S. L/C Issuer) and amounts payable
under Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;
 
Third, to payment of that portion of the U.S. Obligations constituting accrued
and unpaid L/C Fees and interest on the U.S. Loans, L/C Borrowings and other
U.S. Obligations, ratably among U.S. Lenders and U.S. L/C Issuer in proportion
to the respective amounts described in this clause Third payable to them;
 
Fourth, to payment of that portion of the U.S. Obligations constituting unpaid
principal of the U.S. Loans, and L/C Borrowings, ratably among U.S. Lenders and
U.S. L/C Issuer in proportion to the respective amounts described in this clause
Fourth held by them;
 
Fifth, to U.S. Agent for the account of U.S. L/C Issuer, to Cash Collateralize
that portion of U.S. L/C Obligations comprised of the aggregate undrawn amount
of U.S. Letters of Credit;
 
Sixth, to Canadian Agent for application to Canadian Obligations in the order
set forth in Section 8.03(b); and
 
Last, the balance, if any, after all of the U.S. Obligations have been paid in
full, to U.S. Borrower or as otherwise required by Law.
 
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of U.S. Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such U.S. Letters of Credit as they occur;
provided, however, that if U.S. Borrower is required to Cash Collateralize any
U.S. L/C Obligations following an Event of Default, such amount (to the extent
not already applied as provided herein, and not otherwise required to be
maintained as Cash Collateral pursuant to the terms of this Agreement in the
absence of such Event of Default) shall be returned to U.S. Borrower after such
Event of Default has been cured or waived so long as no other Default then
exists. If any amount remains on deposit as Cash Collateral after all U.S.
Letters of Credit have either been fully drawn or expired, such remaining amount
shall be applied to the other U.S. Obligations, if any, in the order set forth
above.


            (b)    Canadian Obligations. After the exercise of remedies provided
for in Section 8.02 (or after the Canadian Loans have automatically become
immediately
    due and payable and the Canadian L/C Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 8.02),
any amounts
    received on account of the Canadian Obligations shall be applied by Canadian
Agent in the following order:
 
First, to payment of that portion of the Canadian Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Canadian Agent and amounts payable under Article
III) payable to Canadian Agent in its capacity as such;
 
Second, to payment of that portion of the Canadian Obligations constituting
fees, indemnities and other amounts (other than principal, interest and L/C
Fees) payable to Canadian Lenders and Canadian L/C Issuer (including fees,
charges and disbursements of counsel to Canadian Lenders and Canadian L/C
Issuer) and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
 
Third, to payment of that portion of the Canadian Obligations constituting
accrued and unpaid L/C Fees and interest on the Canadian Loans, L/C Borrowings
and other Canadian Obligations, ratably among Canadian Lenders and Canadian L/C
Issuer in proportion to the respective amounts described in this clause Third
payable to them;
 
Fourth, to payment of that portion of the Canadian Obligations constituting
unpaid principal of the Canadian Loans, and L/C Borrowings, ratably among
Canadian Lenders and Canadian L/C Issuer in proportion to the respective amounts
described in this clause Fourth held by them;
 
Fifth, to Canadian Agent for the account of Canadian L/C Issuer, to Cash
Collateralize that portion of Canadian L/C Obligations comprised of the
aggregate undrawn amount of Canadian Letters of Credit; and
 
Last, the balance, if any, after all of the Canadian Obligations have been paid
in full, to Canadian Borrower or as otherwise required by Law.
 
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Canadian Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Canadian Letters of Credit as
they occur; provided, however, that if Canadian Borrower is required to Cash
Collateralize any Canadian L/C Obligations following an Event of Default, such
amount (to the extent not already applied as provided herein, and not otherwise
required to be maintained as Cash Collateral pursuant to the terms of this
Agreement in the absence of such Event of Default) shall be returned to Canadian
Borrower after such Event of Default has been cured or waived so long as no
other Default then exists. If any amount remains on deposit as Cash Collateral
after all Canadian Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Canadian Obligations, if
any, in the order set forth above.


    8.04.    Notice of Default. With respect to Defaults, Events of Default or
claimed defaults, Borrowers will give the following notices:
 
            (a)    Borrowers promptly will furnish to U.S. Agent, Canadian
Agent, U.S. L/C Issuer, U.S. Swing Line Lender, Canadian L/C Issuer and each
Lender written
    notice of the occurrence of a Default or an Event of Default. Such notice
shall specify the nature of such default, the period of existence thereof and
what action Borrowers
    have taken or are taking or propose to take with respect thereto.
 
            (b)    If U.S. Agent, Canadian Agent, any Lender or the holder of
any other evidence of Debt of either Borrower or any Subsidiary gives any notice
or takes
    any other action with respect to a claimed default, Borrowers will forthwith
give written notice thereof to U.S. Agent, Canadian Agent, U.S. L/C Issuer, U.S.
Swing Line Lender,
    Canadian L/C Issuer and each Lender, describing the notice or action and the
nature of the claimed default.
 
ARTICLE IX
 
AGENTS
 


    9.01.    Appointment and Authorization of Agents. Each of U.S. Lenders and
U.S. L/C Issuers hereby irrevocably appoints Bank of America to act on its
behalf as U.S. Agent hereunder and under the other Loan Documents and authorizes
U.S. Agent to take such actions on its behalf and to exercise such powers as are
delegated to U.S. Agent by the terms hereof and thereof, together with such
actions and powers as are reasonably incidental thereto. Each of Canadian
Lenders and Canadian L/C Issuer hereby appoints Bank of America Canada to act on
its behalf as Canadian Agent hereunder and under the other Loan Documents and
authorizes Canadian Agent to take such actions on its behalf and to exercise
such powers as are delegated to Canadian Agent by the terms hereof and thereof,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of Agents, Lenders and L/C
Issuers, and neither Borrowers nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.
 
    9.02.    Rights as a Lender. The Persons serving as Agents hereunder shall
have the same rights and powers in their capacity as a Lender as any other
Lender and may exercise the same as though they were not Agents and the term
"Lender" or "Lenders" shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Persons serving as Agents hereunder in
its individual capacity. Such Persons and their Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with Borrowers or any
Subsidiary or other Affiliate thereof as if such Persons were not Agents
hereunder and without any duty to account therefor to Lenders.
 
    9.03.    Exculpatory Provisions. Agents shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, Agents:
 
            (a)    shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing;
 
            (b)    hall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly
    contemplated hereby or by the other Loan Documents that Agents are required
to exercise as directed in writing by Required Lenders (or such other number or
percentage of
    Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that neither Agent shall be required to take any action
that, in its opinion or the
    opinion of its counsel, may expose such Agent to liability or that is
contrary to any Loan Document or applicable Law; and
 
            (c)    shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to
    disclose, any information relating to Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as Agent or any of its
Affiliates in any
    capacity.
 
            (d)    Agents shall not be liable for any action taken or not taken
by them (i) with the consent or at the request of Required Lenders (or such
other number or
    percentage of Lenders as shall be necessary, or as the applicable Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in
    Sections 8.02 and 10.01) or (ii) in the absence of its own gross negligence
or willful misconduct. Agents shall be deemed not to have knowledge of any
Default unless and until written notice describing such Default is given to
Agents by Borrowers, a Lender or a L/C Issuer. Agents shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to Agents.
 
    9.04.    Reliance by Agents. Agents shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Agents also may rely upon any
statement made to them orally or by telephone and believed by them to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or a L/C Issuer, Agents may presume
that such condition is satisfactory to such Lender or such L/C Issuer unless the
applicable Agent shall have received notice to the contrary from such Lender or
such L/C Issuer prior to the making of such Loan or the issuance of such Letter
of Credit. Agents may consult with legal counsel (who may be counsel for
Borrowers), independent accountants and other experts selected by them, and
shall not be liable for any action taken or not taken by them in accordance with
the advice of any such counsel, accountants or experts.
 
    9.05.    Delegation of Duties. Agents may perform any and all of their
duties and exercise their rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the applicable
Agent. Agents and any such sub agent may perform any and all of their duties and
exercise their rights and powers by or through their respective Related Parties.
The exculpatory provisions of this Article shall apply to any such sub agent and
to the Related Parties of each Agent and any such sub agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.
 
    9.06.    Resignation of an Agent. An Agent may at any time give notice of
its resignation to Lenders, the other Agent, L/C Issuer and Borrowers. Upon
receipt of any such notice of resignation, the applicable Required Lenders shall
have the right, in consultation with Borrowers, to appoint a successor, which in
the case of U.S. Agent, shall be a bank with an office in the United States, or
an Affiliate of any such bank with an office in the United States and in the
case of Canadian Agent shall be a bank with an office in Canada that accepts
deposits. If no such successor shall have been so appointed by the applicable
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may
on behalf of the applicable Lenders and the applicable L/C Issuer, appoint a
successor Agent meeting the qualifications set forth above; provided that if the
retiring Agent shall notify Borrowers and Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by Agent on
behalf of Lenders or L/C Issuers under any of the Loan Documents, the retiring
Agent shall continue to hold such collateral security until such time as a
successor Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the retiring Agent shall
instead be made by or to each Lender and L/C Issuer directly, until such time as
the applicable Required Lenders appoint a successor Agent as provided for above
in this Section. Upon the acceptance of a successor's appointment as Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by Borrowers to a successor
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between Borrowers and such successor. After the retiring Agent's
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring Agent, its sub agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Agent was acting as Agent.
 
Any resignation by Bank of America as U.S. Agent pursuant to this Section shall
also constitute its resignation as U.S. L/C Issuer and U.S. Swing Line Lender.
Any resignation by Bank of America Canada as Canadian Agent pursuant to this
Section shall also constitute its resignation as Canadian L/C Issuer. Upon the
acceptance of a successor's appointment as Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer and Swing Line Lender, (b) the retiring
L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.


    9.07.    Non-Reliance on Agent and Other Lenders. Each Lender and each L/C
Issuer acknowledges that it has, independently and without reliance upon either
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and each L/C
Issuer also acknowledges that it will, independently and without reliance upon
either Agent or any other Lender or any of their Related Parties and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
 
    9.08.    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, no Lender holding a title listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as Agent, a Lender
or L/C Issuer hereunder.
 
    9.09.    Agents May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Loan Party,
Agents (irrespective of whether the principal of any Loan or L/C Obligation or
any Acceptance shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Agents shall have made any
demand on Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise
 
            (a)    to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans, L/C
Obligations, Acceptances and
    all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of
Lenders, L/C Issuers and
    Agents (including any claim for the reasonable compensation, expenses,
disbursements and advances of Lenders, L/C Issuers and Agents and their
respective agents and
    counsel and all other amounts due Lenders, L/C Issuer and Agent under
Sections 2.04(i) and (j), 2.10 and 10.04) allowed in such judicial proceeding;
and
 
            (b)    to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, receiver and manager, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and each L/C Issuer to make such
payments to Agents and, in the event that Agents shall consent to the making of
such payments directly to Lenders and L/C Issuers, to pay to Agents any amount
due for the reasonable compensation, expenses, disbursements and advances of
Agents and their agents and counsel, and any other amounts due Agents under
Sections 2.10 and 10.04. Nothing contained herein shall be deemed to authorize
Agents to authorize or consent to or accept or adopt on behalf of any Lender or
any L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize Agents to vote in respect of the claim of any Lender in any such
proceeding.


    9.10.    Guaranty Matters. Each U.S. Lender and U.S. L/C Issuer hereby
irrevocably authorizes U.S. Agent to, so long as no Default or Event of Default
shall have occurred or be continuing, and U.S. Agent shall, upon the request of
U.S. Borrower so long as no Default or Event of Default shall have occurred and
be continuing release any Subsidiary Guarantor from its obligations under the
Subsidiary Guarantee Agreement if such Person ceases to be a Significant
Subsidiary as a result of a transaction permitted hereunder. Upon request by
U.S. Agent at any time, each U.S. Lender and U.S. L/C Issuer will confirm in
writing U.S. Agent's authority to release any Subsidiary Guarantor from its
obligations under the Subsidiary Guarantee Agreement pursuant to this
Section 9.10.
 
    9.11.    Collateral Matters. 
 
            (a)    Each Lender and each L/C Issuer hereby irrevocably authorizes
and directs each Agent to enter into the Collateral Documents for the benefit of
such
    Lender and such L/C Issuer. Each Lender and each L/C Issuer hereby agrees,
and each holder of any Note by the acceptance thereof will be deemed to agree,
that, except as
    otherwise set forth in Section 10.01, any action taken by Required Lenders,
in accordance with the provisions of this Agreement or the Collateral Documents,
and the exercise
    by Required Lenders of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all
    of Lenders and L/C Issuers. Agents are hereby authorized (but not obligated)
on behalf of all of Lenders and L/C Issuers, without the necessity of any notice
to or further
    consent from any Lender or any L/C Issuer from time to time prior to, an
Event of Default, to take any action with respect to any Collateral or
Collateral Documents which may
    be necessary to perfect and maintain perfected the Liens upon the Collateral
granted pursuant to the Collateral Documents.
 
            (b)    Each U.S. Lender and U.S. L/C issuer hereby irrevocably
authorize U.S. Agent, at its option and in its discretion,
 
                   (i)    to authorize Collateral Agent to release any Lien on
any property granted to or held by Collateral Agent under any U.S. Security
Document
            (A) upon termination of the Aggregate U.S. Commitments and payment
in full of all U.S. Obligations (other than contingent indemnification
obligations) and the
            expiration or termination of all U.S. Letters of Credit, (B) that is
sold or to be sold as part of or in connection with any sale or other
disposition permitted
            hereunder or under any other Loan Document, (C) subject to
Section 10.01, if approved, authorized or ratified in writing by U.S.
Supermajority Lenders, or (D) in
            connection with any foreclosure sale or other disposition of
Collateral after the occurrence of an Event of Default; and
 
                   (ii)    to authorize Collateral Agent to subordinate any Lien
on any property granted to or held by Collateral Agent under any U.S. Security
            Document to the holder of any Lien on such property that is
permitted by this Agreement or any other Loan Document.
    
Upon request by U.S. Agent at any time, each U.S. Lender and U.S. L/C Issuer
will confirm in writing U.S. Agent's authority to so authorize Collateral Agent
to release or subordinate its interest in particular types or items of
Collateral pursuant to this Section 9.11(b).


       (c)     Each Canadian Lender and Canadian L/C issuer hereby irrevocably
authorize Canadian Agent, at its option and in its discretion,
 
            (i)    to release any Lien on any property granted to or held by
Canadian Agent under any Loan Document (A) upon termination of the Aggregate
            Canadian Commitments and  payment in full of all Canadian
Obligations (other than contingent indemnification obligations) and the
expiration or termination of
            all Canadian Letters of Credit, (B) that is  sold or to be sold as
part of or in connection with any sale or other disposition permitted hereunder
or under any other
            Loan Document, (C) subject to Section 10.01, if approved, authorized
or ratified in writing by Canadian Supermajority Lenders, or (D) in connection
with any
            foreclosure sale or other disposition of Collateral after
the occurrence of an Event of Default; and
 
                (ii)    to subordinate any Lien on any property granted to or
held by Canadian Agent under any Loan Document to the holder of any Lien on such
            property that is permitted by this Agreement or any other Loan
Document.
 
Upon request by Canadian Agent at any time, each Canadian Lender and Canadian
L/C Issuer will confirm in writing Canadian Agent's authority to so authorize
Collateral Agent to release or subordinate its interest in particular types or
items of Collateral pursuant to this Section 9.11(c).


            (d)     Subject to clauses (b) and (c) above, each Agent shall (and
is hereby irrevocably authorized by each Lender and each L/C Issuer), to execute
    such  documents as may be necessary to evidence the release or subordination
of the Liens granted to such Agent for the benefit of such Agent and the
applicable Lenders
    and the applicable L/C Issuer herein or pursuant hereto upon the applicable
Collateral; provided that (i) such Agent shall not be required to execute any
such document on
    terms which, in such Agent's opinion, would expose such Agent to or create
any liability or entail any consequence other than the release or subordination
of such Liens
    without recourse or warranty and (ii) such release or subordination shall
not in any manner discharge, affect or impair the Obligations or any Liens upon
(or obligations of
    Borrowers or any other Loan Party in respect of) all interests retained by
either Borrower or any other Loan Party, including the proceeds of the sale, all
of which shall
    continue to constitute part of the Collateral. In the event of any sale or
transfer of Collateral, or any foreclosure with respect to any of the
Collateral, Agent shall be authorized
    to deduct all expenses reasonably incurred by Agent from the proceeds of any
such sale, transfer or foreclosure.
    
           (e)    Agents shall have no obligation whatsoever to any Lender, any
L/C Issuer or any other Person to assure that the Collateral exists or is owned
by either
    Borrower or any other Loan Party or is cared for, protected or insured or
that the Liens granted to Agents herein or in any of the Collateral Documents or
pursuant hereto or
    thereto have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
or to continue exercising
    at all or in any manner or under any duty of care, disclosure or fidelity
any of the rights, authorities and powers granted or available to Agents in this
Section 9.11 or in any of
    the Collateral Documents, it being understood and agreed that in respect of
the Collateral, or any act, omission or event related thereto, each Agent may
act in any manner it
    may deem appropriate, in its sole discretion, given such Agent's own
interest in the Collateral as one of Lenders and that such Agent shall have no
duty or liability
    whatsoever to Lenders or L/C Issuer.
 
          (f)     Each Lender and each L/C Issuer hereby appoints each other
Lender as agent for the purpose of perfecting Lenders' and L/C Issuers' security
interest in
    assets which, in accordance with the applicable PPSA, the CC or Article 9 of
the UCC can be perfected only by possession. Should any Lender or either L/C
Issuer (other
    than an Agent) obtain possession of any such Collateral, such Lender or L/C
Issuer shall notify Agents thereof, and, promptly upon Agents' request therefor
shall deliver
    such Collateral to Agents or in accordance with Agents' instructions.
 
           (g)     U.S. Agent hereby agrees that at such time as Required U.S.
Lenders have received evidence reasonably satisfactory to them that U.S.
Borrower's
    unsecured debt obligations are Investment Grade and this Agreement is then
in effect U.S. Agent will on behalf of U.S. Lenders deliver to Collateral Agent
a notice stating
    that U.S. Borrower has entered into an Acceptable Revolving Credit Facility
(as defined in the Collateral Agency and Intercreditor Agreement) to replace a
Receivables
     Purchase Agreement and U.S. Borrower's unsecured debt obligations are
Investment Grade. U.S. Lenders hereby consent and agree to the giving of such
notice by U.S.
    Agent and agree to execute and deliver any documentation related thereto as
may be required under the Collateral Agency and Intercreditor Agreement. U.S.
Lenders agree
    that prior to providing any notice or determination to U.S. Agent or
Collateral Agent regarding the characterization of U.S. Borrower's unsecured
debt obligations as
    Investment Grade pursuant to clause (iii) of the definition of Investment
Grade, each U.S. Lender will consult with each other U.S. Lender regarding such
characterization of
    U.S. Borrower's unsecured debt obligations. At such time as Canadian Agent
receives evidence reasonably satisfactory to it that each of the conditions set
forth in Section
    14.5 of the Collateral Agency and Intercreditor Agreement have been
satisfied, Canadian Agent shall, at Canadian Borrower's expense, cause to be
prepared and executed and
    delivered to Canadian Borrower such discharges, releases, terminations or
other documents and instruments as shall be reasonably necessary in order to
release
    all of  Canadian Agent's Liens in the Collateral of Canadian Borrower.
Canadian Lenders hereby consent and agree to such discharge and release of
Canadian Agent's Liens in
    the Collateral of Canadian Borrower.
 
    (h)     Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, in the event that any term or provision of the Collateral
Agency
    and Intercreditor Agreement conflicts with any term or provision of this
Agreement or any other Loan Document, the relevant terms and provisions of the
Collateral Agency
    and Intercreditor Agreement shall supersede the relevant term or provision
of this Agreement or any such other Loan Document and govern and control the
subject matter of
    such conflicting term or provision of this Agreement or such other Loan
Document.
 
    (i)     Each Agent and Lender acknowledges and agrees that (i) the U.S.
Agent and each U.S. Lender, will be executing a Joinder Agreement to the
Collateral
    Agency and Intercreditor Agreement (and each U.S. Lender hereby authorizes
and directs the U.S. Agent to execute such Joinder Agreement), (ii) that the
U.S. Agent and U.S.
    Lenders will be bound by all of the terms and provisions of the Collateral
Agency and Intercreditor Agreement and (iii) that each of the U.S. Agent and the
U.S. Lenders will
    take any action and perform any obligation it may have under the Collateral
Agency and Intercreditor Agreement in accordance with the terms and conditions
thereof,
    including any action required to be taken or obligation to be performed by a
åSecured Partyæ or a holder of åAdditional Future Debtæ or a åSecured
Obligationæ (as each
    such term is defined in the Collateral Agency and Intercreditor Agreement).
 
    9.12.    Canadian Agent Matters. For greater certainty, and without limiting
the powers of Agents or any other Person acting as an agent, attorney-in-fact or
mandatary for Agents under this Agreement or under any of the other Loan
Documents, each Canadian Lender, hereby (a) irrevocably constitutes, to the
extent necessary, Canadian Agent as the holder of an irrevocable power of
attorney (fondé de pouvoir within the meaning of Article 2692 of the Civil Code
of Québec) for the purposes of holding any Liens, including hypothecs, granted
or to be granted by Canadian Borrower on movable or immovable property pursuant
to the laws of the Province of Quebec to secure obligations of Canadian Borrower
under any bond issued by Canadian Borrower; and (b) appoints and agrees that
Canadian Agent, acting as agent for Canadian Lenders shall be the holder and
depository of the bonds and debentures issued by Canadian Borrower for the
benefit of Canadian Lenders, may act as the bondholder or debentureholder and
mandatary with respect to any bond that may be issued and pledged from time to
time for the benefit of Canadian Lenders.
 
    The said constitution of the fondé de pouvoir (within the meaning of Article
2692 of the Civil Code of Quebec) as the holder of such irrevocable power of
attorney and of Canadian Agent as bondholder or debentureholder and mandatary
with respect to any bond or debenture that may be issued and pledged from time
to time for the benefit of Canadian Lenders shall be deemed to have been
ratified and confirmed by any Assignee by the execution of an Assignment and
Assumption.
 
    Notwithstanding the provisions of Section 32 of An Act respecting the
special powers of legal persons (Quebec), Canadian Agent may purchase, acquire
and be the holder of any bond or debenture issued by Canadian Borrower. Canadian
Borrower hereby acknowledges that any such bond or debenture shall constitute a
title of indebtedness, as such term is used in Article 2692 of the Civil Code of
Quebec.
 
    Canadian Agent in its capacity as fondé de pouvoir shall have the same
rights, powers and immunities as the Agents as stipulated in this Article IX,
which shall apply mutatis mutandis. Without limitation, the provisions of this
Article IX shall apply mutatis mutandis to the resignation and appointment of a
successor to Canadian Agent acting as fondé de pouvoir.
 
    Notwithstanding the provisions of Section 10.14, the provisions of this
Section 9.12 shall be governed by the laws of the Province of Quebec and the
federal laws of Canada applicable therein.
 
ARTICE X
 
MISCELLANEOUS


    10.01.    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by either
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by Required Lenders and Borrowers or the applicable Loan Party, as the
case may be, and acknowledged by Agents, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:
 
            (a)    waive any condition set forth in Section 4.01(a) without the
written consent of each Lender; provided, however, in the sole discretion of
Agents, only a
    waiver by Agents shall be required with respect to immaterial matters or
items specified in Section 4.01(a)(iii) or (iv) with respect to which Borrowers
have given assurances
    satisfactory to Agents that such items shall be delivered promptly following
the Closing Date;
 
            (b)    extend or increase the Commitment of any Lender (or reinstate
any Commitment terminated pursuant to Section 8.02) without the written consent
of
    such Lender;
 
            (c)    postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest,
    fees or other amounts due to Lenders (or any of them) hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby;
    
            (d)    reduce the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second
proviso to this
    Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document, without the written consent of each Lender directly
affected thereby;
    provided, however, that only the consent of Supermajority Lenders shall be
necessary (i) to amend the definition of "Default Rate" or to waive any
obligation of Borrower to
    pay interest or L/C Fees at the Default Rate or (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be
    to reduce the rate of interest on any Loan or L/C Borrowing or to reduce any
fee payable hereunder;
 
            (e)    change Section 2.14 or Section 8.03in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each
    Lender;
 
            (f)    increase the advance rates or components of the U.S.
Borrowing Base or Canadian Borrowing Base if such increase would increase the
amount
    available for borrowing hereunder by either Borrower or include additional
categories of Collateral set forth in the definition of U.S. Borrowing Base or
Canadian Borrowing
    Base if such inclusion would increase the amount available for borrowing
hereunder by either Borrower, in each case (i) without the written consent of
each Lender if there are
    less than six U.S. Lenders or (ii) without the consent of Supermajority
Lenders if there are six or more U.S. Lenders;
 
            (g)    change any provision of this Section or the definition of
"Required Lenders" or any other provision hereof specifying the number or
percentage
    of  Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of
    each Lender; or
 
            (h)    (i) except as provided in Section 6.11(b), release any
Subsidiary Guarantor from the Subsidiary Guarantee Agreement or release U.S.
Borrower from the
    Parent Guarantee Agreement or, (ii) except as otherwise provided in Section
9.11 (a) consent to the release of the Liens on all or substantially all of the
Collateral subject to the
    U.S. Security Documents in any transaction or series of related
transactions, except as required by the Collateral Agency and Intercreditor
Agreement or otherwise in
    accordance with the terms of any Loan Document, without the written consent
of each U.S. Lender, or (b) release of the Liens on all or substantially all of
the Collateral subject
    to the Canadian Security Documents in any transaction or series of related
transactions, except in accordance with the terms of any Loan Document, without
the written
    consent of each Canadian Lender;  
   
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by L/C Issuers in addition to Lenders required above, affect
the rights or duties of L/C Issuers under this Agreement or any Issuer Document
relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by U.S. Swing
Line Lender in addition to Lenders required above, affect the rights or duties
of U.S. Swing Line Lender under this Agreement; (iii) no amendment, waiver or
consent shall, unless in writing and signed by Agents in addition to Lenders
required above, affect the rights or duties of Agents under this Agreement or
any other Loan Document; and (iv) the Agent Fee Letter may be amended, or rights
or privileges thereunder waived, in a writing executed only by the parties
thereto. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender.


    10.02.    Notices; Effectiveness; Electronic Communications. 
 
            (a)    Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in
    subsection (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by
    certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to
    the applicable telephone number, as follows:
 
                   (i)    if to Borrowers, Agents, L/C Issuers or U.S. Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone
            number specified for such Person on Schedule 10.02; and
 
                   (ii)    if to any other Lender, to the address, telecopier
number, electronic mail address or telephone number specified in its
Administrative
            Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


            (b)    Electronic Communications. Notices and other communications
to Lenders and L/C Issuers hereunder may be delivered or furnished by electronic
    communication (including e-mail and Internet or intranet websites) pursuant
to procedures approved by Agents, provided that the foregoing shall not apply to
notices to any
    Lender or any L/C Issuer pursuant to Article II if such Lender or such L/C
Issuer, as applicable has notified the Agents that it is incapable of receiving
notices under such
    Article by electronic communication. Agents or Borrowers may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic
    communications pursuant to procedures approved by them, provided that
approval of such procedures may be limited to particular notices or
communications. Unless Agents
    otherwise prescribe, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender's receipt of an acknowledgement
from the
    intended recipient (such as by the "return receipt requested" function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other
    communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on
    the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the
    intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website
    address therefor.
 
            (c)    The Platform. THE PLATFORM IS PROVIDED "AS IS" AND "AS
AVAILABLE." THE AGENT PARTIES (AS DEFINED BELOW) DO NOT
    WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE
ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
    LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
    INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM
    FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION
WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
    event shall either Agent or any of its Related Parties (collectively, the
"Agent Parties") have any liability to Borrowers, any Lender, L/C Issuers or any
other Person for  loses,
    claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of Borrowers' or Agents' transmission of
Borrower Materials through the
    Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable
    judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability
    to Borrowers, any Lender, L/C Issuers or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages). 
    
            (d)    Change of Address, Etc. Each of Borrowers, Agents, L/C
Issuers and U.S. Swing Line Lender may change its address, telecopier or
telephone number
    for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices
    and other communications hereunder by notice to Borrowers, Agents, L/C
Issuers and U.S. Swing Line Lender. In addition, each Lender agrees to notify
Agents from time to
    time to ensure that Agents have on record (i) an effective address, contact
name, telephone number, telecopier number and electronic mail address to which
notices and other
    communications may be sent and (ii) accurate wire instructions for such
Lender.
 
            (e)    Reliance by Agents, L/C Issuers and Lenders. Agents, L/C
Issuers and Lenders shall be entitled to rely and act upon any notices
purportedly given
    by or on behalf of Borrowers even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice
    specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. Borrowers shall indemnify Agents, L/C
Issuers, each Lender
    and the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on
    behalf of either Borrower. All telephonic notices to and other telephonic
communications with Agents may be recorded by Agents, and each of the parties
hereto hereby
    consents to such recording.
 
    10.03.    No Waiver; Cumulative Remedies. No failure by any Lender, any L/C
Issuer or Agents to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
    10.04.   Expenses; Indemnity; Damage Waiver. 
 
            (a)    Costs and Expenses. 
 
                   (i)    U.S. Borrower shall pay (i) all reasonable out of
pocket expenses incurred by U.S. Agent and its Affiliates (including the
reasonable fees,
            charges and disbursements of counsel for U.S. Agent), in connection
with the syndication of the credit facilities provided for herein, the
preparation,
            negotiation, execution and delivery of this Agreement and the other
Loan Documents or any amendments, modifications or waivers of the provisions
hereof or
            thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out of pocket expenses
incurred by U.S. L/C
            Issuer in connection with the issuance, amendment, renewal or
extension of any U.S. Letter of Credit or any demand for payment thereunder and
(iii) all out of
            pocket expenses incurred by U.S. Agent, any U.S. Lender or U.S. L/C
Issuer (including the fees, charges and disbursements of any counsel for U.S.
Agent, any
            U.S. Lender or U.S. L/C Issuer), in connection with the enforcement
or protection of its rights (A) in connection with this Agreement and the other
Loan
            Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out of
            pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. U.S. Agent will
provide to U.S.
            Borrower written invoices for all amounts payable under this clause
(i) at the time any such payment is requested.
            
                   (ii)    Canadian Borrower shall pay (i) all reasonable out of
pocket expenses incurred by Canadian Agent and its Affiliates (including the
            reasonable fees, charges and disbursements of counsel for Canadian
Agent), in connection with the syndication of the credit facilities provided for
herein, the
            preparation, negotiation, execution and delivery of this Agreement
and the other Loan Documents or any amendments, modifications or waivers of the
            provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses
            incurred by Canadian L/C Issuer in connection with the issuance,
amendment, renewal or extension of any Canadian Letter of Credit or any demand
for payment
            thereunder and (iii) all out of pocket expenses incurred by Canadian
Agent, any Canadian Lender or Canadian L/C Issuer (including the fees, charges
and
            disbursements of any counsel for Canadian Agent, any Canadian Lender
or Canadian L/C Issuer), and shall pay all fees and time charges for barristers,
solicitors
            or attorneys who may be employees of Canadian Agent, any Canadian
Lender or Canadian L/C Issuer, in connection with the enforcement or protection
of its
            rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or
            Letters of Credit issued hereunder, including all such out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans
            or Letters of Credit. Canadian Agent will provide to Canadian
Borrower written invoices for all amounts payable under this clause (ii) at the
time any such
            payment is requested.
 
            (b)    Indemnification by Borrowers. 
 
                   (i )    U.S. Borrower shall indemnify U.S. Agent (and any
sub-agent thereof), each U.S. Lender and U.S. L/C Issuer, and each Related Party
of any
            of the foregoing Persons (each such Person being called a "U.S.
Indemnitee") against, and hold each U.S. Indemnitee harmless from, any and all
losses, claims,
            damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any U.S. Indemnitee), incurred by
any U.S.
            Indemnitee or asserted against any U.S. Indemnitee by any third
party or by either Borrower or any other Loan Party arising out of, in
connection with, or as a
            result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
            performance by the parties hereto of their respective obligations
hereunder or thereunder, or the consummation of the transactions contemplated
hereby or
            thereby, or, in the case of U.S. Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan
            Documents, (ii) any Loan or Letter of Credit or the use or proposed
use of the proceeds therefrom (including any refusal by U.S. L/C Issuer to honor
a demand
            for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit),
            (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by Borrowers or any of their
Subsidiaries, or
            any Environmental Liability related in any way to Borrowers or any
of their Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or
            proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Borrowers or any other
            Loan Party, and regardless of whether any Indemnitee is a party
thereto, in all cases, whether or not caused by or arising, in whole or in part,
out of the
            comparative, contributory or sole negligence of the Indemnitee;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such
            losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have
            resulted from the gross negligence or willful misconduct of such
Indemnitee or (y) result from a claim brought by Borrowers or any other Loan
Party against an
            Indemnitee for breach in bad faith of such Indemnitee's obligations
hereunder or under any other Loan Document, if Borrower or such Loan Party has
obtained a
            final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.
 
                   (ii)    Canadian Borrower shall indemnify Canadian Agent (and
any sub-agent thereof), each Canadian Lender and Canadian L/C Issuer, and each
            Related Party of any of the foregoing Persons (each such Person
being called a "Canadian Indemnitee" and collectively with the U.S. Indemnitees,
the
            "Indemnitees") against, and hold each Canadian Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(including the
            fees, charges and disbursements of any counsel for any Canadian
Indemnitee), incurred by any Canadian Indemnitee or asserted against any
            Canadian Indemnitee by any third party or by either Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or
            delivery of this Agreement, any other Loan Document or any agreement
or instrument contemplated hereby or thereby, the performance by the parties
hereto of
            their respective obligations hereunder or thereunder, or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of Canadian Agent
            (and any sub-agent thereof) and its Related Parties only, the
administration of this Agreement and the other Loan Documents, (ii) any Loan or
Letter of Credit or
            the use or proposed use of the proceeds therefrom (including any
refusal by Canadian L/C Issuer to honor a demand for payment under a Letter of
Credit if the
            documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or
            release of Hazardous Materials on or from any property owned or
operated by Borrowers or any of their Subsidiaries, or any Environmental
Liability related in
            any way to Borrowers or any of their Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing,
            whether based on contract, tort or any other theory, whether brought
by a third party or by Borrowers or any other Loan Party, and regardless of
whether any
            Indemnitee is a party thereto, in all cases, whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the
            Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related
            expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful
            misconduct of such Indemnitee or (y) result from a claim brought by
Borrowers or any other Loan Party against an Indemnitee for breach in bad faith
of such
            Indemnitee's obligations hereunder or under any other Loan Document,
if Borrowers or such Loan Party has obtained a final and nonappealable judgment
in its
            favor on such claim as determined by a court of competent
jurisdiction.
 
            (c)    Reimbursement by Lenders. 
 
                   (i)    To the extent that U.S. Borrower for any reason fails
to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be
    paid by it to U.S. Agent (or any sub-agent thereof), U.S. L/C Issuer or any
Related Party of any of the foregoing, each U.S. Lender severally agrees to pay
to U.S. Agent (or
    any such sub-agent), U.S. L/C Issuer or such Related Party, as the case may
be, such U.S. Lender's Applicable Percentage (determined as of the time that the
applicable
    unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related
    expense, as the case may be, was incurred by or asserted against U.S. Agent
(or any such sub-agent) or U.S. L/C Issuer in its capacity as such, or against
any Related Party of
    any of the foregoing acting for U.S. Agent (or any such sub-agent) or U.S.
L/C Issuer in connection with such capacity. The obligations of U.S. Lenders
under this
    subsection (c) are subject to the provisions of Section 2.13(d).
 
                   (ii)    To the extent that Canadian Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section
    to be paid by it to Canadian Agent (or any sub-agent thereof), Canadian L/C
Issuer or any Related Party of any of the foregoing, each Canadian Lender
severally agrees to
    pay to Canadian Agent (or any such sub-agent), Canadian L/C Issuer or such
Related Party, as the case may be, such Lender's Applicable Percentage
(determined as of the
    time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim,
    damage, liability or related expense, as the case may be, was incurred by or
asserted against Canadian Agent (or any such sub-agent) or Canadian L/C Issuer
in its capacity as
    such, or against any Related Party of any of the foregoing acting for
Canadian Agent (or any such sub-agent) or Canadian L/C Issuer in connection with
such capacity. The
    obligations of Canadian Lenders under this subsection (c) are subject to the
provisions of Section 2.13(d).
 
            (d)    Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, Borrowers shall not assert, and hereby waive, any
claim
    against any U.S. Indemnitee or Canadian Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual
    damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions
    contemplated hereby or thereby, any Loan or Letter of Credit or the use of
the proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any
    damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information
    transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby, other than damages
that (x) are
    determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee, or
    (y) result from a claim brought by Borrowers or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee's obligations hereunder
or under any
    other Loan Document, if Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent
    jurisdiction.    
 
            (e)    Payments. All amounts due under this Section shall be payable
not later than ten Business Days after demand therefor.
 
            (f)    Survival. The agreements in this Section shall survive the
resignation of each Agent and L/C Issuers, the replacement of any Lender, the
termination of
    the Aggregate Commitments and the repayment, satisfaction or discharge of
all the other Obligations.
 
    10.05.    Payments Set Aside. 
 
            (a)    To the extent that any payment by or on behalf of U.S.
Borrower is made to U.S. Agent, U.S. L/C Issuer or any U.S. Lender, or U.S.
Agent, U.S. L/C
    Issuer or any U.S. Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be
    fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by U.S. Agent, U.S. L/C Issuer or such U.S. Lender in
its discretion) to be
    repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (i) to the extent of
such recovery, the
    obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such setoff had
    not occurred, and (ii) each U.S. Lender and U.S. L/C Issuer severally agrees
to pay to U.S. Agent upon demand its applicable share (without duplication) of
any amount so
    recovered from or repaid by U.S. Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds
    Rate from time to time in effect. The obligations of U.S. Lenders and U.S.
L/C Issuer under clause (ii) of the preceding sentence shall survive the payment
in full of
    the Obligations and the termination of this Agreement.
 
            (b)    To the extent that any payment by or on behalf of Canadian
Borrower is made to Canadian Agent, Canadian L/C Issuer or any Canadian Lender,
or
    Canadian Agent, Canadian L/C Issuer or any Canadian Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is
    subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by Canadian
Agent, Canadian L/C
    Issuer or such Canadian Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or
    otherwise, then (i) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if
    such payment had not been made or such setoff had not occurred, and
(ii) each Canadian Lender and Canadian L/C Issuer severally agrees to pay to
Canadian Agent upon
    demand its applicable share (without duplication) of any amount so recovered
from or repaid by Canadian Agent, plus interest thereon from the date of such
demand to the
    date such payment is made at a rate per annum equal to the Canadian Prime
Rate from time to time in effect. The obligations of Canadian Lenders and
Canadian L/C Issuer
    under clause (ii) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.
 
    10.06.    Successors and Assigns. 
 
            (a)    Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their
    respective successors and assigns permitted hereby, except that neither
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations
    hereunder without the prior written consent of Agents, L/C Issuers and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder
    except (i) to an Eligible Assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of
    subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted
    assignment or transfer by any party hereto shall be null and void). Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than
    the parties hereto, their respective successors and assigns permitted
hereby, Participants to the extent provided in subsection (d) of this Section
and, to the extent expressly
    contemplated hereby, the Related Parties of each of Agents, L/C Issuers and
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
            (b)    Assignments by Lenders. Any Lender may at any time assign to
one or more Eligible Assignees all or a portion of its rights and obligations
under this
    Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in U.S. Swing Line
    Loans) at the time owing to it); provided that (i) except in the case of an
assignment of the entire remaining amount of the assigning Lender's Commitment
and the Loans at the
    time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender, the aggregate amount of the Commitment (which for this purpose
includes Loans
    outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment,
    determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the applicable Agent or, if "Trade Date" is specified
in the
    Assignment and Assumption, as of the Trade Date, shall not be less than U.S.
$5,000,000 unless each of the applicable Agent and, so long as no Event of
Default has
    occurred and is continuing, the applicable Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); (ii) each partial
assignment shall be
    made as an assignment of a proportionate part of all the assigning Lender's
rights and obligations under this Agreement with respect to the Loans or the
Commitment
    assigned, except that this clause (ii) shall not apply to rights in respect
of U.S. Swing Line Loans; (iii) any assignment of a Commitment must be approved
by the applicable
    Agent, the applicable L/C Issuer, in the case of the assignment of a U.S.
Commitment, the U.S. Swing Line Lender, and, unless an Event of Default has
occurred and is
    continuing, Borrowers (each such approval referred to in this clause (iii)
not to be unreasonably withheld or delayed) unless the Person that is the
proposed assignee is itself
    a Lender or an Affiliate of a Lender (whether or not the proposed assignee
would otherwise qualify as an Eligible Assignee); and (iv) the parties to each
assignment shall
    execute and deliver to the applicable Agent an Assignment and Assumption,
together with a processing and recordation fee of U.S. $3,500 and the Eligible
Assignee, if it shall
    not be a Lender, shall deliver to the applicable Agent an Administrative
Questionnaire. Subject to acceptance and recording thereof by the applicable
Agent pursuant to
    subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this
    Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the
    assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in
    the case of an Assignment and Assumption covering all of the assigning
Lender's rights and obligations under this Agreement, such Lender shall cease to
be a party hereto)
    but shall continue to be entitled to the benefits of Sections 3.01, 3.04,
3.05 and 10.04 with respect to facts and circumstances occurring prior to the
effective date of such
    assignment. Upon request, the applicable Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights
    or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in
    such rights and obligations in accordance with subsection (d) of this
Section. Upon the request of Borrowers, and following the effectiveness of any
Assignment, the
    assignor Lender will cancel and return to Borrowers any Note held by such
assignor Lender.
 

            (c)    Register. Canadian Agent shall furnish to U.S. Agent a copy
of each Assignment and Assumption with respect to a Canadian Commitment. U.S.
    Agent, acting solely for this purpose as an agent of Borrowers, shall
maintain at U.S. Agent's Office a copy of each Assignment and Assumption
delivered to it and a register
    for the recordation of the names and addresses of Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant
    to the terms hereof from time to time (the "Register"). The entries in the
Register shall be conclusive, and Borrowers, Agents and Lenders may treat each
Person whose name
    is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall
    be available for inspection by each of Borrowers, Lenders and L/C Issuers,
at any reasonable time and from time to time upon reasonable prior notice.
 
            (d)    Participations. Any Lender may at any time, without the
consent of, or notice to, Borrowers (except as set forth below) or Agents, sell
participations to
    any Person (other than a natural person or Borrower or any of Borrowers'
Affiliates or Subsidiaries) (each, a "Participant") in all or a portion of such
Lender's rights and/or
    obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans (including such Lender's participations in L/C
Obligations and/or U.S. Swing
    Line Loans) owing to it); provided that (i) such Lender's obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the
    other parties hereto for the performance of such obligations and
(iii) Borrowers, Agents, L/C Issuers and Lenders shall continue to deal solely
and directly with such Lender in
    connection with such Lender's rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide
    that such Lender shall retain the sole right to enforce this Agreement and
to approve any amendment, modification or waiver of any provision of this
Agreement; provided
    that such agreement or instrument may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, waiver or other
modification
    described in the first proviso to Section 10.01 that affects such
Participant. Subject to subsection (e) of this Section, Borrowers agree that
each Participant shall be entitled to
    the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. To
    the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to
    Section 2.14 as though it were a Lender. Each Lender agrees to promptly
notify Borrowers of any sale of a participation to a Participant, which notice
shall include the identity
    of the Participant and the principal amount thereof.
 
            (e)    Limitations upon Participant Rights. A Participant shall not
be entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable
    Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with
    Borrower's prior written consent. 
 
            (f)    Certain Pledges. Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement
(including
    under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such
    pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto. No such
    assignee or pledgee or other Person acquiring rights under this Agreement
from a Canadian Lender pursuant to such security shall be entitled to the
benefits of Sections 3.01
    or 3.04.
 
            (g)    Electronic Execution of Assignments. The words "execution,"
"signed," "signature," and words of like import in any Assignment and Assumption
    shall be deemed to include electronic signatures or the keeping of records
in electronic form, each of which shall be of the same legal effect, validity or
enforceability as
    a  manually executed signature or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
Law, including the
    Federal Electronic Signatures in Global and National Commerce Act, the New
York State Electronic Signatures and Records Act, or any other similar state
laws based on the
    Uniform Electronic Transactions Act.
 
            (h)    Deemed Consent of Borrowers. If the consent of a Borrower to
an assignment to an Eligible Assignee is required hereunder (including a consent
to an
    assignment which does not meet the minimum assignment threshold specified in
clause (i) of the proviso to the first sentence of Section 10.06(b)), such
Borrower shall be
    deemed to have given its consent five Business Days after the date notice
thereof has been delivered to such Borrower by the assigning Lender (through
Agent) unless such
    consent is expressly refused by such Borrower prior to such fifth Business
Day.
 
            (i)    Resignation as L/C Issuer or U.S. Swing Line Lender. 
 
                   (i )    (a) Notwithstanding anything to the contrary
contained herein, if at any time Bank of America assigns all of its U.S.
Commitment and U.S.
            Loans pursuant to subsection (b) above, Bank of America may,
(i) upon 30 days' notice to U.S. Borrower and U.S. Lenders, resign as U.S. L/C
Issuer and/or
            (ii) upon 30 days' notice to U.S. Borrower, resign as U.S. Swing
Line Lender. In the event of any such resignation as U.S. L/C Issuer or U.S.
Swing Line Lender,
            U.S. Borrower shall be entitled to appoint from among Lenders a
successor U.S. L/C Issuer or U.S. Swing Line Lender hereunder; provided,
however, that no
            failure by U.S. Borrower to appoint any such successor shall affect
the resignation of Bank of America as U.S. L/C Issuer or U.S. Swing Line Lender,
as the case
            may be. If Bank of America resigns as U.S. L/C Issuer, it shall
retain all the rights, powers, privileges and duties of U.S. L/C Issuer
hereunder with respect to
            all U.S. Letters of Credit outstanding as of the effective date of
its resignation as U.S. L/C Issuer and all U.S. L/C Obligations with respect
thereto (including the
       right to require U.S. Lenders to make Base Rate Committed Loans or fund
risk participations in Unreimbursed Amounts pursuant to Section 2.04(c)). If
Bank of
            America resigns as U.S. Swing Line Lender, it shall retain all the
rights of U.S. Swing Line Lender provided for hereunder with respect to U.S.
Swing Line Loans
            made by it and outstanding as of the effective date of such
resignation, including the right to require U.S. Lenders to make Base Rate
Committed Loans or fund
            risk participations in outstanding U.S. Swing Line Loans pursuant to
Section 2.05(c). Upon the appointment of a successor U.S. L/C Issuer and/or U.S.
Swing
            Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring U.S. L/C
Issuer or U.S.
            Swing Line Lender, as the case may be, and (b) the successor U.S.
L/C Issuer shall issue letters of credit in substitution for the U.S. Letters of
Credit, if any,
            outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America
            with respect to such U.S. Letters of Credit.
 
                   (ii)    (a) Notwithstanding anything to the contrary
contained herein, if at any time Bank of America Canada assigns all of its
            Canadian Commitment and Canadian Loans pursuant to subsection (b)
above, Bank of America Canada may, upon 30 days' notice to Canadian Borrower and
            Canadian Lenders, resign s Canadian L/C Issuer. In the event of any
such resignation as Canadian L/C Issuer, Canadian Borrower shall be entitled to
appoint
            from among Canadian Lenders a successor Canadian L/C Issuer
hereunder; provided, however, that no failure by Canadian Borrower to appoint
any such
            successor shall affect the resignation of Bank of  America Canada as
Canadian L/C Issuer. If Bank of America Canada resigns as Canadian L/C Issuer,
it shall
            retain all the rights, powers, privileges and duties of Canadian
L/C Issuer hereunder with respect to all Canadian Letters of Credit outstanding
as of the
            effective date of its resignation as Canadian L/C Issuer and all
Canadian L/C Obligations with respect thereto (including the right to require
Canadian Lenders to
            make Canadian Prime Committed Loans or Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). Upon the
            appointment of a successor Canadian L/C Issuer, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of
            the retiring Canadian L/C Issuer, and (b) the successor Canadian L/C
Issuer shall issue letters of credit in substitution for the Canadian Letters of
Credit, if any,
            outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America Canada to effectively assume the
obligations of Bank of
            America Canada with respect to such Canadian Letters of Credit.
    
            (j)    Canadian Lenders. Each Canadian Lender represents and
warrants to Canadian Borrower that such Canadian Lender is a resident or deemed
resident of
    Canada within the meaning of the Income Tax Act (Canada), for purposes of
Part XIII of such Act. Each Canadian Lender covenants and agrees with Canadian
Borrower that
    (i) unless an Event of Default has occurred and is continuing, such Canadian
Lender will not assign all or any part of its Canadian Commitment or Canadian
Loans to an
    assignee, or sell any Participation in its Canadian Commitment or Canadian
Loans to any Person, that, in either event, is unable to make the representation
and warranty set
    forth in the first sentence of this paragraph, and (ii) such Canadian Lender
will promptly notify Canadian Borrower if such Canadian Lender at any time
becomes unable to
    make the representation and warranty set forth in the first sentence of this
paragraph.
 
    10.07.    Treatment of Certain Information; Confidentiality. Each of Agents,
Lenders and L/C Issuers agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates' respective partners, directors,
officers, employees, agents, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority,
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to either Borrower and its obligations, (g) with
the consent of U.S. Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to Agents, any Lender, L/C Issuers or any of their
respective Affiliates on a nonconfidential basis from a source other than
Borrowers. For purposes of this Section, "Information" means all information
received from Borrowers or any Subsidiary relating to Borrowers or any
Subsidiary or any of their respective businesses, other than any such
information that is available to Agents, any Lender or L/C Issuers on a
nonconfidential basis prior to disclosure by Borrowers or any Subsidiary and
other than any such information received from Borrowers or any Subsidiary after
the date hereof that is marked "PUBLIC" as provided in Section 6.06. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Each of Agents, Lenders and L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
Borrowers or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including Federal, provincial, territorial and state securities Laws.
 
    10.08.    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of either Borrower or any other Loan Party against any and all of the
obligations of Borrowers or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or such L/C Issuer or any
such Affiliate, irrespective of whether or not such Lender or such L/C Issuer
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of such Borrower or such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender or such L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, such L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have. Each Lender and each L/C Issuer agrees to notify
the applicable Borrower and the applicable Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.
 
    10.09.    Interest Rate Limitations. 
 
            (a)    Notwithstanding anything to the contrary contained in any
Loan Document, the interest paid or agreed to be paid under the Loan Documents
shall not
    exceed the maximum rate of non-usurious interest permitted by applicable Law
(the "Maximum Rate"). If either Agent or any Lender shall receive interest in an
amount that
    exceeds the Maximum Rate, the excess interest shall be applied to the
principal of the Loans or, if it exceeds such unpaid principal, refunded to the
applicable Borrower. In
    determining whether the interest contracted for, charged, or received by
either Agent or a Lender exceeds the Maximum Rate, such Person may, to the
extent permitted by
    applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects
    thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
    
            (b)    If any provision of this Agreement or of any of the other
Loan Documents would obligate any Canadian Borrower to make any payment of
interest or
    other amount payable to any Canadian Lender in an amount or calculated at a
rate which would be prohibited by law or would result in a receipt by such
Canadian Lender of
    interest at a criminal rate (as such terms are construed under the Criminal
Code (Canada)) then, notwithstanding such provisions, such amount or rate shall
be deemed to have
    been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by law or so result
in a receipt by such
    Canadian Lender of interest at a criminal rate, such adjustment to be
effected, to the extent necessary, as follows: (1) firstly, by reducing the
amount or rate of interest required
    to be paid to such Lender under Section 2.09, and (2) thereafter, by
reducing any fees, commissions, premiums and other amounts required to be paid
to such Canadian Lender
    which would constitute "interest" for purposes of Section 347 of the
Criminal Code (Canada). Notwithstanding the foregoing, and after giving effect
to all adjustments
    contemplated thereby, if a Canadian Lender shall have received an amount in
excess of the maximum permitted by that section of the Criminal Code (Canada),
Canadian
    Borrower shall be entitled, by notice in writing to such Lender from
Canadian Borrower, to obtain reimbursement from such Canadian Lender in an
amount equal to such
    excess and, pending such reimbursement, such amount shall be deemed to be an
amount payable by such Canadian Lender to Canadian Borrower. Any amount or rate
of
    interest referred to in this Section 10.9 shall be determined in accordance
with generally accepted actuarial practices and principles as an effective
annual rate of interest over
    the term that the applicable Loan or Acceptance remains outstanding on the
assumption that any charges, fees or expenses that fall within the meaning of
"interest" (as
    defined in  the Criminal Code (Canada)) shall, if they relate to a specific
period of time, be pro-rated over that period of time and otherwise be pro-rated
over the period from the
    Closing Date to the Maturity Date and, in the event of a dispute, a
certificate of a Fellow of the Canadian Institute of Actuaries appointed by
Canadian Agent shall be
    conclusive for the purposes of such determination.
 
    10.10.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by Agents and when Agents shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
    10.11.    Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by Agents or any Lender or
on their behalf and notwithstanding that Agents or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.
 
    10.12.    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
    10.13.    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if either Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, if any Lender is a Defaulting Lender or if any other
circumstance exists hereunder that gives Borrowers the right to replace a Lender
as a party hereto, then Borrowers may, at their sole expense and effort, upon
notice to such Lender and U.S. Agent and Canadian Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:
    
            (a)    Borrowers shall have paid to the applicable Agent the
assignment fee specified in Section 10.06(b);
 
            (b)    such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and L/C Advances, accrued interest
thereon,
    accrued fees and all other amounts payable to it hereunder and under the
other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent
    of such outstanding principal and accrued interest and fees) or Borrowers
(in the case of all other amounts);
 
            (c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
    Section 3.01, such assignment will result in a reduction in such
compensation or payments thereafter; and
 
            (d)    such assignment does not conflict with applicable Laws.
 
    A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrowers to require such assignment and delegation
cease to apply.
 
    10.14.    Governing Law; Jurisdiction; Etc. 
 
            (a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
    ILLINOIS.
 
            (b)    SUBMISSION TO JURISDICTION. EACH BORROWER AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
    FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS
OF THE STATE OF ILLINOIS SITTING IN COOK COUNTY AND OF THE
    UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF ILLINOIS, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
    PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
    JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
    PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH ILLINOIS STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
    FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
    MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT
    OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY AGENT, ANY
LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING
    ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST BORROWERS OR ANY OTHER LOAN PARTY OR
    ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
            (c)    WAIVER OF VENUE. EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
    FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
    OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF
    THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE
    OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN
ANY SUCH COURT.
 
            (d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR
    NOTICES IN SECTION 10.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF
ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
    PERMITTED BY APPLICABLE LAW.
 
    10.15.    Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
    10.16.    USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and U.S. Agent (for itself and not on behalf of any Lender)
hereby notifies Borrowers that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
"Act"), it is required to obtain, verify and record information that identifies
Borrowers, which information includes the name and address of Borrowers and
other information that will allow such Lender or such Agent, as applicable, to
identify Borrowers in accordance with the Act.
 
    10.17.    Time of the Essence. Time is of the essence of the Loan Documents.
 